 

APPVION, INC.
RETIREMENT PLAN

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(Generally Amended and Restated Effective January 1, 2015)

 

 

 

APPVION, INC.
RETIREMENT PLAN
(Generally Amended and Restated Effective January 1, 2015)

TABLE OF CONTENTS

 

ARTICLE
1................................................................................................................................Definitions1

1.01...................................................................................................................Actuarial
Equivalent1

1.02.................................................................................................................................Actuarial
Value1

1.03.........................................................................Affiliate;
Controlled Group Affiliate1

1.04.............................................................................................................Basic
Monthly Benefit2

1.05...............................................................................................Benefit
Finance Committee2

1.06.................................................................................................................................Benefit
Service2

1.07.............................................................................................................................Break
in Service2

1.08...................................................................................................................................................................Code2

1.09Committee (“Administrative Named Fiduciary” or “Plan Administrator”)2

1.10.......................................................................................................................................................Company3

1.11...........................................................................................................Covered
Compensation3

1.12.......................................................................................................................................................Disability3

1.13.........................................................................................................Earliest
Retirement Age3

1.14...........................................................................................................................Eligible
Employee3

1.15...........................................................................................................................Employment
Date4

1.16.............................................................................................................................................................ERISA4

1.17...................................................................Final
Average Monthly Compensation4

1.18.....................................................................................Highly
Compensated Employee5

1.19...............................................................................................................................Hour
of Service5

1.20...............................................................................................................................................NCR
Plan5

1.21.........................................................................................................Normal
Retirement Age5

1.22.......................................................................................................Normal
Retirement Date6

1.23...............................................................................................Normal
Retirement Pension6

1.24...............................................................................................................................................Participant6

1.25.......................................................................................Pension
Commencement Date6

1.26.....................................................................................................................................................................Plan6

1.27.......................................................................................................................................................Plan
Year6

1.28.............................................................................................................................Pre-1988
Retiree6

1.29.......................................................Pre-Retirement
Surviving Spouse Annuity6

1.30.................................................................................................Primary
Insurance Amount6

1.31.......................................................................Qualified
Domestic Relations Order7

1.32...........................................................................................................................Qualified
Election7

1.33...............................................Qualified Joint and Surviving
Spouse Annuity8

1.34...................................................................................................................Reemployment
Date8

1.35.....................................................................................................................Retirement
Pension8

1.36.........................................................................................................................Rule
of 65 Retiree8

1.37...............................................................................................Spouse
or Surviving Spouse8

1.38.......................................................................................................................................Starting
Date9

1.39...........................................................................................................................................Supplement9





EAST\83473092.3

1

--------------------------------------------------------------------------------

 

 

1.40...............................................................................................Termination
of Employment9

1.41...................................................................................................................................................................Trust9

1.42.............................................................................................................................Trust
Agreement9

1.43...............................................................................................................................................Trust
Fund9

1.44.............................................................................................................................................................Trustee9

1.45.................................................................................................Vested
Retirement Pension9

1.46.................................................................................................................................Vesting
Service9

ARTICLE
2............................................................................................................................Participation10

2.01.......................................................................................................................................General
Rule10

2.02...................................................................................................Effect
of Break in Service10

2.03...........................................................................................................Participation
Automatic11

2.04.........................................................................................Nonparticipating
Divisions etc11

2.05Special Election - - Plan Participants employed by the Company on January 1,
200811

ARTICLE
3..........................................................................................................................Contributions12

3.01...........................................................................................................................................................Amount12

3.02.................................................................................................................Nonreversion
Clause12

ARTICLE
4..............................................................................................................................................Service12

4.01...............................................................................................................................Hour
of Service12

4.02...................................................................Determinations
by Plan Administrator14

4.03.................................................................................................................................Vesting
Service14

4.04.................................................................................................................................Benefit
Service16

4.05...........................................................................Service
Prior to a Break in Service17

4.06.......................Minimum Service Requirement Upon Reemployment18

4.07...................................................................................................Service
with Affiliates, etc18

4.08Transfers Between Hours of Service and Elapsed Time Computations19

4.09Compliance with the Uniformed Services Employment and Reemployment Rights
Act of 199419

ARTICLE
5........................................................................................................Retirement
Pension20

5.01.......................................Retirement At or After Normal
Retirement Age20

5.02.....................................................................................................Early
Retirement Pension22

5.03.................................................................................................Service
Under Other Plans25

5.04.........................................................................................Disability
Retirement Pension26

5.05.................................................................................................Vested
Retirement Pension27

5.06.....................Reemployment Before Pension Commencement Date28

5.07.............................................................................................Non-Duplication
of Benefits28

5.08...................................................Special Retirement
Enhancement Programs28

ARTICLE 6..........................................Pre-retirement Surviving
Spouse Benefits29

6.01...........................................................................................................Special
Spouse Benefit29

6.02...............................................Form and Amount of Special
Spouse Benefit29

6.03.......................................................Pre-Retirement
Surviving Spouse Annuity29

6.04Application to Participants Previously Terminated after ERISA Effective
Date30

6.05...................................................................................................................Plan
Death Benefits30

ARTICLE
7......................................................................................................Method
of Payment31





EAST\83473092.3

2

--------------------------------------------------------------------------------

 

 

7.01.........................................................................................................Normal
Form of Benefit31

7.02.........................Automatic Post-Retirement Surviving Spouse Option31

7.03Participants Terminating after September 1, 1974 and before ERISA Effective
Date32

7.04...............................................................Election of
Optional Forms of Payment32

7.05...............................................................................................Optional
Forms of Payment32

7.06.............................................................................................Reemployment
of Pensioner33

7.07...................................................................................................................................Small
Benefits34

7.08.......................................................................Time
of Commencement of Benefits35

7.09Employment After Normal Retirement Date or After Commencement of Benefits36

7.10...................................................................Required
Commencement of Benefits36

7.11.....................................................................Qualified
Domestic Relations Orders37

7.12.............................................................................Spouses
of Certain Early Retirees38

7.13...........................................................................................Eligible
Rollover Distributions39

7.14...............Funding-Based Limits on Benefits and Benefit Accruals40

ARTICLE
8................................................................................................................................Forfeitures42

8.01...............................................................................................................................................Forfeitures42

8.02...................................................................Deemed
Distributions and Forfeitures42

ARTICLE
9........................................................................................................Plan
Administration42

9.01...................................................Appointment of Benefit
Finance Committee42

9.02.......................................................................................................................Named
Fiduciaries42

9.03...................................Allocation of Fiduciary and Other
Responsibilities43

9.04.........................................................................................Service
in Multiple Capacities43

9.05...............................................................................................................Powers
and Authority43

9.06.........................................................................................................................................................Advisors45

9.07.................................................................................Limitation
of Liability; Indemnity45

9.08.......................................................................................................................................................Expenses45

ARTICLE
10..............................................................................................................................Trust
Fund45

10.01.............................................................................................................................................Trust
Fund45

ARTICLE
11............................................................................................Amendment
or Merger46

11.01.................................................................................................................................Right
Reserved46

11.02...........................................................Amendments
Required for Qualification46

11.03...........................................................................................................................................................Merger46

ARTICLE
12............................................................................................Termination
of the Plan47

12.01.............................................................................................................................Rights
Reserved47

12.02...................................................................................Vesting
Upon Plan Termination47

12.03.........................................................................Priority
and Method of Distribution47

12.04...................................................................Determination
by Named Fiduciaries47

12.05...............................................................................................Return
of Actuarial Excess47

12.06.....................................................................................................Expenses
of Termination48

12.07...........................................................................................................Restriction
on Benefits48

ARTICLE
13......................................................................................................................Miscellaneous48

13.01.......................................................................Payment
to a Minor or Incompetent48

13.02.......................................................................................Doubt
as to Right to Payment48





EAST\83473092.3

3

--------------------------------------------------------------------------------

 

 

13.03.......................................................................................................................Spendthrift
Clause49

13.04...........................................................................Benefits
Payable Only by Trustee49

13.05Estoppel of Participants and Their Beneficiaries; Discharge of Liability49

13.06...............................................................................................................Limitation
of Liability50

13.07.......................................................................................................................................Construction50

13.08.................................................................................................................Gender
and Number50

13.09...............................Notice of Address - Inability to Locate
Distributee50

13.10...................................................................................................................................................................Data51

13.11...........................................................................................................................................Separability51

13.12.......................................................................................................................................................Captions51

13.13...............................................................................................................................Governing
Law51

13.14.........................................................................................Right
of Discharge Reserved51

13.15.................................................................................................................Adoption
by Affiliate51

ARTICLE
14................................................................................................Limitation
on Benefits52

14.01.......................................................................................................Purpose
and Definitions52

14.02.......................................................................................Limitation
on Annual Benefits55

14.03...........................................................Adjustments for
Early or Late Payment56

14.04...........................Conditional Exemption for Pensions Under
$10,00058

14.05.............................Participants with Fewer than Ten Years of
Service58

14.06.Benefits Payable Under More than one Defined Benefit Plan59

14.07.......................................Benefits from Transferred Assets
Disregarded59

ARTICLE
15..........................................................................................“Top
Heavy” Provisions60

15.01...............Plans Included in Determination of “Top Heavy” Status60

15.02...........................................................................................................................“Key
Employee”60

15.03.......................................................................................................................“Top
Heavy” Test61

15.04.................................................................................................................Determination
Dates61

15.05.......................................................................................................................................................Valuation61

15.06.........................................................................................Distribution
within Five Years62

15.07.......................................................................................No
Service Within Five Years62

15.08.........................................................................................Compliance
With Code § 41662

15.09.......................................................................................................................................Beneficiaries62

15.10...............................................Provisions Applicable in
“Top Heavy” Years62

15.11.......................................................................................................Represented
Employees63

ARTICLE
16........................................................................................................Leased
Employees63

16.01.............................................................................................................................................Definitions63

16.02...............................................................................Treatment
of Leased Employees63

16.03Exception for Employees Covered by Plans of Leasing Organization64

16.04.......................................................................................................................................Construction64

APPENDIX A
Actuarial
Assumptions.............................................................................APPENDIX
A-1

APPENDIX B
Minimum Distribution
Requirements.......................................................APPENDIX B-1

APPENDIX C
Special Retirement Enhancement
Programs.......................................APPENDIX C-1

 

SUPPLEMENT A




EAST\83473092.3

4

--------------------------------------------------------------------------------

 

 

Special Provisions Applicable to Participants With
Pre-1966 Service

SUPPLEMENT A-1



SUPPLEMENT B
Special Provisions Applicable to Certain
Salaried Employees of West Carrollton, Ohio LocationSUPPLEMENT B-1

SUPPLEMENT C
Special Provisions Applicable to Portage Employees.........SUPPLEMENT C-1

SUPPLEMENT D
Special Provisions Applicable to
Employees of East Shore Chemical Co., Inc.SUPPLEMENT D-1

SUPPLEMENT E
Special Provisions Applicable to Newton Falls Employees...SUPPLEMENT E-1

SUPPLEMENT F
Withdrawal of Appleton Coated LLC.....................................SUPPLEMENT
F-1

SUPPLEMENT G
Special Provisions Applicable to
Appleton Employees of the Appleton, Wisconsin Plant
Represented by Paper, Allied-Industrial, Chemical
and Energy Workers International Union, Local 469
SUPPLEMENT G-1

SUPPLEMENT H
Special Provisions Applicable to
Appleton Employees of the Roaring Spring, Pennsylvania Mill
Represented by Paper, Allied-Industrial, Chemical
and Energy Workers International Union, Local 422
SUPPLEMENT H-1

SUPPLEMENT I
Special Provisions Applicable to 
Appleton Employees of the Harrisburg, Pennsylvania Plant
Represented by Paper, Allied-Industrial, Chemical
and Energy Workers International Union, Local 1098
SUPPLEMENT I-1

SUPPLEMENT J
Special Provisions Applicable to
Appvion, Inc. Kansas City Distribution Center
Represented by United Steel, Paper and Forestry,
Rubber, Manufacturing, Energy, Allied Industrial
and Service Workers International Union, Local 348
SUPPLEMENT J-1

SUPPLEMENT K
Special Provisions Applicable to
Appvion, Inc. West Carrollton, OH Plant
Represented by United Steel, Paper and Forestry
Rubber, Manufacturing, Energy, Allied Industrial
and Service Workers International Union, Local 266SUPPLEMENT K-1

 

*  *  *  *  *

 

 

EAST\83473092.3

5

--------------------------------------------------------------------------------

 

 

APPVION, INC.
RETIREMENT PLAN
(Generally Amended and Restated Effective January 1, 2015)

Preamble

Appvion, Inc. (the “Company”) established the Appvion, Inc. Retirement Plan
(prior to May 10, 2013, the “Appleton Papers Inc. Retirement Plan”; and prior to
January 1, 2002, the “Appleton Papers Inc. Retirement Plan for Non-Bargaining
Unit Employees”; and prior to January 1, 1994, the “Retirement Plan for Certain
Employees of Appleton Papers Inc. and Adopting Related Companies”) to provide
retirement benefits for its eligible employees through a tax-qualified pension
benefit plan.

The Plan, as amended through March 9, 2011, was the subject of a favorable
determination letter of the Internal Revenue Service which considered the
requirements of the Economic Growth and Tax Relief Reconciliation Act of 2001
(“EGTRRA”), with effect from January 1, 2002, and subsequent amendments required
by the 2008 Cumulative List of Changes in Plan Qualification Requirements (IRS
Notice 2008-108, applicable by Cycle D plans).  The letter was issued on
December 1, 2010 and expired on January 31, 2015.

The Plan is now further amended and restated, effective January 1, 2015, except
as otherwise provided herein, to incorporate amendments previously made to the
Plan and to clarify the Plan’s distribution provisions, to conform to the
requirements of the Pension Protection Act of 2006, the Heroes Earnings
Assistance and Relief Tax Act of 2008, the Workers, Retiree and Employer
Recovery Act of 2008 and subsequent amendments required by the 2013 Cumulative
List of Changes in Plan Qualification Requirements (IRS Notice 2013-84,
applicable by Cycle D plans).    

ARTICLE 1.
Definitions

1.01



Actuarial Equivalent.  The term “Actuarial Equivalent” means a benefit of
equivalent value determined on the basis of the actuarial principles set forth
in Appendix A, except as otherwise expressly provided in the Plan.

1.02



Actuarial Value.  The term “Actuarial Value” means the immediate cash value of a
benefit determined on the basis of the actuarial principles set forth in
Appendix A, except as otherwise expressly provided in the Plan.

1.03



Affiliate; Controlled Group Affiliate.

(a)



The word “Affiliate” and the term “Controlled Group Affiliate” each mean any
member (other than the Company) of a controlled group of corporations within the
meaning of Code § 414(b), or of a group of trades or businesses (whether or not
incorporated) under common control within the meaning of Code § 414(c), (or any
member of an affiliated service group (as defined in Code § 414(m)) if such
group includes the Company at the time of reference.  For purposes of the
limitations on benefits prescribed by Article 14 of the Plan, the meanings of
controlled group and group of trades or businesses under common control shall be
as amended by Code § 415(h).



EAST\83473092.3 

--------------------------------------------------------------------------------

 

 

(b)



The word “Affiliate” also means any member (other than the Company) of a group
of corporations having substantial common ownership or control that does not
meet the requirements of subsection (a) above, but which is designated by the
Company as such; for example, a “non-US Affiliate” is included within this
definition.

1.04



Basic Monthly Benefit.  The term “Basic Monthly Benefit” means the monthly
amount of Normal Retirement Pension payable to a Participant in the form of
benefit described in Section 7.01 (single life annuity).

1.05



Benefit Finance Committee.  The term “Benefit Finance Committee” means the
committee of that name appointed pursuant to Article 9.

1.06



Benefit Service.  The term “Benefit Service” means years of Benefit Service
counted in determining the amount of a Participant’s benefits, as described in
Section 4.04.

1.07



Break in Service.

(a)



The term “Break in Service” means a Plan Year in which an employee has less than
501 Hours of Service or, with respect to a Full-Time Employee who incurs a
Severance Date on or after December 31, 1988, an Elapsed Time Break in Service,
as defined in Section 4.05(c).

(b)



Solely for the purpose of determining whether a Break in Service has occurred
for eligibility and vesting purposes, Hours of Service shall include Hours of
Service which would otherwise have been credited to an employee who is absent
from work for maternity or paternity reasons but for such absence, or in any
case in which such hours cannot be determined, 8 Hours of Service per day of
such absence, but not more than 501 such Hours of Service in the aggregate.

(c)



For purposes of subsection (b) above, an absence from work for maternity or
paternity reasons means a cessation of active employment commencing after
December 31, 1984: (A) by reason of the pregnancy of the employee, (B) by reason
of a birth of a child of the employee, (C) by reason of the placement of a child
with the employee in connection with the adoption of such child by such
individual, or (D) for purposes of caring for such child for a period beginning
immediately following such birth or placement.

(d)



The Hours of Service credited under subsection (b) above shall be credited: (A)
in the Plan Year in which the absence begins if the crediting is necessary to
prevent a Break in Service in that period, or (B) in all other cases, in the
following Plan Year.

1.08



Code.  The word “Code” means the Internal Revenue Code of 1986 as amended from
time to time. Reference to a specific provision of the Code shall include such
provision, any valid regulation promulgated thereunder and any comparable
provision of future legislation that amends, supplements or supersedes such
provision.

1.09



Committee (“Administrative Named Fiduciary” or “Plan Administrator”).  Effective
January 1, 2009, the “Committee” (designated as the “Plan Administrator”
pursuant to Section 9.05(b) for periods prior to January 1, 2009) is replaced by
the term “Administrative Named Fiduciary” (Plan Section 9.02(a)(1)) or “Plan
Administrator” (Plan Section 9.05(b)), where applicable.



 

EAST\83473092.3

2

--------------------------------------------------------------------------------

 

 

1.10



Company.

(a)



The word “Company” means Appvion, Inc., a Delaware corporation, and its
predecessors and successors in interest, as appropriate.

(b)



The word “Company” also means any subsidiary or other affiliate of Appvion, Inc.
that adopts the Plan with the approval of the Board of Directors of Appvion,
Inc., subject to the provisions of Section 13.15.

1.11



Covered Compensation.

(a)



The following rules apply to the term “Covered Compensation”:

(1)



The term “Covered Compensation” means for any Plan Year, the average (without
indexing) of the Social Security taxable wage bases in effect under Section 230
of the Social Security Act for each calendar year during the 35-year period
ending with the last day of the calendar year in which the Participant attains
or will attain his Social Security Retirement Age.  In determining a
Participant’s Covered Compensation for a Plan Year, the taxable wage bases for
the current Plan Year and any subsequent Plan Year shall be assumed to be the
same as those in effect for the Plan Year for which the determination is being
made.

(2)



A Participant’s Covered Compensation for any Plan Year after the 35-year period
described in paragraph (1) above is the Participant’s Covered Compensation for
the Plan Year in which the Participant attained his Social Security Retirement
Age.

(3)



A Participant’s Covered Compensation shall be automatically adjusted for each
Plan Year beginning on or after January 1, 1991 in accordance with these rules.

(b)



For purposes of determining the amount of a Participant’s Covered Compensation
under subsection (a) above, the Plan Administrator may use tables provided from
time to time by the Commissioner of Internal Revenue, that are developed by
rounding the actual amounts of Covered Compensation for different years of
birth.

1.12



Disability.  The word “Disability” means any medically determinable physical or
mental condition by reason of which an Eligible Employee becomes entitled to
benefits under a long-term disability plan maintained by the Company.

1.13



Earliest Retirement Age.  The term “Earliest Retirement Age” means the earliest
date on which the Participant could elect to receive benefits under the Plan.

1.14



Eligible Employee.

(a)



The term “Eligible Employee” means (1) a non-bargaining unit employee of the
Company in regular employment and (2) any other employee who is classified as an
Eligible Employee under an applicable Supplement, but excluding (A) any such
employee who is eligible to actively participate in any other funded retirement,
pension or profit sharing plan of the Company (other than the Appleton Papers
Retirement Savings and Employee Stock Ownership Plan), or to which the Company
makes



 

EAST\83473092.3

3

--------------------------------------------------------------------------------

 

 

contributions on his behalf, (B) non-union hourly employees at Company
distribution centers, and (C) contingent workers used by the Company, such as
independent contractors, vendor or agency personnel or leased employees
(including but not limited to Leased Employees as defined in Article 16).

(b)



An individual who is determined by a governmental agency or court to be an
employee of the Company for federal income tax withholding purposes, even though
not previously so classified by the Company, shall be treated as such from the
date of such final and nonappealable determination (even though the
reclassification otherwise has an earlier effective date), but shall in all
events be treated as an employee other than a non-bargaining unit employee.

(c)



Notwithstanding subsection (a) above, the term Eligible Employee shall include
an employee (whether or not a salaried employee) who is employed primarily to
render services within the jurisdiction of a union and whose compensation, hours
of work, or conditions of employment are determined by collective bargaining
with such union if, and only if, such collective bargaining agreement expressly
provides that such employee shall be eligible to participate in this Plan, in
which event, however, he shall be entitled to participate in this Plan only to
the extent and on the terms and conditions specified in such collective
bargaining agreement.

1.15



Employment Date.  The term “Employment Date” means the date on which an employee
first completes an Hour of Service described in Section 4.01(a)(1).

1.16



ERISA.  The acronym “ERISA” means the Employee Retirement Income Security Act of
1974, as amended.  Reference to a specific provision of ERISA shall include such
provision, any valid regulation promulgated thereunder and any comparable
provision of future legislation that amends, supplements or supersedes such
provision.

1.17



Final Average Monthly Compensation.

(a)



Effective January 1, 1995, the term “Final Average Monthly Compensation” means
the monthly average of a Participant’s Compensation from the Company for the
highest 5 consecutive Plan Years during the last 10 Plan Years ending with or
immediately preceding the last day worked prior to retirement or other
Termination of Employment.  If the Participant’s period of Service is less than
5 Plan Years, Compensation shall be averaged over the Participant’s total period
of Service.  [For Participants who retire or terminate employment prior to
January 1, 1995, such term is defined as Final Average Monthly Salary, and shall
be applied as set forth in the Plan at the time of such retirement or
termination.]

(b)



For Participants who retire or terminate employment on or after January 1, 1995,
“Compensation” shall mean wages, tips and other compensation as reported on IRS
Form W-2, plus elective contributions that are made by the Company on behalf of
the Participant that are not includible in gross income under Code §§ 125 or
402(e)(3) and, effective January 1, 2001, any elective amounts that are not
includible in the gross income of the Employee by reason of Code § 132(f), but
reduced by all of the following items (even if includible in gross income):
reimbursements or other expense allowances, fringe benefits (cash and noncash),
moving expenses, amounts paid under a severance pay plan or other settlement
plan or program of the Company, deferred compensation (including, without
limitation, amounts realized from the exercise of a non-qualified stock



 

EAST\83473092.3

4

--------------------------------------------------------------------------------

 

 

option, or a right under a phantom stock plan) and welfare
benefits.  Compensation shall be further limited, as necessary, to comply with
the requirements of Code § 401(a)(17), as set forth in Plan Section 14.01(b)(5).

(c)



If a Participant, because of absence for sickness or disability, or other
authorized leave of absence, or on account of Disability (as defined in Section
1.12), does not have Compensation, Compensation shall be calculated in
accordance with subsection (a) hereof, but by imputing the Participant’s
Compensation at its last effective rate immediately prior to the commencement of
such absence or Disability for the period thereof, but in no event more than 5
Plan Years.

(d)



Compensation shall include only that Compensation which is actually paid to the
Participant as an Eligible Employee, except that it shall also include (i)
Compensation with any Controlled Group Affiliate in the case of a Participant
who is transferred to employment with such an Affiliate on or after January 1,
1986, and (ii) Compensation that corresponds with benefit credit treated as
Benefit Service under Section 5.03(a).

(e)



Notwithstanding any other provision of the Plan to the contrary (including,
without limitation, any Appendix or Supplement to the Plan), effective January
1, 2008, the term “Final Average Monthly Compensation” means the monthly average
of a Participant’s Compensation from the Company for the highest five (5)
consecutive Plan Years during the last ten (10) Plan Years ending with or
immediately preceding the last day worked prior to the earlier of:

(1)



January 1, 2008, in the case of a Participant who (A) has made the election
referred to in Section 2.05(a), (B) terminated employment with the Company prior
to January 1, 2008, and is reemployed at any time thereafter, or (C) is
transferred (or re-transferred) to the employment of the Company from an
Affiliate, on or after January 1, 2008; or

(2)



March 1, 2011, in the case of any other Participant who has not retired or
otherwise incurred a Termination of Employment prior to March 1, 2011.

Subject to the foregoing, if the Participant’s period of Service is less than
five (5) Plan Years, Compensation shall be averaged over the Participant’s total
period of Service.

1.18



Highly Compensated Employee.  The term “Highly Compensated Employee” means, with
respect to any Plan Year, each current or former employee of the Company or an
Affiliate who is a “highly compensated employee”, within the meaning of Code
§ 414(q), in that Plan Year.

1.19



Hour of Service.  The term “Hour of Service” means an hour taken into account
under Sections 4.01 and 4.02.

1.20



NCR Plan.  The term “NCR Plan” means the Retirement Plan for Salaried Employees
of NCR Corporation, as in effect from time to time.

1.21



Normal Retirement Age.  The term “Normal Retirement Age” means the later of (1)
the Participant’s 65th birthday or (2) the fifth anniversary of the date on
which his participation began.  For purposes of the previous sentence, an
employee’s participation is deemed to begin on the first day of the first Plan
Year in which he commenced his



 

EAST\83473092.3

5

--------------------------------------------------------------------------------

 

 

participation in the Plan, except that years which may be disregarded in
accordance with Code § 410(a)(5)(D) will be disregarded in determining when
participation commenced.

1.22



Normal Retirement Date.  The term “Normal Retirement Date” means the first day
of the month coincident with or next following a Participant’s Normal Retirement
Age.

1.23



Normal Retirement Pension.  The term “Normal Retirement Pension” means the
benefit described in Section 5.01(a) of the Plan.

1.24



Participant.

(a)



The word “Participant” means any present or former employee who has become a
Participant in this Plan in accordance with Article 2 and who continues to have
vested or contingent rights to benefits under the Plan.

(b)



A non-vested employee (or former employee) who has incurred a Break in Service
or whose benefits have been forfeited pursuant to Section 7.07 shall not be a
Participant unless and until he subsequently qualifies as a Participant pursuant
to Section 2.02 or Section 7.07(c), whichever applies.

1.25



Pension Commencement Date.  The term “Pension Commencement Date” means the first
day of the first period for which a Participant’s Retirement Pension is paid as
an annuity or any other form.

1.26



Plan.  The word “Plan” means the Appvion, Inc. Retirement Plan, as in effect
from time to time.

1.27



Plan Year.  The term “Plan Year” means the calendar year.

1.28



Pre-1988 Retiree.  The term “Pre-1988 Retiree” means an individual who was not
credited with an hour of service after December 31, 1987 that falls within the
definition of Section 4.01(a)(1) or otherwise within the meaning of “hour of
service” as used in section 9204(a)(1) of the Omnibus Reconciliation Act of
1986.

1.29



Pre-Retirement Surviving Spouse Annuity.  The term “Pre-Retirement Surviving
Spouse Annuity” shall have the meaning provided under Section 6.03.

1.30



Primary Insurance Amount.

(a)



Effective January 1, 1988, the term “Primary Insurance Amount” means the monthly
amount of Social Security Old Age Benefit for a single person payable at the
later of age 65 and the Participant’s Termination of Employment (or, in the case
of a Pre-1988 Retiree payable at age 65), determined under the Social Security
Act as in effect at the time of the Participant’s Termination of Employment.

(b)



In the event of retirement or Termination of Employment before age 65, the
Primary Insurance Amount shall be the amount calculated under the preceding
sentence on the assumption that the Participant would continue to receive until
reaching age 65 compensation which would be treated as wages under the Social
Security Act at the same rate as he received such compensation at the time of
retirement or termination.



 

EAST\83473092.3

6

--------------------------------------------------------------------------------

 

 

(c)



The Participant’s Primary Insurance Amount benefit shall be determined in
accordance with Rev. Rul. 84-45, effective with respect to any employee who has
service under the Plan after December 31, 1983.

1.31



Qualified Domestic Relations Order.  The term “Qualified Domestic Relations
Order” shall have the meaning provided under Section 7.11.

1.32



Qualified Election.

(a)



The term “Qualified Election” means a waiver of a Qualified Joint and Surviving
Spouse Annuity.

(b)



Such waiver must be consented to by the Participant’s Spouse, or if the Spouse
is legally incompetent to give consent, by the Spouse’s legal guardian, who may
be the Participant. If the Participant has a Spouse on his Pension Commencement
Date, the consent to the waiver of a Qualified Joint and Surviving Spouse
Annuity must be made by, or on behalf of, that Spouse. The waiver and consent
must be in writing and filed with the Plan Administrator on a form prescribed by
the Plan Administrator. The Spouse’s consent must be witnessed by a notary
public and shall be irrevocable.

(c)



Notwithstanding this consent requirement, if the Participant establishes to the
satisfaction of the Plan Administrator or its delegate that such written consent
need not be obtained because there is no Spouse, because the Spouse cannot be
located, because the Participant is legally separated or has been abandoned
(within the meaning of local law) and the Participant has a court order to that
effect, or because of such other circumstances as the Secretary of the Treasury
may by regulations prescribe, a waiver executed by the Participant shall itself
be a Qualified Election without such consent, but only during the period the
circumstance that made actual consent unnecessary continues.

(d)



Any consent necessary under this provision will be valid only with respect to
the Spouse who signs the consent, or in the event of a Qualified Election under
subsection (c) above, the designated Spouse. Revocation of a prior waiver may be
made by a Participant in writing without the consent of the Spouse at any time
before the Pension Commencement Date or, in the case of a waiver of a Qualified
Joint and Surviving Spouse Annuity, 30 days after the Participant’s receipt of
the written notification described in Section 7.02(c), if later. The number of
revocations and Qualified Elections shall not be limited.

(e)



An election to waive a Qualified Joint and Surviving Spouse Annuity, and any
required spousal consent thereto, shall be valid only if it is made no earlier
than 90 days prior to the Participant’s Pension Commencement Date.



 

EAST\83473092.3

7

--------------------------------------------------------------------------------

 

 

1.33



Qualified Joint and Surviving Spouse Annuity.

(a)



The term “Qualified Joint and Surviving Spouse Annuity” means a reduced monthly
annuity for the life of the Participant and if the Participant dies after his
Pension Commencement Date and he is survived by the Spouse to whom he was
married at his Pension Commencement Date, payments to such Spouse in a monthly
benefit commencing on the first day of the month next following the month in
which the Participant’s death occurs, and ending with the payment made on the
first day of the month in which the Spouse’s death occurs, equal to one-half (½)
of the reduced monthly annuity that had been payable to the Participant.

(b)



The Qualified Joint and Surviving Spouse Annuity shall be an amount that is the
Actuarial Equivalent of the normal form of Pension described in Section 7.01,
determined by applying the actuarial assumptions included in Section 1.01 of
Appendix A.

1.34



Reemployment Date.  The term “Reemployment Date” means the day on which an
employee first completes an Hour of Service described in Section 4.01(a)(1)
after his first Break in Service.

1.35



Retirement Pension.  The term “Retirement Pension” means a benefit payable to a
Participant under this Plan.

1.36



Rule of 65 Retiree.

(a)



The term “Rule of 65 Retiree” means a Participant who terminates employment with
a right to a Vested Retirement Pension under Section 5.05, whose Pension
Commencement Date occurs after December 31, 1984, and whose age (including
proportionate credit for each tenth of a year) at Termination of Employment plus
his years of Benefit Service equal or exceed 65.

(b)



The term “Vesting Service” shall be substituted for the term “Benefit Service”
in subsection (a) above for Participants who (1) make an election pursuant to
Section 2.05(a) in lieu of continuing to accrue Benefit Service under this Plan,
(2) transfer to employment with a Controlled Group Affiliate on or after April
1, 2008, or (3) cease to accrue Benefit Service under Section 4.04 as of March
1, 2011; provided that for any Plan Year no more than one year of Service
(“Benefit” or “Vesting”) shall be recognized.  Such substitution shall apply
from the date the event described in item (1), (2) or (3) occurs.

1.37



Spouse or Surviving Spouse.

(a)



The terms “Spouse” or “Surviving Spouse” mean the spouse or surviving spouse of
the Participant; provided, however, that a person claiming spousal benefits
under Articles 6 or 7 hereof who is unable to produce a certificate of marriage
issued by an appropriate civil authority shall be entitled to such benefits only
if the Participant with respect to whom a marriage relationship is claimed
notified the plan administrator, in writing, of such marriage relationship and
presented acceptable proof thereof to the plan administrator prior to the
earlier of (1) the Participant’s pension commencement date, or (2) the
Participant’s date of death; and provided further, that a former spouse will be
treated as the Spouse or Surviving Spouse if the Participant has previously
begun to



 

EAST\83473092.3

8

--------------------------------------------------------------------------------

 

 

receive a Qualified Joint and Surviving Spouse Annuity (or an annuity under
Article 7) with respect to such spouse, or to the extent provided under a
Qualified Domestic Relations Order as defined in Code § 414(p).

(b)



Notwithstanding subsection (a) above, if a Participant is legally separated, or
if a Participant has been abandoned (within the meaning of local law) and has a
court order to such effect, no person claiming spousal benefits arising under
such relationship shall be treated as a spouse or surviving spouse for any
purpose under this Plan (except to the extent required under Section 7.11
hereof).

1.38



Starting Date.  The term “Starting Date” shall have the meaning provided in
Section 6.03.

1.39



Supplement.  The word “Supplement” means any supplemental statement or schedule
attached to and made a part of the Plan.

1.40



Termination of Employment.  Subject to Section 4.07, references under this Plan
to a Termination of Employment, or to a Participant or employee who terminates
employment, or the like, mean an employee’s ceasing to be in the active employ
of the Company for any reason (including but not limited to quit, discharge,
disability, layoff, retirement or entrance into military service) other than
death or an authorized leave of absence.

1.41



Trust.  The word “Trust” means the trust established by the Trust Agreement.

1.42



Trust Agreement.  The term “Trust Agreement” means the trust agreement which at
the time of reference governs the management of the Trust Fund, as more fully
provided in Article 10.

1.43



Trust Fund.  The term “Trust Fund” means the moneys and other properties from
time to time held by the Trustee pursuant to the Plan.

1.44



Trustee.  The word “Trustee” means the trustee or the trustees from time to time
in office pursuant to the Trust Agreement.

1.45



Vested Retirement Pension.  The term “Vested Retirement Pension” means the
Retirement Pension described in Section 5.05 of the Plan.

1.46



Vesting Service.  The term “Vesting Service” means years of Vesting Service
counted in determining a Participant’s entitlement to nonforfeitable benefits,
as described in Section 4.03.



 

EAST\83473092.3

9

--------------------------------------------------------------------------------

 

 

ARTICLE 2.
Participation

2.01



General Rule.

(a)



Each Participant in the Plan on December 31, 1996 shall continue to be a
Participant in the Plan on January 1, 1997.

(b)



Each employee not described in subsection (a) above shall become a Participant
on the first day of the month next following the date on which he meets all of
the following requirements (but not before January 1, 1988):

(1)



he is then at least age 21;

(2)



he has completed a 12-consecutive month period beginning on his Employment Date,
or on any anniversary of his Employment Date, in which he had at least 1,000
Hours of Service; and

(3)



he is an Eligible Employee.

(c)



Notwithstanding subsection (b) of this Section 2.01, or any other provision of
the Plan to the contrary, the following rules shall apply effective January 1,
2008:

(1)



no employee who is hired and first performs an Hour of Service for the Company
on or after January 1, 2008 shall become eligible to participate in the Plan;

(2)



no employee who (A) terminated employment with the Company prior to January 1,
2008, and is reemployed at any time thereafter, or (B) is transferred (or
re-transferred) to the employment of the Company from an Affiliate on or after
January 1, 2008, shall be eligible to participate, or if applicable recommence
participation, in the Plan.

2.02



Effect of Break in Service.

(a)



An individual who is a Participant shall cease to be a Participant upon his
Termination of Employment unless he has a vested right to benefits under this
Plan. A former employee who has a vested right to benefits under the Plan shall
continue to be a Participant under this Plan until all vested benefits shall
have been distributed in full. If annuity contracts are distributed to a
Participant, the Participant shall have had his benefits under the Plan
distributed in full.

(b)



If an employee has a Break in Service, he will have no rights under the Plan
(other than rights in which he was vested before such Break in Service) unless
and until he completes a 12-consecutive month period beginning on a later
Reemployment Date, or on any anniversary of such Reemployment Date, during which
he has at least 1,000 Hours of Service.

(c)



Upon completing a 12-consecutive month period as described in subsection (b)
above:



 

EAST\83473092.3

10

--------------------------------------------------------------------------------

 

 

(1)



his years of Vesting Service and of Benefit Service completed before such Break
in Service (if any) shall be restored to him, except to the extent lost under
Section 4.05; and

(2)



if he was not a Participant before such Break in Service, he shall become a
Participant as of the first date following the end of such Break in Service on
which he has met the requirements of Section 2.01(b), applied by treating his
Reemployment Date as an Employment Date.

2.03



Participation Automatic.  Each Eligible Employee who has met the requirements of
this Article 2 shall become a Participant without further action on his part. No
such employee will be permitted to refuse participation in the Plan.

2.04



Nonparticipating Divisions etc.  The Company may, in its discretion, determine
that individuals employed in or by one or more specified divisions, plants,
locations or other identifiable employee groups will not be eligible to
participate in the Plan. In making any such determination, the Company shall not
discriminate in favor of officers, shareholders or highly compensated employees
so as to prevent the Plan from qualifying under Code § 401(a).

2.05



Special Election - - Plan Participants employed by the Company on January 1,
2008.

(a)



Each Eligible Employee who is employed by the Company on January 1, 2008, and
(i) is a Participant in the Plan as of January 1, 2008, or (ii) may become a
Participant in the Plan on or prior to January 1, 2009, in accordance with the
rules of Section 2.01(b), shall be eligible to make an affirmative, irrevocable
election to freeze the accrual of benefits under the Plan as of April 1, 2008
(or, if first eligible to participate after April 1, 2008 to waive participation
in the Plan), on the condition that the Participant makes a concurrent election
to participate in the “Mandatory Profit Sharing Contribution” feature of the
Appleton Papers Inc. Retirement Savings and Employee Stock Ownership Plan (as
such term is defined as of April 1, 2008).

(b)



The election described in subsection (a) shall be made in the form and manner
prescribed by the Plan Administrator.  Such election shall be binding and
enforceable as of April 1, 2008, and may not thereafter be rescinded or
otherwise terminated, regardless of any subsequent revisions to the Appleton
Papers Inc. Retirement Savings and Employee Stock Ownership Plan (including
without limitation the Mandatory Profit Sharing Contribution feature).

(c)



The effect of such election shall be to treat the electing Participant in the
same manner as a Participant who is in the employ of the Company other than as
an Eligible Employee as of April 1, 2008, as described in Section 4.07
pertaining to Hours of Service credited during such period of employment.



 

EAST\83473092.3

11

--------------------------------------------------------------------------------

 

 

ARTICLE 3.
Contributions

3.01



Amount.  Subject to Article 12 (Termination of the Plan), the Company will
contribute to the Trust Fund for each Plan Year such sums as the Benefit Finance
Committee, in its sole discretion, determines to be appropriate under the
funding policy and method adopted by it for the Plan.  All such contributions
will be made within the time required by law.

3.02



Nonreversion Clause.

(a)



It shall be impossible at any time prior to the satisfaction of all liabilities
with respect to Participants and their Spouses and Beneficiaries under the Plan,
for any assets of the Plan to be (within the taxable year or thereafter) used
for or diverted to purposes other than for the exclusive benefit of the
Participants and their Spouses and Beneficiaries (including the payment of the
expenses of the administration of the Plan); provided however, that:

(1)



a contribution that is made by the Company by a mistake of fact may, to the
extent it was made by a mistake of fact, be returned to the Company upon its
request within one year after the payment of the contribution; and

(2)



all contributions are conditioned upon their deductibility under Code § 404, and
to the extent that any contribution is not deductible, such contribution shall
be returned to the Company upon its request within one year after the
disallowance of such deduction.

(b)



Reserved.

ARTICLE 4.
Service

4.01



Hour of Service.

(a)



“Hour of Service” shall mean each of the following, counted without duplication:

(1)



Paid Working Time:  Each hour for which an employee is paid or entitled to
payment for duties performed for the Company. Such hours will be credited to the
period in which duties were performed, and hours of pay at premium rates will
count only as straight-time hours.

(2)



Paid Absence:  Each hour for which an employee is paid, or entitled to payment,
by the Company on account of a period of time during which no duties are
performed (irrespective of whether the employment relationship has terminated)
due to vacation, holiday, illness, incapacity (including disability or
pregnancy), layoff, jury duty, military duty or leave of absence, other than
payments which only comply with applicable workers compensation, unemployment
compensation or disability insurance laws or reimburse an Employee for medically
related expenses.  Payments received under a severance pay plan or program
(whether paid in a single sum or over a fixed period of time) after Termination
of Employment are not included in determining hours to be credited



 

EAST\83473092.3

12

--------------------------------------------------------------------------------

 

 

under this Paragraph (2).  No more than 501 Hours of Service will be credited
under this Paragraph (2) for any single continuous period (whether or not such
period occurs in a single computation period).

(3)



Military Service:  Each hour that would be a regularly scheduled working hour
(or vacation or holiday) but for the employee’s absence in:

(A)



military service, if the employee is reemployed by the Company within 90 days
after his discharge while he has reemployment rights under Federal law (or
within such longer period during which he has such reemployment rights); or

(B)



military summer camp for a period not to exceed 2 weeks.

(4)



Sickness or Disability:  Each regularly scheduled working hour during a period
not to exceed one year in which the employee is absent from employment with the
Company on account of sickness or disability (whether paid or not), reduced by
any such hours which are credited as Hours of Service under (2) above. Periods
of Disability, as defined in Section 1.12, shall not be taken into account under
this paragraph (4), but shall be taken into account to the extent provided in
paragraph (7) below.

(5)



Authorized Leave of Absence:  Each regularly scheduled working hour during a
period in which the employee is absent from employment with the Company on an
authorized leave of absence (whether paid or not), reduced by any such hours
which are credited as Hours of Service under paragraph (2) above.

(6)



Layoff:  Each regularly scheduled working hour during a period not to exceed one
year in which the employee is absent from employment with the Company as a
result of layoff (whether paid or unpaid), reduced by any such hours which are
credited as Hours of Service under paragraph (2) above. Hours of Service
credited under this paragraph (6) with respect to any period of layoff shall be
disregarded if the employee fails to return to the employ of the Company within
two weeks of the date of any recall from such layoff.

(7)



Long-Term Disability:  To the extent not disregarded in accordance with Section
5.04(d), each regularly scheduled working hour during a period of Disability, as
defined in Section 1.12, reduced by any such hours which are credited as Hours
of Service under either paragraphs (2) or (4) above.

(8)



FMLA Leave.  Hours of Service shall be determined under the terms of the Family
and Medical Leave Act of 1993, as amended from time to time, and any regulations
thereunder.

(9)



Back Pay Awards:  Each hour for which back pay, irrespective of mitigation of
damages, is either awarded or agreed to by the Company; provided that no more
than 501 Hours of Service shall be credited on account of any back pay award or
agreement with respect to a period in which no duties are or would have been
performed for the Company. Such hours will be credited to the period or periods
to which the back pay award or agreement pertains (rather than to the period in
which the award, agreement or payment is made).



 

EAST\83473092.3

13

--------------------------------------------------------------------------------

 

 

(b)



Hours of Service described in paragraphs (a)(2) through (8) above will be
credited to the period or periods in which occur the regularly scheduled hours
with respect to which such Hours of Service are determined, beginning with the
first such hours.

4.02



Determinations by Plan Administrator.

(a)



The Plan Administrator has the power and final authority (and sole discretion
with respect to such power and authority) to determine the Hours of Service of
any individual for all purposes of the Plan, and to that end may adopt such
rules, presumptions and procedures permitted by law as it deems appropriate or
desirable.

(b)



Without limiting the generality of the foregoing, the Plan Administrator may
provide that the hours of regularly scheduled working time to be credited under
Section 4.01(a)(2) and (3) to an employee without a regular work schedule will
be determined on the basis of a 40-hour work week or an 8-hour work day or on
any other reasonable basis which reflects the average hours worked by the
employee or by other employees in the same job classification over a
representative period of time, provided that the basis so used is consistently
applied with respect to all employees within the same job classification,
reasonably defined.

4.03



Vesting Service.

(a)



Subject to the further provisions of this Article 4, a Participant shall receive
Vesting Service as follows:

(1)



Prior to January 1, 1976:  For the period prior to January 1, 1976, he is
credited with the number of full years and fractions of a year in completed
months of his “Continuous Service”, as defined in the Plan immediately prior to
January 1, 1976. For this purpose completed months in excess of the number of
such full years will be converted to tenths of years by crediting 1/12 of a year
for each such month and then rounding up to the nearest tenth of a year.

(2)



On and After January 1, 1976:  He will be credited with 1 year of Vesting
Service for each Plan Year beginning on or after January 1, 1976 in which he has
at least 1,000 Hours of Service (whether before or after the date he became a
Participant).

(3)



Former NCR Participants:  A person who was a Participant in the NCR Plan on June
30, 1978 and who becomes a Participant under this Plan as of July 1, 1978 shall
be credited with Vesting Service as of July 1, 1978 at least equal to his “Years
of Service” through June 30, 1978 as credited for vesting purposes under the NCR
Plan as in effect on such date.

(b)



Notwithstanding the foregoing, a Participant’s Vesting Service shall not include
any period of Vesting Service which was or would be lost as of December 31, 1984
under the provisions of Section 4.05 of the Plan as then in effect.

(c)



A Participant who has ten years of continuous service with the Company
commencing prior to January 1, 1976 shall be credited with ten years of Vesting
Service under the Plan, whether or not he is otherwise entitled to ten years of
Vesting Service.



 

EAST\83473092.3

14

--------------------------------------------------------------------------------

 

 

(d)



For purposes of subsection (e) below, the following definitions shall apply:

(1)



Full-Time Employee:  The term “Full-Time Employee” means an Eligible Employee
who, at the time of reference, (A) is employed by the Company in Full-Time
Employment or (B) is employed by an Affiliate (i) in employment covered by a
retirement plan that determines his vesting service under the elapsed time
method or (ii) in Full-Time Employment other than employment covered under a
retirement plan that determines his vesting service on the basis of computation
periods.

(2)



Full-Time Employment:  The term “Full-Time Employment” means employment that is
customarily for not less than 1,000 hours per year, including vacations and
holidays and periods of authorized absence not in excess of 24 consecutive
months.

(3)



Part-Time Employee:  The term “Part-Time Employee” means an Eligible Employee of
the Company or an Affiliate who is not employed in Full-Time Employment at the
time of reference.

(4)



Service:  The term “Service” means the aggregate of (A) each period from an
Eligible Employee’s Employment Date (or the day on which an employee first
completes an Hour of Service described in Section 4.01(a)(1) after a Severance
Date) to his next Severance Date and (B) if an employee shall perform an Hour of
Service within twelve (12) months after a Severance Date (or, if such Severance
Date occurs during a period of continued absence, within twelve (12) months
after the first day of such absence), the period from such Severance Date (or
from the first day of absence) to such Hour of Service.

(5)



Severance Date:  The term “Severance Date” means the earliest of:

(A)



The date on which an employee quits, retires, is discharged or dies; or

(B)



The first anniversary of the first date of a period in which an employee remains
absent from service (with or without pay) with the Company or an Affiliate for
any reason (such as vacation, holiday, sickness, disability, leave of absence or
layoff) other than (i) quitting, retirement, discharge or death, (ii) approved
absence, or (iii) service with the armed forces of the United States; or

(C)



In the case of an employee who leaves employment with the Company or an
Affiliate to enter into service with the armed forces of the United States, the
last day of such employment prior to entering such service, unless (i) the
Participant has reemployment rights under applicable law throughout the entire
period of such service, (ii) upon discharge from such service he retains such
reemployment rights (determined after taking into account the terms of such
discharge), and (iii) he returns to the employ of the Company or an Affiliate
within 90 days after the date of his completion of such service (or within such
longer period during which his reemployment rights are protected by law).



 

EAST\83473092.3

15

--------------------------------------------------------------------------------

 

 

(e)



Subject to the further provisions of this Article 4, if a Participant is a
Full-Time Employee at any time on or after December 31, 1988, his Vesting
Service as used in Sections 4.05 and 5.05 shall be, for purposes of vesting
under Section 5.05, the sum of his Vesting Service for periods prior to January
1, 1988 (and for service as a Part-Time Employee on and after January 1, 1988)
as determined under subsection (a) above, and the number of years determined by
aggregating all periods of Service on and after January 1, 1988 attributable to
service as a Full-Time Employee, exclusive of periods that may be disregarded
under Section 4.05 (and subsection (a) above shall not apply). For purposes of
aggregating periods of service, (i) less than whole-year periods shall be
aggregated on the basis that twelve (12) months or three hundred and sixty-five
(365) days equal a whole year, and (ii) in aggregating days into months, thirty
(30) days shall be deemed to be a month. Notwithstanding the foregoing
provisions of this subsection (e), a Full-Time Employee who has at least 1,000
Hours of Service in the Plan Year beginning January 1, 1988 will be credited
with a year of Vesting Service, in total, for that Plan Year.

(f)



Notwithstanding the foregoing, a Participant’s Vesting Service shall not include
any period of Vesting Service which was or would be lost as of December 31, 1988
under the provisions of Section 4.05 of the Plan as in effect on December 30,
1988.

(g)



In the event the employee changes from a Part-Time Employee to a Full-Time
Employee or from a Full-Time Employee to a Part-Time Employee, the above
provisions of this Section 4.03, and the provisions of Section 4.05, shall apply
in accordance with Section 4.08.

4.04



Benefit Service.

(a)



Subject to the further provisions of this Article 4, a Participant shall receive
Benefit Service as follows:

(1)



Prior to January 1, 1976:  Benefit Service prior to January 1, 1976 will be the
number of full years and fractions of a year in completed months of “Continuous
Service,” as defined in the Plan immediately prior to January 1, 1976, except
that years for which a Participant was eligible to participate in the former
Combined Locks Profit Sharing Plan but for which he elected not to participate
shall not be counted. For purposes of this Paragraph (1), completed months in
excess of the number of such full years will be converted to tenths of years by
crediting 1/12 of a year for each such month and rounding up to the nearest
tenth of a year.

(2)



On and After January 1, 1976:  For Plan Years beginning on or after January 1,
1976, Benefit Service will be granted to each Participant on the basis of his
total Hours of Service during such year and prior to his Normal Retirement Date
which are attributable to employment as an Eligible Employee (“Eligible Hours”).
For this purpose, Hours of Service credited for periods of absence from
employment which immediately follow employment as an Eligible Employee shall be
deemed to be attributable to employment as an Eligible Employee. If the
Participant’s regularly scheduled work week throughout such Plan Year is at
least 40 hours, he will be credited with one year of Benefit Service for each
such Plan Year during which he completes at least 2,000 Eligible Hours. If the
Participant’s regularly scheduled work week is not at least 40 hours throughout
such year, he will be credited with one year of Benefit Service for each such
Plan Year during



 

EAST\83473092.3

16

--------------------------------------------------------------------------------

 

 

which he completes the number of Eligible Hours determined in accordance with
the following formula:

(2,000 x Hours in Regularly Scheduled Work Week)

40

In addition, for any such Plan Year during which the Participant completes less
than the Eligible Hours required for a full year of Benefit Service, a fraction
of a year of Benefit Service will be credited based on the ratio of his actual
Eligible Hours during such Plan Year to the number of Eligible Hours so required
for a full year of Benefit Service, rounded up to the nearest tenth.

(3)



Pre-1976 Service.  An employee who is a Participant in the Plan as of January 1,
2002, and who thereafter retires or terminates employment with the Company with
a vested accrued benefit (determined without regard to periods of employment
prior to January 1, 1976), shall be granted Benefit Service for periods of
employment prior to 1976, but only to the extent not already included in the
Participant’s accrued benefit.  Such periods of employment shall be recognized
as Benefit Service pursuant to the rules of Section 4.04 (a)(1) hereof, except
that such service need not be “Continuous” in order to qualify as such.

(b)



A Person who was a “Participant” in the NCR Plan on or before June 30, 1978 and
who transferred directly to service as a Participant under this Plan on or
before July 1, 1978 shall be credited with Benefit Service for the period up to
the date of transfer at least equal to the years of “Benefit Service” standing
to his credit under the NCR Plan as of such date.

(c)



Notwithstanding the foregoing, no Benefit Service shall be credited to a
Pre-1988 Retiree with respect to any period after his Normal Retirement Date.

(d)



Notwithstanding the foregoing, a Participant’s Benefit Service shall not include
any period of Benefit Service which was or would be lost as of December 31, 1984
under the provisions of Section 4.05 of the Plan as then in effect.

(e)



Notwithstanding any other provision of the Plan to the contrary (including,
without limitation, any Appendix or Supplement to the Plan applicable to
Eligible Employees), Benefit Service shall not include any Hours of Service
performed after:

(1)



April 1, 2008, in the case of a Participant who has made the election referred
to in Section 2.05(a); or

(2)



March 1, 2011, in the case of any other Participant.

4.05



Service Prior to a Break in Service.

(a)



Except as provided in subsection (b), if an employee with no vested rights under
the Plan incurs five (5) consecutive Breaks in Service, and if the number of
consecutive Plan Years constituting Breaks in Service equals or exceeds the
employee’s aggregate number of years of Vesting Service as of the first such
Break in Service, all of his Benefit Service and Vesting Service prior to such
first Break in Service will be forever lost and forfeited, notwithstanding any
other provisions of this Plan.



 

EAST\83473092.3

17

--------------------------------------------------------------------------------

 

 

(b)



If an employee with no vested rights under the Plan incurs a Severance Date on
or after December 31, 1988 while a Full-Time Employee, the rules of this
subsection (b) will govern in lieu of the rules of subsection (a).  If such an
employee incurs an Elapsed Time Break in Service and the length of the Elapsed
Time Break in Service equals or exceeds the greater of (i) five years or (ii)
the employee’s aggregate number of years of Vesting Service (determined after
giving effect to Section 4.03(e)) as of the Elapsed Time Break in Service, all
of his Benefit Service and Vesting Service prior to the Break in Service will be
forever lost and forfeited, notwithstanding any other provision of this Plan.

(c)



The term “Elapsed Time Break in Service” means a Severance Period of not less
than 12 consecutive months. In the case of an individual who is absent from work
for maternity or paternity reasons (as defined in Section 1.07), no portion of
the first 12-consecutive month period of such absence shall count in determining
the length of an Elapsed Time Break in Service. The term “Severance Period”
means each period from an employee’s Severance Date to the next day on which the
employee completes an Hour of Service described in Section 4.01(a)(1), excluding
any period prior to January 1, 1989 in a Plan Year in which the employee had
more than 500 Hours of Service.

(d)



The aggregate number of years of Vesting Service otherwise determined in
accordance with the above provisions of this Section 4.05 shall not include any
years of Vesting Service previously disregarded under the Break in Service rules
of this Section 4.05 (or under Section 4.05 of the Plan as previously in
effect).

4.06



Minimum Service Requirement Upon Reemployment.  If an employee has a Break in
Service, all of his years of Vesting Service and of Benefit Service will be lost
and disregarded for all purposes of the Plan until he shall comply with the
provisions of Section 2.02. However, nothing in this Section 4.06 will deprive
the employee of any benefits in which he was vested at the time he incurred such
Break in Service.

4.07



Service with Affiliates, etc.

(a)



If an employee is transferred to employment with an Affiliate, or to employment
with the Company other than as an Eligible Employee, he will not be deemed to
have terminated employment for purposes of this Plan until such time as he is
employed neither by the Company nor by an Affiliate. However, an individual who
is employed by an Affiliate other than a Controlled Group Affiliate shall not be
treated as continuing in employment by reason thereof at any time after he has
become vested in a Retirement Pension hereunder.

(b)



Upon retirement or other Termination of Employment or death while in the employ
of an Affiliate or in the employ of the Company other than as an Eligible
Employee, a Participant’s benefit under this Plan (if any) shall be determined
as if he had then retired, terminated employment or died for purposes of this
Plan, based on his Final Average Monthly Compensation as of first to occur of
(1) his date of retirement, (2) Termination of Employment, (3) death, (4) for a
Participant who made the election under Section 2.05(a), January 1, 2008 or (5)
March 1, 2011 for all other Participants, and his Benefit Service and the
benefit formula in effect under Article V as of the date of transfer to the
Affiliate or to employment other than as an Eligible Employee.

(c)



Hours of Service, as defined in Section 4.01(a)(1) and (2), and Vesting Service
will be credited for employment with an Affiliate as if the Affiliate were the
Company, and for



 

EAST\83473092.3

18

--------------------------------------------------------------------------------

 

 

employment with the Company other than as an Eligible Employee as if such
employment were covered under this Plan. However, no Benefit Service, or Hours
of Service, as defined in Section 4.01(a)(3), shall be credited for such
employment, except as expressly provided in Section 5.03.

(d)



In determining whether a Participant has sufficient years of Vesting Service to
be eligible for an Early Retirement Pension under Section 5.02 or a Vested
Retirement Pension under Section 5.05, no credit shall be given for service with
any Affiliate prior to the date it first became an Affiliate.

4.08



Transfers Between Hours of Service and Elapsed Time Computations.

(a)



If an employee transfers to service accounted for under this Plan on the basis
of computation periods from service accounted for under this Plan, or under
another qualified plan of the Company or an Affiliate, on a different basis
(i.e., on the elapsed time method), the Eligible Employee shall receive credit
for purposes of eligibility to participate and, in the case of a Part-Time
Employee) vesting, as of the date of transfer, for the number of one (l) year
periods of service credited to him under such elapsed time method as of the date
of transfer, and, in the computation period that includes the date of transfer,
for the number of Hours of Service determined by crediting 190 Hours of Service
for each month or part thereof included in any fractional part of a year
credited to him as of the date of transfer. In applying this Section 4.08, the
twelve (12) month period described in Section 2.01(b)(2) shall be treated as an
eligibility computation period.

(b)



If an employee transfers to service accounted for under this Plan under the
elapsed time method from service accounted for under this Plan (or under another
qualified plan of the Company or an Affiliate) on the basis of computation
periods, the employee’s Vesting Service for the period during which vesting
(under this Plan or such other plan) was determined on the basis of computation
periods and through the close of the computation period in which such transfer
occurs, shall be (i) the number of years of vesting service credited to him as
of the start of such computation period under the computation period based plan
rules theretofore applicable and (ii) for the computation period in which such
transfer occurs, the greater of (A) his vesting service as of the date of
transfer determined under such rules or (B) his Vesting Service for the entire
such computation period determined under the elapsed time rules of this Plan.

4.09



Compliance with the Uniformed Services Employment and Reemployment Rights Act of
1994.

(a)



Notwithstanding any provision of this Plan to the contrary, contributions,
benefits, and service credits with respect to qualified military service will be
provided in accordance with Code § 414(u).

(b)



In the case of a death or disability occurring on or after January 1, 2007, if a
participant dies while performing qualified military service (as defined in Code
§ 414(u)), the survivors of the participant are entitled to any additional
benefits (other than benefit accruals relating to the period of qualified
military service) provided under the Plan as if the participant had resumed and
then terminated employment on account of death.

(c)



For years beginning after December 31, 2008, (i) an individual receiving a
differential wage payment, as defined by Code § 3401(h)(2), shall be treated as
an employee of the



 

EAST\83473092.3

19

--------------------------------------------------------------------------------

 

 

Company, (ii) the differential wage payment shall be treated as compensation,
and (iii) the Plan shall not be treated as failing to meet the requirements of
any provision described in Code § 414(u)(1)(C) by reason of any contribution or
benefit which is based on the differential wage payment.

ARTICLE 5.
Retirement Pension

5.01



Retirement At or After Normal Retirement Age.

(a)



If a Participant with a nonforfeitable right to a Retirement Pension terminates
employment at or after attaining Normal Retirement Age and on or after January
1, 1989, he will be entitled to a Normal Retirement Pension in a monthly amount
equal to the sum of:

(1)



1% of his Final Average Monthly Compensation not in excess of 1/12 of his
Covered Compensation, times his years of Benefit Service up to 35 such years,
and

(2)



1.4% of his Final Average Monthly Compensation in excess of 1/12 of his Covered
Compensation, times his years of Benefit Service up to 35 such years,

but in no event shall such monthly amount be less than a monthly amount
determined by multiplying his years of Benefit Service, including proportionate
credit for each tenth of a year, by the Minimum Benefit Formula set forth in
subsection (b) below.

(b)



If a Participant with a nonforfeitable right to a Retirement Pension terminates
employment before January 1, 1989 at or after attaining Normal Retirement Age,
he will be entitled to a Normal Retirement Pension in a monthly amount equal to
the excess of:

(1)



1.5% of his Final Average Monthly Compensation, times his years of Benefit
Service, over

(2)



1.5% of his Primary Insurance Amount, times his years of Benefit Service (up to
a maximum of 50%),

but in no event shall such monthly amount be less than, with respect to a
Participant whose employment terminates (or in the case of a Pre-1988 Retiree
who attains his Normal Retirement Date, if earlier) within the dates indicated
below, a monthly amount determined by multiplying his years of Benefit Service,
including proportionate credit for each tenth of a year (as of his Normal
Retirement Date in the case of a Pre-1988 Retiree) by a Minimum Benefit Formula
as follows:

Date upon which employment terminates

(or, in the case of a Pre-1988 Retiree,

Normal Benefit Retirement DateMinimum

is attained if earlier)Formula

 

On or AfterPrior to





 

EAST\83473092.3

20

--------------------------------------------------------------------------------

 

 

---Jan. 1, 198010.00

Jan. 1, 1980Jan. 1, 198212.00

Jan. 1, 1982Jan. 1, 198313.50

Jan. 1, 1983Jan. 1, 198415.00

Jan. 1, 1984    Jan. 1, 198916.00

Jan. 1, 1989Jan. 1, 199517.00

Jan. 1, 1995Jan. 1, 199922.00

Jan. 1, 1999      — 27.00

Solely with respect to Participants who are regularly scheduled to work over
1800 Hours of Service each Plan Year and who terminate employment on or after
July 1, 2001, the following Minimum Benefit Formula shall apply:

Date upon which employment terminatesMinimum Benefit

Formula

On or AfterPrior to

July 1, 2001      — 36.50

(c)



Notwithstanding the foregoing:

(1)



the portion of a Participant’s Normal Retirement Pension attributable to Benefit
Service prior to January 1, 1976 shall not be less than the sum of the
Participant’s “Future Service Retirement Income Credit” and “Past Service
Retirement Income Credit” as determined under the Plan as in effect immediately
prior to January 1, 1976;

(2)



a Participant’s Normal Retirement Pension shall not be less than the largest
Early Retirement Pension that would have been payable under Section 5.02(b)(2)
or Section 5.05(c) had his Termination of Employment occurred on any date on
which he would have been entitled to an Early Retirement Pension thereunder (but
based on his Primary Insurance Amount in effect at the later of his date of
actual termination and Normal Retirement Date, or in the case of a Pre-1988
Retiree, at his Normal Retirement Date); and

(3)



a Participant’s Normal Retirement Pension shall not be less than a monthly
amount equal to the amount to which he would be entitled under the provisions of
subsection (b) above determined as if the Participant had terminated employment
on December 31, 1988.

(d)



Payment of a Participant’s Normal Retirement Pension shall start on the first
day of the month coincident with or next following the later of his Normal
Retirement Date or his Termination of Employment.

(e)



Notwithstanding Section 5.01(a), in the case of a Participant who continues in
employment after age 70-1/2, the cumulative increases in his Retirement Pension
after Normal Retirement Age (if any) shall be reduced by the Actuarial
Equivalent of the cumulative amount of distributions made to the Participant
pursuant to Section 7.10, provided that in no event shall such a Participant’s
Retirement Pension for any Plan Year thereby be reduced below the amount of his
Retirement Pension at the end of the preceding Plan Year as determined in
accordance with this Section 5.01 (taking into



 

EAST\83473092.3

21

--------------------------------------------------------------------------------

 

 

account both additional accruals and distributions made through the end of such
prior Plan Year).

(f)



A Participant’s Normal Retirement Pension shall be nonforfeitable upon
attainment of such Participant’s Normal Retirement Age, if such Participant is
employed by the Company or an Affiliate on such date.

(g)



Unless otherwise provided under the Plan, each section 401(a)(17) Participant’s
accrued benefit under this Plan will be the greater of the accrued benefit
determined for the Participant under (1) or (2) below:

(1)



the Participant’s accrued benefit determined with respect to the benefit formula
applicable for the Plan Year beginning on or after January 1, 1994, as applied
to the Participant’s total years of service taken into account under the Plan
for the purposes of benefit accruals, or

(2)



the sum of:

(A)



the Participant’s accrued benefit as of the  last day of the last Plan Year
beginning before January 1, 1994, frozen in accordance with section
1.401(a)(4)-13 of the regulations, and

(B)



the Participant’s accrued benefit determined under the benefit formula
applicable for the Plan Year beginning on or after January 1, 1994, as applied
to the Participant’s years of service credited to the Participant for Plan Years
beginning on or after January 1, 1994, for purposes of benefit accruals.

A “section 401(a)(17) Participant” means a Participant whose current accrued
benefit as of a date on or after the first day of the first Plan Year beginning
on or after January 1, 1994, is based on compensation for a year beginning prior
to the first day of the first Plan Year beginning on or after January 1, 1994,
that exceeded $150,000.

5.02



Early Retirement Pension.

(a)



If a Participant’s employment terminates on or after the date he has both
reached age 55 and completed at least 10 years of Vesting Service exclusive of
Vesting Service credited for period of employment with an Affiliate other than a
Controlled Group Affiliate (and before attaining Normal Retirement Age), he
shall be eligible to receive an Early Retirement Pension.

(b)



Such Early Retirement Pension will be whichever benefit described in Paragraphs
(l) or (2) below as the Participant elects, at such time and in such manner as
the Plan Administrator prescribes:

(1)



Payment at Normal Retirement Date:  A Retirement Pension starting on his Normal
Retirement Date in a monthly amount calculated under the formula set forth in
Section 5.01 on the following basis:

(A)



In the case of an amount calculated under Section 5.01(a), such Section shall be
applied based on Final Average Monthly Compensation and



 

EAST\83473092.3

22

--------------------------------------------------------------------------------

 

 

years of Benefit Service (up to 35 such years) at the date of his Termination of
Employment; and

(B)



In the case of an amount calculated under Section 5.01(b) (including an amount
calculated under Section 5.01(c)(3)):

(i)



Sections 5.01(b)(1) and (2) shall be applied based on the Participant’s Final
Average Monthly Compensation and Benefit Service at the date of his Termination
of Employment (or deemed Termination of Employment); and

(ii)



The Social Security offset referred to in Section 5.01(b)(2) shall be calculated
based on the Participant’s Primary Insurance Amount determined under Section
1.30(b) and by using Benefit Service as if he had continued in Benefit Service
from his date of Termination of Employment (or deemed Termination of Employment)
to his Normal Retirement Date; the amount so determined shall then be multiplied
by a fraction, the numerator of which is the Participant’s Benefit Service at
his Termination of Employment (or deemed Termination of Employment) and the
denominator is the Benefit Service the Participant would have accumulated if he
had continued in Benefit Service until his Normal Retirement Date.

(2)



Payment Before Normal Retirement Date:  A Retirement Pension starting on the
first day of any month coincident with or following the date his employment
terminates and before his Normal Retirement Date, in a monthly amount determined
under paragraph (l) above, reduced in accordance with Table A in the case of a
Participant whose Termination of Employment occurred on or after January 1, 1989
or with Table B in the case of a Participant whose Termination of Employment
occurred before January 1, 1989.

Table A

Age at PensionPercentage of Pension Payable

Commencement DatePrior to Normal Retirement Date

64100%

63100%

62100%

61  97%

60  94%

59  91%

58  88%

57  85%

56  82%

55  79%

(An adjustment shall be made by straight line interpolation for ages that are
not integral.)

Table B





 

EAST\83473092.3

23

--------------------------------------------------------------------------------

 

 

Age at PensionPercentage of Pension Payable

Commencement DatePrior to Normal Retirement Date

64100%

63100%

62100%

6193.3%

6086.7%

5980.8%

5875.2%

5769.4%

5663.5%

5557.9%

(An adjustment shall be made by straight line interpolation for ages that are
not integral.)

Notwithstanding the foregoing provisions of this paragraph (2), in the case of a
Participant who terminates employment on or after January 1, 1989 but whose
Normal Retirement Pension is determined under Section 5.01(c)(3), the reduction
for early commencement shall be determined in accordance with Table B; provided
that his Early Retirement Pension as so determined shall not be less than the
amount to which he would be entitled if Section 5.01(c)(3) were disregarded
(i.e., if his Normal Retirement Pension were determined under Section 5.01(a)
with the reduction for early commencement determined under Table A).

5.03



Service Under Other Plans.

(a)



Except as provided in subsection (b) below, if a Participant’s employment with
the Company terminates while he is an Eligible Employee, his Retirement Pension
(if any) under this Plan will be determined by treating as Benefit Service under
this Plan any service with the Company for which he receives benefit credit
under any other retirement plan maintained by the Company; provided, that the
amount of additional Retirement Pension attributable to such Benefit Service
will be reduced to the extent required by Section 5.07.

(b)



If a Participant transfers to the employment of the Company directly from
service with a non-US Affiliate of the Company, such Participant shall be
treated as an Eligible Employee as of the effective date of transfer (provided,
that any individual who is on secondment or other developmental assignment to
the Company shall not be treated as an Eligible Employee until the first day
after such assignment ends and such individual is no longer eligible to accrue
benefits under the pension plan of the non-US Affiliate, as determined by the
Company), and his Retirement Pension (if any) under this Plan will be determined
as follows:

(1)



If such Participant terminates employment with the Company (or, upon a
subsequent retransfer to a non-US Affiliate, with such non-US Affiliate) prior
to becoming eligible for a Retirement Pension under Section 5.01, 5.02 or 5.04
hereof, by treating as Benefit Service and Vesting Service only that service
credited for the period of service with the Company as an Eligible Employee;



 

EAST\83473092.3

24

--------------------------------------------------------------------------------

 

 

such Participant shall be entitled to a Vested Retirement Pension (if any) only
as provided in Section 5.05 hereof.

(2)



If such Participant retires, becomes disabled or dies while employed by the
Company, by treating as Benefit Service and Vesting Service any service with
such non-US Affiliate for which he receives benefit credit under any retirement
plan maintained by such non-US Affiliate; provided, that the amount of
additional Retirement Pension attributable to such Benefit Service will be
reduced to the extent required by Section 5.07.  Such Participant shall be
entitled to a Retirement Pension (as applicable) as provided in Section 5.01,
5.02 or 5.04 hereof, as applicable.

(3)



If such Participant is retransferred to a non-US Affiliate after becoming a
Participant under this Plan, and such Participant retires, becomes disabled or
dies while employed by such non-US Affiliate, by treating as Benefit Service and
Vesting Service only that service credited for the period of service with the
Company as an Eligible Employee, and by applying the terms of Section 4.07
hereof; such Participant shall be entitled to a Retirement Pension hereunder as
provided in Section 5.01, 5.02 or 5.04 hereof, as applicable.

(c)



This Section 5.03 shall not apply to the Appleton Papers Retirement Savings and
Employee Stock Ownership Plan or the Appleton Papers Retirement Medical Savings
Plan.

5.04



Disability Retirement Pension.

(a)



If, as a result of a Disability incurred while employed as an Eligible Employee,
a Participant becomes entitled to benefits under a long-term disability plan
maintained by the Company, and such benefits start on or after June 1, 1979 and
before March 1, 2011, the Participant will be eligible to receive a Disability
Retirement Pension, subject to the further provisions of this Section 5.04.

(b)



Such Disability Retirement Pension will start on the Participant’s Disability
Pension Starting Date (as defined below) in a monthly amount equal to the Normal
Retirement Pension determined under Section 5.01, based on:

(1)



the Benefit Formula applicable to terminations of employment occurring on the
date the Participant’s long-term disability benefits start,

(2)



his Final Average Monthly Compensation, determined as of the last day of the
period for which Compensation is imputed as a result of such Disability as
provided in Section 1.17(c), and

(3)



his Benefit Service and Vesting Service as of the earlier of his Disability
Pension Starting Date or March 1, 2011 (after taking into account the Benefit
Service  and Vesting Service credited under subsection (c) of this Section
5.04); provided, however, that if the Minimum Benefit Formula under Section
5.01(a) was used to calculate a Disability Retirement Pension that commenced
prior to January 1, 1984, such pension shall be adjusted, effective January 1,
1984, by recalculating it based on the Minimum Benefit Formula in effect on that
date.



 

EAST\83473092.3

25

--------------------------------------------------------------------------------

 

 

(c)



If a Participant who is or becomes eligible for a Disability Retirement Pension
pursuant to Section 5.04(a) before March 1, 2011:

(1)



recovers from his Disability prior to his Disability Pension Starting Date and
returns to the employ of the Company or an Affiliate within ninety (90) days
after the end of such Disability and prior to working full-time for any other
person (disregarding any employment which is primarily for the purpose of
rehabilitation), or

(2)



does not recover from his Disability prior to attainment of his Disability
Pension Starting Date,

he shall be deemed to have continued as a Participant under the Plan and the
period of his Disability prior to the earlier of his Disability Pension Starting
Date or March 1, 2011 shall be treated as Vesting Service and Benefit Service,
and Compensation shall be imputed for that period as provided in Section
1.17(c).

(d)



If a Participant recovers from his Disability prior to his Disability Pension
Starting Date and does not return to the employ of the Company or an Affiliate
within the aforesaid 90-day period, or if he refuses to submit proof of
continued Disability as required under subsection (e) below, he shall be deemed
to have terminated his employment with the Company as of the date of
commencement of his Disability, and no Vesting Service or Benefit Service or
Hours of Service shall be credited for any period after the commencement of his
Disability, and his right, if any, to benefits under the Plan shall be
determined on that basis.

(e)



As a condition of entitlement to a Disability Retirement Pension, the Plan
Administrator may require such proof of the Participant’s continued Disability
as it deems necessary at the time, and from time to time prior to the
Participant’s Disability Pension Starting Date, including having the Participant
examined, at the Company’s expense, by a duly licensed physician selected by the
Plan Administrator.

(f)



For purposes of this Plan, “Disability Pension Starting Date” means Normal
Retirement Date in the case of a Participant whose long-term disability benefits
begin prior to such date; provided that a Participant who is entitled to
long-term disability benefits after his Normal Retirement Date (whether
beginning before or after such date) may elect to treat the first day of the
month on or after the date his long-term disability benefits end as his
Disability Pension Starting Date.

5.05



Vested Retirement Pension.

(a)



Upon the Termination of Employment of a Participant who is not eligible for a
Retirement Pension under the preceding provisions of this Article V and who has
completed at least 5 years of Vesting Service, he shall be eligible to receive a
Vested Retirement Pension.

(b)



Such Vested Retirement Pension will start as of the Participant’s Normal
Retirement Date in a monthly amount determined in accordance with Section
5.02(b)(1) as in effect on the date of Termination of Employment, or, if the
Participant so elects (at such time and in such manner as the Plan Administrator
shall prescribe), as of the first day of any prior month coinciding with or
following his 55th birthday in a monthly amount determined as under Section
5.02(b)(1), reduced as follows:



 

EAST\83473092.3

26

--------------------------------------------------------------------------------

 

 

Age in Years and

Completed Months

When Pension Commences

Percentage of Pension

Commencing at

Normal Retirement Date

 

65 and no months

100%

64 and no months

89%

63 and no months

79%

62 and no months

71%

61 and no months

64%

60 and no months

58%

59 and no months

52%

58 and no months

47%

57 and no months

42%

56 and no months

38%

55 and no months

34%

If a Pension begins at a date between the above-stated ages, the reduction shall
be calculated by straight-line interpolation of the applicable above-stated
percentage.

(c)



Notwithstanding subsection (b) above, in the case of a Rule of 65 Retiree, the
reduction for a commencement of a Vested Retirement Pension prior to the
Participant’s Normal Retirement Date shall be in accordance with the table set
forth under Section 5.02(b)(2) rather than in accordance with the table set
forth in subsection (b) above.

(d)



(1)  Effective December 1, 2014, if a Participant who meets the eligibility
requirements of paragraph (3) below so elects (at such time and in such manner
as the Plan Administrator shall prescribe) the Participant’s Vested Retirement
Pension will start as of the date elected by such Participant, which may be the
first day of any month thereafter following such Participant’s termination of
employment and prior to his 55th birthday, in a monthly amount determined under
Section 5.02(b)(1), reduced pursuant to the actuarial factors in Section 1.07 of
Appendix A, provided, further, that the percentages set forth in the tables used
in determining Vested Retirement Pensions or Early Retirement Pensions as
applicable to such Participant under this Article V shall be used to determine
the reduction in the Participant’s monthly amount from the Participant’s Normal
Retirement Date to the Participant’s 55th birthday, but only to the extent the
percentages set forth in such tables produce a lower monthly amount of benefit.

(2)  Notwithstanding anything herein to the contrary, for a Participant whose
Vested Retirement Pension is subject to the provisions of a Supplement: (i) the
Participant’s monthly amount under this subsection will be determined under the
provisions of the applicable Supplement applicable to a Vested Retirement
Pension starting as of the Participant’s Normal Retirement Date, (ii) the
actuarial factors used to reduce the monthly amount will be the actuarial
factors in Section 1.07 of Appendix A as modified by the applicable Supplement,
and (iii) the tables referred to in the proviso in paragraph (d)(1) above will
be the tables applicable to such Participant under the applicable Supplement.

(3)  A Participant is eligible under this Section 5.05(d) if: (i) the
Participant terminates employment on or after July 1, 2014, (ii) the
Participant’s long term disability benefits under the Company’s long term
disability plan terminate on or after July 1, 2014, or (iii) the Participant’s
Retirement Pension  is subject to a domestic relations order determined



 

EAST\83473092.3

27

--------------------------------------------------------------------------------

 

 

to constitute a Qualified Domestic Relations Order by the Plan Administrator,
provided that such a Participant terminated employment on or after July 1, 2014.

5.06



Reemployment Before Pension Commencement Date.  If a Participant who is entitled
to a Retirement Pension in accordance with Section 5.02(b)(1) or 5.05 is
reemployed by the Company before his Pension Commencement Date, benefits based
on his Benefit Service credited after such reemployment will be based on the
benefit formula in effect at the time of his subsequent Termination of
Employment (or for a Pre-1988 Retiree, his Normal Retirement Date, if
earlier).  In such event, the amount of Retirement Pension payable with respect
to Benefit Service credited prior to such reemployment will not be increased by
any applicable increase in the benefit formula that may have occurred subsequent
to the date of such previous Termination of Employment, until the Participant
has been reemployed for a period of continuous active employment of at least 12
months.

5.07



Non-Duplication of Benefits.

(a)



Any Retirement Pension payable under the Plan with respect to a period of
Benefit Service for which payment is to be made from another funded pension or
profit-sharing retirement plan maintained by the Company or an Affiliate, or to
which the Company or any Affiliate contributes or has contributed, shall be
reduced by the amount of pension or other payments (on an Actuarially Equivalent
basis) payable under such other plan with respect to such period of service;
provided, that such reduction shall in no event reduce the Participant’s benefit
from this Plan below the accrued benefit determined for the Participant without
regard to the benefit derived from such other plan.

(b)



The Actuarially Equivalent benefit derived from the retirement plan of a non-US
Affiliate, as provided in Section 5.03 hereof, shall be determined and fixed as
of the Participant’s pension commencement date.  The currency exchange rate for
determining the US dollar value of such benefit shall be determined as
follows:  as of each December 31 the average currency exchange rate for the
applicable currency for the 5-year period ending on such date shall be
calculated.  Such rate shall apply to all retirements commencing on the January
1 next following, and shall continue to apply to retirements commencing through
December 31 of that year.

(c)



This Section 5.07 shall not apply to participation in the Appleton Papers
Retirement Savings and Employee Stock Ownership Plan.

5.08



Special Retirement Enhancement Programs.  From time to time the Company may
elect to offer enhanced retirement benefits to a limited group of participants
for a limited period of time (a “Special Retirement Enhancement Program”).  Each
Special Retirement Plan shall be described in Appendix C to the Plan.



 

EAST\83473092.3

28

--------------------------------------------------------------------------------

 

 

ARTICLE 6.
Pre-retirement Surviving Spouse Benefits

6.01



Special Spouse Benefit.

(a)



A “Special Spouse Benefit” shall be paid to a Participant’s surviving spouse if
the Participant dies:

(1)



while employed by the Company;

(2)



with at least 10 years of Vesting Service; and

(3)



if the sum of the Participant’s age (including proportionate credit for each
tenth of a year) and years of Benefit Service is 65 or greater.

(b)



The term “Vesting Service” shall be substituted for the term “Benefit Service”
in subsection (a) above for Participants who (1) make an election pursuant to
Section 2.05(a) in lieu of continuing to accrue Benefit Service under this Plan,
(2) transfer to employment with a Controlled Group Affiliate on or after April
1, 2008, or (3) cease to accrue Benefit Service effective March 1, 2011;
provided that for any Plan Year no more than one year of Service (“Benefit” or
“Vesting”) shall be recognized.  Such substitution shall apply from the date the
event described in item (1), (2) or (3) occurs.

6.02



Form and Amount of Special Spouse Benefit.

(a)



The Special Spouse Benefit will be a monthly benefit equal to 50% of the monthly
pension that would have been paid to the Participant if he had started to
receive an Early Retirement Pension on the day before his death in the form of a
Qualified Joint and Surviving Spouse Annuity but without any reduction for
commencement of such pension prior to Normal Retirement Age.  The amount of this
annuity will, however, be determined after giving effect to the actuarial
reduction required under Section 1.33(b) to convert the amount of pension
payable in the form described in Section 7.01 into an actuarially equivalent
amount payable as a Qualified Joint and Surviving Spouse Annuity.
Notwithstanding the above provisions of this Section 6.02(a), the Special Spouse
Benefit will not be less than the Pre-Retirement Surviving Spouse Annuity to
which the Surviving Spouse would have been entitled if Section 6.03 had applied
to the Participant.

(b)



The Special Spouse Benefit will be payable monthly for the lifetime of the
Participant’s surviving spouse, the first monthly payment to be made for the
month next following the month in which the Participant dies and the last
monthly payment to be made for the month in which the spouse dies.

6.03



Pre-Retirement Surviving Spouse Annuity.

(a)



Application.  The provisions of this Section 6.03 shall apply to any Participant
who (l) is credited with at least one paid working hour or hour of paid leave
under the Plan on or after August 23, 1984, (2) is not covered by the Special
Spouse Benefit under Sections 6.01 and 6.02 and (3) is vested in his accrued
benefit under the Plan, and to any eligible Participant electing to have such
provisions apply under Section 6.04 (a “Covered Participant”).



 

EAST\83473092.3

29

--------------------------------------------------------------------------------

 

 

(b)



Definitions.

(1)



The term “Pre-Retirement Surviving Spouse Annuity” means a monthly benefit
beginning on the Starting Date and ending with a payment made on the first day
of the month in which the Spouse’s death occurs, in an amount equal to the
monthly benefit that would have been payable to the Surviving Spouse of the
Participant if such Participant had terminated employment on the earlier of the
date of his death or the date of any prior actual termination, had survived
until the Starting Date and had begun to receive a Retirement Pension in the
applicable post-retirement form immediately prior to the Starting Date and then
died on the Starting Date.  For this purpose, the applicable postretirement form
shall be whichever benefit form described in Section 7.05 that the Participant
has elected in accordance with Section 7.04 or, if an election under Section
7.04 has not been made, a Qualified Joint and Surviving Spouse Annuity.

(2)



The term “Starting Date” means:  (1) in the case of a Participant who dies
before his Normal Retirement Date, the day that would have been the
Participant’s Normal Retirement Date, or if the Surviving Spouse so elects, the
first day of any earlier month following (A) the day the Participant dies if he
dies on or after his Earliest Retirement Age or (B) in any other case the day he
would have attained his Earliest Retirement Age had he survived, but crediting
no years of Vesting Service for periods following his actual date of death for
this purpose, and (2) in the case of a Participant who dies after his Normal
Retirement Date and before his Pension Commencement Date shall be the first day
of the month following his death.

(c)



Surviving Spouse Benefit.  If a Participant to whom this Section 6.03 applies
dies before his Pension Commencement Date, his Surviving Spouse, if any, will
receive a Pre-Retirement Surviving Spouse Annuity.

(d)



Death of Spouse.  If the Participant’s Spouse dies before the Participant, the
Pre-Retirement Surviving Spouse Annuity coverage shall be deemed revoked at the
date of the Spouse’s death.

(e)



Cost of Benefit.  The benefit provided under this Section 6.03 may not be waived
(or another beneficiary selected) and the Plan shall fully subsidize the costs
of such benefit.

6.04



Application to Participants Previously Terminated after ERISA Effective
Date.  Any living Participant not receiving benefits under the Plan on August
23, 1984 (and whose benefits had not been distributed by purchase of an annuity
contract prior to that date) who would otherwise not receive the benefits
described by Section 6.03, shall nevertheless be eligible for such benefits if
such Participant was credited with at least one paid hour of service on or after
January 1, 1976, and such Participant had at least 10 years of Vesting Service
when he separated from service.

6.05



Plan Death Benefits.  No benefit will be payable under this Plan upon the death
of a Participant, except as specifically provided in the foregoing provisions of
this Article 6 or in Article 7.



 

EAST\83473092.3

30

--------------------------------------------------------------------------------

 

 

ARTICLE 7.
Method of Payment

7.01



Normal Form of Benefit.

(a)



Except as otherwise provided in this Article 7, a Participant’s Retirement
Pension will be payable monthly for the lifetime of the Participant, starting on
his Pension Commencement Date determined under Article 5 and ending with the
payment for the month in which the Participant dies.

(b)



The Plan Administrator will notify the Participant when a benefit under the Plan
is required.  Such notification shall include a general description of the
material features and an explanation of the relative values of the optional
forms of benefit available under the Plan in a manner that would satisfy the
notice requirements of Code § 417(a)(3) and  Treas. Reg. § 1.417(a)(3)-1.

7.02



Automatic Post-Retirement Surviving Spouse Option.

(a)



Application:  The provisions of this Section 7.02 shall apply to any Participant
who is credited with at least one paid working hour or hour of paid leave under
the Plan on or after August 23, 1984 and whose benefits did not begin before
January 1, 1985.

(b)



Qualified Joint and Surviving Spouse Annuity:  A Participant’s vested accrued
benefit under the Plan shall be paid in the form of a Qualified Joint and
Surviving Spouse Annuity unless (l) the Participant makes a Qualified Election
to be paid in the normal form described in Section 7.01,  (2) the Participant
elects a joint and 75% or 100% surviving spouse annuity under Section 7.05, or
(3) the Participant elects a lump sum payment under Section 7.05.

(c)



Information to Participants:  No less than 30 days and, effective January 1,
2007, no more than 180 days, before his Pension Commencement Date, each
Participant shall be given a written notification in nontechnical terms of:

(1)



the terms and conditions of the Qualified Joint and Surviving Spouse Annuity,

(2)



the right of the Participant to make, and the effect of, a Qualified Election,

(3)



the right of the Participant’s Spouse to consent or not to consent to such an
election,

(4)



the right of a Participant to make, and the effect of, a revocation of a
Qualified Election, and

(5)



such other information as may be required under applicable regulations.

(d)



Information to Participants (distribution other than a Qualified Joint and
Survivor Annuity).  Notwithstanding the preceding, the Pension Commencement Date
for a distribution in a form other than a Qualified Joint and Survivor Annuity
may be less than 30 days after receipt of the written explanation described
above, if the following requirements are met:



 

EAST\83473092.3

31

--------------------------------------------------------------------------------

 

 

(1)



the Participant has been provided with information that clearly indicates that
the Participant has at least 30 days to consider whether to waive the Qualified
Joint and Survivor Annuity and elect (with spousal consent) a form of
distribution other than a Qualified Joint and Survivor Annuity.

(6)



the Participant is permitted to revoke any affirmative distribution election at
least until the Pension Commencement Date or, if later, at any time prior to the
expiration of the 7-day period that begins the day after the explanation of the
Qualified Joint and Survivor Annuity is provided to the Participant, and

(7)



the Pension Commencement Date is a date after the date that the written
explanation was provided to the Participant.

7.03



Participants Terminating after September 1, 1974 and before ERISA Effective
Date.

(a)



Any living Participant not receiving benefits on August 23, 1984, who was
credited with at least one paid hour of service under this Plan on or after
September 2, 1974, and who is not covered by Section 7.02 of this Plan, or by
the qualified joint and survivor annuity provisions of Section 7.02 of this Plan
as in effect on August 22, 1984, must be given the opportunity to have his
benefits paid in accordance with such qualified joint and survivor annuity
provisions.

(b)



Such election may be made at any time during the period from August 23, 1984 to
the Participant’s Pension Commencement Date.

7.04



Election of Optional Forms of Payment.

(a)



A married Participant may elect to receive a Retirement Pension payable in an
optional form described in Section 7.05(a) instead of a Qualified Joint and
Surviving Spouse Annuity; provided, however, that, notwithstanding anything
herein to the contrary, a Participant who is eligible for a Retirement Pension
pursuant to Section 5.05(d) may not elect the 100% surviving spouse option. The
benefits payable under such optional form will be reduced in accordance with
Section 1.02 or 1.03 of Appendix A (whichever applies) so as to be the Actuarial
Equivalent of the benefits otherwise payable in the normal form described in
Section 7.01.

(b)



Effective December 1, 2014, an eligible Participant described in Section 7.05(b)
may elect to receive the value of his Retirement Pension in the form of an
immediate single lump sum payment as described in Section 7.05(b) instead of a
Qualified Joint and Surviving Spouse Annuity, an optional form described in
7.05(a) or an applicable Supplement, or the normal form of benefit described in
Section 7.01(a).

(c)Except as modified under Section 7.02, any election of an optional form of
payment described in Section 7.05 must be in writing on a form prescribed by the
Plan Administrator and shall become effective on the later of the Participant’s
Pension Commencement Date and thirty (30) days following his receipt of the
notice described in Section 7.02, and may be revoked at any time prior to the
Pension Commencement Date.

7.05



Optional Forms of Payment. 



 

EAST\83473092.3

32

--------------------------------------------------------------------------------

 

 

(a)



75% or 100% Surviving Spouse Option.  

(1)



The 75% or 100% surviving spouse option will provide a reduced monthly amount of
Retirement Pension for the lifetime of the Participant and, at the time of the
Participant’s death, for the continuance of 75% or 100% of such reduced monthly
amount to the Participant’s Spouse, to be paid for the remainder of the Spouse’s
lifetime, provided that such Spouse was married to the Participant on his
Pension Commencement Date.

(2)



With respect to the 100% Surviving Spouse Option, if a Participant other than
(i) a Participant who has provided the Plan Administrator with a certificate of
good health as of such Participant’s Pension Commencement Date, by a doctor
satisfactory to the Plan Administrator, or (ii) a Participant who dies of
accidental causes, dies within three (3) years after his Pension Commencement
Date, such election shall be null and void as to any Beneficiary or the
Participant’s estate and the Participant’s Spouse (if any) shall receive the
benefit that would have been payable to the survivor under the Qualified Joint
and Surviving Spouse Annuity form had no election been made hereunder.

(3)



If the Participant’s Spouse dies before his Pension Commencement Date, the
Participant’s election of this option shall be null and void. If the Spouse dies
before the Participant but after the Participant’s Pension Commencement Date no
benefits will be payable under this option upon the death of the Participant,
but the Participant’s Retirement Pension shall continue to be payable to him
during his life in the reduced amount provided under the option.

(b)



Lump Sum Payment Option.  Effective with respect to distributions on or after
December 1, 2014, Participants who terminate employment on or after July 1, 2014
may elect in accordance with Section 7.04(b) to receive their Retirement Pension
in the form of an immediate single lump sum payment.  The lump sum payment
option shall provide a single lump sum payment of the Actuarial Value
(determined by using the assumptions set forth in Section 1.07 of Appendix A to
this Plan) of the Participant’s Retirement Pension otherwise payable in the
normal form described in Section 7.01 without taking into account any subsidy
for an Early Retirement Pension described in Section 5.02 of the Plan or in any
applicable Supplement.  Notwithstanding the foregoing, in no event shall a lump
sum payment under this subsection (b) exceed the limits set forth in Section
14.02(b).  The lump sum payment option described in this subsection (b) shall
also be available to (i) Participants whose long term disability benefits under
the Company’s long term disability plan terminate on or after July 1, 2014 and
(ii) Participants whose Retirement Pensions are subject to a domestic relations
order determined to constitute a Qualified Domestic Relations Order by the Plan
Administrator, provided that such a Participant terminated employment on or
after July 1, 2014.

7.06



Reemployment of Pensioner. 

(a)



If a Participant starts receiving his Retirement Pension and is later reemployed
by the Company, any monthly pension payments he is then receiving will be
suspended to the extent provided under Section 7.09.  During the period of
reemployment he will be eligible to accrue Benefit Service under the then
current provisions of the Plan if the requirements of Section 2.02 are
satisfied.



 

EAST\83473092.3

33

--------------------------------------------------------------------------------

 

 

(b)



At the time of the Participant’s subsequent Termination of Employment, the
previously suspended monthly pension benefit will commence in the same amount
and form as was effective at the time of suspension, and, in addition, any
benefit derived from the additional Benefit Service accrued during the period of
reemployment will be payable under the then current provisions of the Plan.

(c)



This Section 7.06 is inapplicable to Participants affected by the benefit
accrual freeze made effective March 1, 2011.

(d)



Notwithstanding anything in an applicable Supplement to the contrary, if a
former Participant who has received a distribution of his Retirement Pension in
a single lump sum is rehired by the Company, upon the subsequent termination of
employment such Participant’s Retirement Pension shall be determined under
Article 5, or the provisions of the applicable Supplement, on the basis of such
Participant’s total Years of Benefit Service as of the subsequent termination
date, and shall then be reduced by an offset equal to the Actuarial Value of
amounts previously received by such Participant. 

7.07



Small Benefits.

(a)



If any Retirement Pension or other benefit under this Plan requires monthly
payments of less than $20 per month, the Plan Administrator may direct that such
payments be paid quarter-annually, semi-annually, or annually, rather than
monthly.

(b)



Notwithstanding any other provision of this Plan, if the Actuarial Value
(determined by using the assumptions set forth in Section 1.06 of Appendix A to
this Plan) of the nonforfeitable portion of any benefit otherwise payable
hereunder is $5,000 or less as of the annuity starting date, such benefit shall
be paid to the Participant or his Surviving Spouse (as the case may be) in a
single sum, provided, however, that effective January 1, 1987, no lump sum
distribution shall be made under this Section 7.07(b) after the Participant’s
“annuity starting date” unless the Participant and his Spouse (or the Surviving
Spouse if applicable) consent in writing to such distribution.  For purposes of
the preceding sentence “annuity starting date” means (i) the first day of the
first period for which an amount is payable as an annuity, or (ii) in the case
of a benefit not payable in an annuity, the first day on which all events have
occurred which entitle the Participant to such benefit.  Such payment shall be
in full satisfaction of any liability the Plan may have with respect to such
person.  Prior to January 1, 1998, “$3,500” was substituted for “$5,000” in this
Section 7.07(b).  Effective for distributions made prior to October 17, 2000,
“and was $5,000 or less as of the date of any prior distribution,” was
substituted for “as of the annuity starting date” in the first sentence of this
Section 7.07(b).

(c)



For purposes of this Section 7.07, if such Actuarial Value of the nonforfeitable
portion of a Participant’s Retirement Pension is zero, the Participant shall be
deemed to have received a single sum distribution of the nonforfeitable portion
of his Retirement Pension upon his Termination of Employment.  The nonvested
portion of the Retirement Pension of a Participant who is deemed to have
received a single sum distribution of his nonforfeitable portion of his
Retirement Pension under this Section 7.07(c) shall be forfeited as of the date
distribution is deemed to have been made.  The unvested Retirement Pension
forfeited pursuant to this Section 7.07(c) shall be restored in the case of a
Participant who is reemployed before incurring a Break in Service, or in the
case of a Participant who is reemployed after incurring a Break in Service if
(and only if) his Benefit Service prior to the Break in Service has not been
permanently forfeited



 

EAST\83473092.3

34

--------------------------------------------------------------------------------

 

 

under Section 4.05 and the requirements for restoration under Section 2.02 have
been met.

(d)



In the event of a single sum distribution under subsection 7.07(b) that occurs
on or after March 28, 2005, where such distribution is greater than $1,000 (but
does not exceed $5,000), if the Participant does not elect to have such
distribution paid directly to an Eligible Retirement Plan in an Eligible
Rollover Distribution as described in Section 7.13, or to receive the
distribution directly, then the Plan Administrator will pay the distribution in
an Eligible Rollover Distribution to an individual retirement plan (Code § 408)
designated by the Plan Administrator.

7.08



Time of Commencement of Benefits.

(a)



Notwithstanding any other provision of this Plan (but subject to subsections (b)
and (c) below), and unless the Participant elects otherwise, the distribution of
a Participant’s nonforfeitable benefits under the Plan shall commence by the
earlier of:

(1)



The 60th day after the close of the Plan Year in which the later of the
following events occurs:

(A)



the Participant’s Termination of Employment, or

(B)



the Participant’s attainment of his Normal Retirement Age, or

(C)



the 10th anniversary of the year in which the Participant commenced
participation in the Plan.

(2)



the time prescribed by Section 7.10 of the Plan.

(b)



For years prior to the 1989 calendar year (distributions with respect to which
shall be made no later than April 1, 1990), Section 7.08(a)(2) shall apply only
to a Participant who is or was a 5-percent owner (as described in Section
16.02(a)(3)) for any part of any Plan Year during or after which the Participant
attained age 66-1/2.

(c)



Notwithstanding the above provisions of this Section 7.08, payment may be
delayed if the amount of a Payment otherwise required to commence on any date
cannot be ascertained, or payment on such date cannot be made because the Plan
Administrator has been unable to locate the Participant after making reasonable
efforts to do so. In either case, a payment, retroactive to the date payment
should have commenced, shall be made no later than 60 days after the earliest
date on which the amount of the payment can be ascertained or the Participant is
located (whichever is applicable).

(d)



The Plan Administrator may require, as a condition for the payment of benefits
under the Plan, that a Participant file a written claim for benefits with the
Plan Administrator which provides all the information reasonably necessary for
the payment of such benefits.



 

EAST\83473092.3

35

--------------------------------------------------------------------------------

 

 

7.09



Employment After Normal Retirement Date or After Commencement of Benefits.    

(a)



If a Participant continues in active employment after his Normal Retirement
Date, or is reemployed under the circumstances described in subsection (b)
below, the Retirement Pension otherwise determinable in respect of the
Participant shall be actuarially increased to reflect the amount by which the
value of all Missed Payments exceeds the value of additional benefits (if any)
credited to him after his Normal Retirement Date (including, without limitation,
additional benefits attributable to continued accruals and benefit improvements,
retroactive or otherwise).  For purposes of the preceding sentence, a Missed
Payment shall mean any monthly pension payment which (1) was not paid on account
of the Participant’s employment after his Normal Retirement Date and (2) is
attributable to a calendar month in which the Participant had fewer than 40
Hours of Service.

(b)



Effective January 1, 1988, this Section 7.09 shall apply to a Participant who
continues in active employment after his Normal Retirement Date, or who is
reemployed:

(1)



on or after his Normal Retirement Date;

(2)



after starting to receive his Early Retirement Pension if it commenced before he
reached age 62; or

(3)



after starting to receive his Vested Retirement Pension if it commenced before
he reached Normal Retirement Age or, if he is a Rule of 65 Retiree, before he
reached age 62.

(c)



In the event of the Participant’s death before his actual retirement or other
Termination of Employment, no death or survivor benefits shall be payable with
respect to benefits otherwise payable under subsection (a) above.

(d)



The overpayment of any benefits caused by the operation of Section 7.06
(determined after giving effect to this Section 7.09) may be recovered by the
Trustee by offset against payments that may be or become due to, or in respect
of, the Participant; provided, however, that such offset shall not exceed 25% of
any month’s benefit payment, other than the first payment (including any arrears
contained therein), and notice of such offset shall be given in accordance with
applicable regulations.

(e)



This Section 7.09 is inapplicable to Participants affected by the benefit
accrual freeze made effective March 1, 2011.

7.10



Required Commencement of Benefits.

(a)



Pursuant to Code § 401(a)(9), the payment of benefits under the Plan to a
Participant eligible for such benefits shall begin no later than the April 1 of
the calendar year following the calendar year in which the Participant attains
age 70 ½ in the case of 5% owners (hereinafter the “required beginning
date”).  For Participants who are not 5% owners, the required beginning date is
the later of the April 1 of the calendar year following the calendar year in
which the Participant attains age 70 ½ or retires.  Except with respect to a 5%
owner, a Participant’s benefit is actuarially increased to take into account the
period after age 70 ½ in which the Participant does not receive any benefits
under the Plan, as required under Code § 401(a)(9)(C)(iii).  Any distribution
required



 

EAST\83473092.3

36

--------------------------------------------------------------------------------

 

 

under the incidental death benefit requirements of Code § 401(a)(9) shall be
treated as a distribution required by this subsection (a).

(b)



For Plan Years commencing on and after January 1, 2003, minimum required
distributions will be made as provided in Appendix B and in accordance with
final Treasury Regulation §§ 1.409(a)(9)-2 through 1.401(a)(9)-9 (prior to the
effective date of such final regulations, distributions are made in compliance
with Treasury Regulation § 1.401(a)(9)T and the Code § 401(a)(9) 1987 Proposed
Regulations). 

7.11



Qualified Domestic Relations Orders.

(a)



Definition:

(1)



For purposes of this Section 7.11, “Qualified Domestic Relations Order” means
any judgment, decree or order (including approval of a property settlement) made
pursuant to a state domestic relations law (including a community property law)
which relates to the provision of child support, alimony payments or marital
property to a spouse, former spouse, child or other dependent of a Participant
and which creates or recognizes the existence of a right of such spouse, former
spouse, child or other dependent to receive all or a portion of the benefits
payable with respect to a Participant under the Plan.

(2)



A Qualified Domestic Relations Order must clearly specify the amount or
percentage of the Participant’s benefits to be paid to such recipient by the
Plan (or the manner in which such amount or percentage is to be determined), the
number of payments or period to which such order applies and each plan to which
such order applies.  A Qualified Domestic Relations Order (i) may not require
the Plan (A) to provide payment to the recipient in a form other than as a
single life annuity or other form available to the Participant, excluding
however any joint and survivor annuity form (i.e. the forms described in
Sections 1.32 and 7.05); (B) to pay benefits to a recipient under such order
which are required to be paid to another recipient under another such order
previously filed with the Plan; or (C) to provide increased benefits (determined
on the basis of actuarial equivalents), but (ii) may require payment of benefits
to the recipient under the order (A) at any time after the date of the order and
on or after the Participant’s Earliest Retirement Age, (B) as if the
Participant’s Pension Commencement Date had occurred on the date on which such
payment is to begin under such order (taking into account only the present
benefits in which the Participant is then vested), and (C) in any form permitted
under clause (i)(A) above; provided, however, that such benefit shall be
determined based on the life expectancy of the recipient.

(3)



An order will not fail to constitute a Qualified Domestic Relations Order solely
because it permits the recipient and the Plan Administrator to enter into an
agreement under which the benefits payable to the recipient will be made prior
to the Participant’s Earliest Retirement Age (with appropriate reduction for
early commencement) at any time after the order is determined to be a Qualified
Domestic Relations Order, whether or not the Participant has separated from
service.



 

EAST\83473092.3

37

--------------------------------------------------------------------------------

 

 

(4)



In accordance with 29 C.F.R. § 2530.206, an order will not fail to constitute a
Qualified Domestic Relations Order solely because the order is issued after, or
revises, another qualified domestic relations order; and provided the same
requirements and protections that apply under ERISA § 206(d)(3) apply, an order
will not fail to treated as a qualified domestic relations order solely because
of the time at which it is issued.

(b)



Distributions:  The Plan Administrator shall recognize and honor any judgment,
decree or order entered on or after January 1, 1985 under a state domestic
relations law which the Plan Administrator determines to be a Qualified Domestic
Relations Order in accordance with such reasonable procedures to determine such
status as the Plan Administrator shall establish. Without limitation of the
foregoing, the Plan Administrator shall notify a Participant and the person
entitled to benefits under a judgment, decree or order which purports to be a
Qualified Domestic Relations Order of (i) the receipt thereof, (ii) the Plan’s
procedures for determining whether such judgment, decree or order is a Qualified
Domestic Relations Order, and (iii) any determination made with respect to such
status. During any period during which the Plan Administrator is determining
whether any judgment, decree or order is a Qualified Domestic Relations Order,
any amount which would have been payable to any person pursuant to such order
shall be separately accounted for pending payment to the proper recipient
thereof. Any such amount shall be paid to the person entitled to such payment
under any such judgment, decree or order if the Plan Administrator determines
such judgment, decree or order to be a Qualified Domestic Relations Order within
18 full calendar months commencing with the date on which the first payment
would be required to be made under such judgment, decree or order. If the Plan
Administrator is unable to make such a determination within such time period,
payment under the Plan shall be as if such judgment, decree or order did not
exist and any such determination made after such time period shall be applied
prospectively only. The Participant’s Retirement Pension shall be appropriately
adjusted to reflect any distribution made pursuant to a Qualified Domestic
Relations Order.

(c)



Actuarial Subsidy:  If any Qualified Domestic Relations Order should require
payment to any person prior to the actual retirement or other separation from
service of a Participant, the portion of the benefits of such Participant
payable to the alternate payee shall be actuarially reduced to reflect payment
prior to Normal Retirement Date in accordance with the reduction factors in
Section 5.05 whether or not such payment would, had the participating employee
actually retired, be paid as an Early Retirement Pension or other benefit
providing an actuarial subsidy.

7.12



Spouses of Certain Early Retirees.  In the case of a Participant who retired
under the provisions of Section 5.03 of the Plan as in effect prior to January
1, 1989 (Special Early Retirement Pension), unless the provisions of Section
7.02 were waived within 90 days prior to the commencement of the Special Early
Retirement Pension under that Section pursuant to a Qualified Election, the
Surviving Spouse of such a Participant shall be entitled to a monthly benefit
for life as determined as follows:

(1)



If the Participant dies before his Normal Retirement Date, his Surviving Spouse
will be entitled to a monthly benefit in the amount that would have then become
payable to such Spouse under a Qualified Joint and Surviving Spouse Annuity if
the Participant’s benefits had begun in that form in an amount determined under
Section 5.02(b)(2) rather than under Section 5.03 as previously in effect.



 

EAST\83473092.3

38

--------------------------------------------------------------------------------

 

 

(2)



If the Participant dies on or after his Normal Retirement Date, his Surviving
Spouse will be entitled to a monthly benefit in an amount that would then become
payable under a Qualified Joint and Surviving Spouse Annuity if the
Participant’s benefits had begun in that form in an amount determined under
Section 5.03(b)(1) as previously in effect (i.e., no reduction shall be made for
the commencement of payment prior to Normal Retirement Date under Section 5.02).

7.13



Eligible Rollover Distributions.

(a)



Direct Rollover Election:  Notwithstanding any provision of the Plan to the
contrary that would otherwise limit a distributee’s election under this Article
7, a distributee may elect, at the time and in the manner prescribed by the Plan
Administrator, to have any portion of an eligible rollover distribution paid
directly to an eligible retirement plan specified by the distributee in a direct
rollover.  For distributions after December 31, 2009, a non-spouse beneficiary
who is a “designated beneficiary” may roll over, through a direct rollover, all
or any portion of his or her distribution to an Individual Retirement Account
(IRA) the non-spouse beneficiary establishes for purposes of receiving the
distribution, provided such distribution satisfies the definition of eligible
rollover distribution.

(b)



Definitions:

(1)



Eligible Rollover Distribution:  An eligible rollover distribution is any
distribution of all or any portion of the balance to the credit of the
distributee, except that an eligible rollover distribution does not
include:  any distribution that is one of a series of substantially equal
periodic payments (not less frequently than annually) made for the life (or life
expectancy) of the distributee or the joint lives (or joint life expectancies)
of the distributee and the distributee’s designated beneficiary, or for a
specified period of ten years or more; any distribution to the extent such
distribution is required under Code § 401(a)(9); the portion of any distribution
that is not includible in gross income (determined without regard to the
exclusion for net unrealized appreciation with respect to employer securities);
and any hardship distribution described in Code § 401(k)(2)(B)(i)(IV) received
on or after January 1, 1999 or, effective January 1, 2002, any other
distribution made on account of hardship.  Effective January 1, 2002, a portion
of a distribution shall not fail to be an eligible rollover distribution merely
because the portion consist of after-tax employee contributions which are not
includible in gross income.  However, such portion may be paid only to an
individual retirement account or annuity described in Code § 408(a) or (b), or
to a qualified defined contribution plan described in Code §§ 401(a) or 403(a)
that agrees to separately account for amounts so transferred including
separately accounting for the portion of such distribution which is includible
in gross income and the portion of such distribution which is not so includible.

(2)



Eligible Retirement Plan:  An eligible retirement plan is an individual
retirement account described in Code § 408(a), an individual retirement annuity
described in Code § 408(b), an annuity plan described in Code § 403(a), or a
qualified trust described in Code § 401(a) that accepts the distributee’s
eligible rollover distribution.  However, in the case of an eligible rollover
distribution to the surviving spouse, an eligible retirement plan is an
individual retirement account or individual retirement annuity.  Effective
January 1, 2002, an eligible retirement



 

EAST\83473092.3

39

--------------------------------------------------------------------------------

 

 

plan shall also mean an annuity contract described in Code § 403(b) and an
eligible plan under Code § 457(b) which is maintained by a state, political
subdivision of a state, or any agency or instrumentality of a state or political
subdivision of state and which agrees to separately account for amounts
transferred to such plan from this Plan.  Effective January 1, 2002, the
definition of eligible retirement plan shall also apply in the case of a
surviving spouse, or to a spouse or former spouse who is the alternate payee
under a Qualified Domestic Relations Order, as defined in Code § 414(p) and Plan
Section 7.11.

(3)



Distributee:  A distributee includes an employee or former employee.  In
addition, the employee’s or former employee’s surviving spouse and the
employee’s or former employee’s spouse or former spouse who is the alternate
payee under a qualified domestic relations order, as defined in Code § 414(p),
are distributees with regard to the interest of the spouse or former spouse.

(4)



Direct Rollover:  A direct rollover is a payment by the plan to the eligible
retirement plan specified by the distributee.

7.14



Funding-Based Limits on Benefits and Benefit Accruals.

(a)



General.  The purpose of this Section 7.14 is to comply with the requirements of
Code § 436.  Terms used in this Section 7.14 shall in all events be defined and
interpreted, to the extent not set forth herein, by reference to Code § 436 and
regulations issued by the Secretary of Treasury thereunder.  The application of
the Code § 436 limitations may be avoided or terminated in accordance with any
of the rules set forth in Code § 436 and Treas. Reg. § 1.436-1(f).

(b)



Funding Based Limitations on Unpredictable Contingent Event Benefits.  If a
participant is entitled to an unpredictable contingent event benefit payable
with respect to any event occurring during any Plan Year, such benefit may not
be provided if the adjusted funding target attainment percentage for such Plan
Year (i) is less than 60 percent, or (ii) would be less than 60 percent taking
into account such occurrence.  This subsection (b) shall cease to apply with
respect to any Plan Year, effective as of the first day of the Plan Year, upon
payment by the Company of a contribution (in addition to any minimum required
contribution under Code § 430) equal to (A) in the case of clause (i), the
amount of the increase in the funding target of the Plan (under Code § 430) for
the Plan Year attributable to such occurrence, and (B) in the case of clause
(ii), the amount sufficient to result in an adjusted funding target attainment
percentage of 60 percent.

(c)



Limitations on Amendments Increasing Liability for Benefits.  No amendment which
has the effect of increasing liabilities of the Plan by reason of increases in
benefits, establishment of new benefits, changing the rate of benefit accrual,
or changing the rate at which benefits become nonforfeitable may take effect
during any Plan Year if the adjusted funding target attainment percentage for
such Plan Year (i) is less than 60 percent, or (ii) would be less than 60
percent taking into account such occurrence.  This subsection (c) shall cease to
apply with respect to any Plan Year, effective as of the first day of the Plan
Year (or if later, the effective date of the amendment), upon payment by the
Plan sponsor of a contribution (in addition to any minimum required contribution
under Code § 430) equal to (A) in the case of clause (i), the amount of the
increase in the funding target of the Plan (under Code § 430) for the Plan Year
attributable to the amendment, and (B) in the case of clause (ii), the amount
sufficient to result in an



 

EAST\83473092.3

40

--------------------------------------------------------------------------------

 

 

adjusted funding target attainment percentage of 80 percent.  This subsection
(c) shall not apply to any amendment which provides for an increase in benefits
under a formula which is not based on a participant's compensation, but only if
the rate of such increase is not in excess of the contemporaneous rate of
increase in average wages of participants covered by the amendment.

(d)



Limitations on Accelerated Benefit Distributions.

(1)



In any case in which the Plan's adjusted funding target attainment percentage
for a Plan Year is less than 60 percent, the Plan may not pay any prohibited
payment after the valuation date for the Plan Year.

(2)



During any period in which the Company is a debtor in a case under title 11,
United States Code, or similar Federal or State law, the Plan may not pay any
prohibited payment.  The preceding sentence shall not apply on or after the date
on which the enrolled actuary of the Plan certifies that the adjusted funding
target attainment percentage of the Plan is not less than 100 percent.

(3)



In any case in which the Plan's adjusted funding target attainment percentage
for a Plan Year is 60 percent or greater but less than 80 percent, the Plan may
not pay any prohibited payment after the valuation date for the Plan Year to the
extent the amount of the payment exceeds the lesser of (i) 50 percent of the
amount of the payment which could be made without regard to this section, or
(ii) the present value (determined under guidance prescribed by the Pension
Benefit Guaranty Corporation, using the interest and mortality assumptions under
Code §417(e)) of the maximum guarantee with respect to the participant under
section 4022 of the Employee Retirement Income Security Act of 1974.  Only 1
prohibited payment meeting the requirements of this paragraph (3)  may be made
with respect to any participant during any period of consecutive Plan Years to
which the limitations under either paragraph (1) or (2) or this paragraph
applies.   For purposes of this paragraph (3), a participant and any beneficiary
on his behalf (including an alternate payee, as defined in Code § 414(p)(8))
shall be treated as 1 participant.  If the accrued benefit of a participant is
allocated to such an alternate payee and 1 or more other persons, the amount
under this paragraph (3) shall be allocated among such persons in the same
manner as the accrued benefit is allocated unless the qualified domestic
relations order (as defined in Code § 414(p)(1)(A)) provides otherwise.

(e)



Limitation on Benefit Accruals (Severe Funding Shortfall).  In any case in which
the Plan's adjusted funding target attainment percentage for a Plan Year is less
than 60 percent, benefit accruals under the Plan shall cease as of the valuation
date for the Plan Year.  This subsection (e) shall cease to apply with respect
to any Plan Year, effective as of the first day of the Plan Year, upon payment
by the Company of a contribution (in addition to any minimum required
contribution under Code § 430) equal to the amount sufficient to result in an
adjusted funding target attainment percentage of 60 percent.



 

EAST\83473092.3

41

--------------------------------------------------------------------------------

 

 

ARTICLE 8.
Forfeitures

8.01



Forfeitures.  Any forfeiture arising for any reason under the Plan will not be
applied to increase the benefits any Participant or spouse would otherwise
receive under the Plan, but will be used to reduce the costs of the Plan.

8.02



Deemed Distributions and Forfeitures.  If a Participant incurs a Termination of
Employment prior to becoming eligible for a Retirement Pension described in
Sections 5.01, 5.02, 5.04 or 5.05 of the Plan, such Participant will be deemed
to have received a distribution of his vested benefit upon termination and will
be further deemed to have forfeited his nonvested benefit at the time of such
deemed distribution.

ARTICLE 9.
Plan Administration

9.01



Appointment of Benefit Finance Committee.

(a)



There is hereby created a Benefit Finance Committee (“Benefit Finance
Committee”), which shall consist of not less than three members.  The members of
the Benefit Finance Committee shall be appointed by the Board of Directors of
Appvion, Inc.  Each member of the Benefit Finance Committee may resign, or may
be removed at any time by the Board of Directors (with or without cause), and,
in the event of the removal, death or resignation of any member, his/her
successor shall be appointed by the Board of Directors.  In the event that a
vacancy or vacancies shall occur on the Benefit Finance Committee, the remaining
member or members shall act as the Benefit Finance Committee until the Board of
Directors fills such vacancy or vacancies. The members of the Benefit Finance
Committee shall serve without compensation for their services as such members.

(b)



No person shall be ineligible to be a member of the Benefit Finance Committee
because he/she is, was or may become entitled to benefits under the Plan or
because he/she is a director and/or officer of the Company or any Affiliate;
provided, that no member of the Benefit Finance Committee shall participate in
any determination by the Benefit Finance Committee relating specifically to
his/her own benefits under the Plan.

(c)



The members of the Benefit Finance Committee shall serve without bond except to
the extent required by applicable law.

(d)



A majority of the members of the Benefit Finance Committee at the time in office
shall constitute a quorum for the transaction of business.  The Benefit Finance
Committee shall select from among its members a Chair, and shall appoint (from
its members or otherwise) a Secretary.  The Benefit Finance Committee may act by
vote or consent of the majority of its members then in office and may establish
its own procedures.  The Benefit Finance Committee may authorize any one or more
of its members or the Secretary of the Benefit Finance Committee to sign and
deliver any instrument, certificate or other paper or document on its behalf.

9.02



Named Fiduciaries.

(a)



The named fiduciaries under the Plan shall be:



 

EAST\83473092.3

42

--------------------------------------------------------------------------------

 

 

(1)



the individual holding the office of Vice-President of Human Resources, or such
other individual as may be appointed as such by the Board of Directors of
Appvion, Inc. (the “Administrative Named Fiduciary”), which shall have authority
to control and manage the operation and administration of the Plan, except with
respect to those matters which under the Plan or the Trust Agreement are the
responsibility, or subject to the authority, of the Benefit Finance
Committee. Notwithstanding any provision of the Plan to the contrary, effective
September 1, 2014, the Benefit Finance Committee shall be the Administrative
Named Fiduciary and Plan Administrator of the Plan and shall have authority to
control and manage the operation and administration of the Plan,  and

(4)



the Benefit Finance Committee, which shall have authority with respect to the
financial management of the Plan and the control or management of the assets of
the Plan, except with respect to those matters which under the Plan or the Trust
Agreement are the responsibility, or subject to the authority, of the
Administrative Named Fiduciary.

9.03



Allocation of Fiduciary and Other Responsibilities.

(a)



Each Named Fiduciary shall have the right:

(1)



to allocate responsibilities (fiduciary or otherwise) among it and the other
Named Fiduciary;

(2)



to designate individual members of the Named Fiduciary to carry out
responsibilities (fiduciary or otherwise) under the Plan; and

(3)



to designate persons other than such Named Fiduciary to carry out
responsibilities (fiduciary or otherwise) under the Plan.

9.04



Service in Multiple Capacities.  Any person or group of persons may serve in
more than one fiduciary capacity with respect to the Plan.

9.05



Powers and Authority.

(a)



Each Named Fiduciary shall have all powers necessary or helpful for the carrying
out of its responsibilities (and shall have discretion with respect to such
powers), and the decisions or actions of such Named Fiduciary in good faith in
respect of any matter hereunder shall be conclusive and binding upon all parties
concerned.

(b)



Without limiting the generality of subsection (a) above, the Administrative
Named Fiduciary shall be the Plan Administrator for purposes of ERISA and shall
have the power (and shall have discretion with respect to such power):

(1)



to make rules and regulations for the administration of the Plan which are not
inconsistent with the terms and provisions of the Plan;

(2)



to construe all terms, provisions, conditions and limitations of the Plan;



 

EAST\83473092.3

43

--------------------------------------------------------------------------------

 

 

(3)



to determine all questions arising out of or in connection with the provisions
of the Plan or its administration in any and all cases in which the
Administrative Named Fiduciary deems such a determination advisable; and

(4)



to establish and communicate to employees a claims procedure in accordance with
applicable law and regulation, which shall afford a reasonable opportunity to
any Participant or Beneficiary whose claim for benefits has been denied for a
full and fair review of the decision denying such claim, subject to:

(A)



No legal or equitable action may be filed against the Plan or any fiduciary with
respect to a claim for benefits (or other equitable relief) more than one
hundred eighty (180) days after the Plan Administrator has made a final
determination to deny the claim.

(B)



In the event of an appeal of a claim for disability benefits under the Plan, if
applicable, the Benefit Finance Committee shall have authority to hear the
appeal and make a final determination thereof; provided that any member of the
Benefit Finance Committee who made the initial adverse benefit determination (or
a subordinate of that member) shall not participate in the adjudication of such
appeal.

(c)



Without limiting the generality of subsection (a) above, the Benefit Finance
Committee shall have the power:

(1)



to carry out, or cause to be carried out, the funding policy established by
Appvion, Inc. for purposes of the Plan;

(2)



to establish and carry out, or cause to be established and carried out by those
persons (including without limitation, any investment manager or trustee) to
whom responsibility or authority therefor has been allocated or delegated in
accordance with this Plan or the Trust Agreement, funding and investment
policies and methods consistent with the objectives of the Plan and the
requirements of ERISA.  For such purposes, the Benefit Finance Committee shall,
at a meeting duly called for the purpose, establish funding and investment
policies and methods which satisfy the requirements of ERISA, and shall meet at
least annually to review such policies and methods.  All actions taken with
respect to such policies and methods and the reasons therefor shall be recorded
in the minutes of the meetings of the Benefit Finance Committee;

(3)



to appoint a trustee or trustees to hold the assets of the Plan, and who, upon
acceptance of being appointed, shall have authority and discretion to manage and
control the assets of the Plan, except to the extent that the authority to
manage, acquire or dispose of assets of the Plan is delegated to one or more
investment managers pursuant to Paragraph (4) below;

(4)



to appoint an investment manager or managers, as defined in ERISA, to manage
(including the power to acquire, invest and dispose of) any assets of the Plan;

(5)



to establish and carry out an actuarial policy, and for such purpose to appoint
an actuary to advise it on funding and other requirements and whose duties shall
include making periodic actuarial valuations; and



 

EAST\83473092.3

44

--------------------------------------------------------------------------------

 

 

(6)



unless otherwise provided in the Plan, the Trust Agreement, or by applicable
law, to adopt such actuarial cost methods, asset valuation methods, and
assumptions to be used under the Plan as the Benefit Finance Committee, upon
advice of the actuary and its counsel, shall deem reasonable.

(d)



The foregoing list of powers is not intended to be either complete or exclusive,
and each Named Fiduciary shall, in addition, have such powers as it may
determine to be necessary for the performance of its duties under the Plan and
the Trust Agreement.

9.06



Advisors.  Each Named Fiduciary, and any fiduciary designated by a Named
Fiduciary pursuant to Section 9.03(a)(3) above to whom such power is granted by
a Named Fiduciary, may employ one or more persons to render advice with regard
to any responsibility such Named Fiduciary or fiduciary has under the Plan.

9.07



Limitation of Liability; Indemnity.

(a)



Except to the extent otherwise provided by law, if any duty or responsibility of
a Named Fiduciary has been allocated or delegated to any other person in
accordance with any provision of this Plan or of the Trust Agreement, then such
Named Fiduciary shall not be liable for any act or omission of such person in
carrying out such duty or responsibility.

(b)



The Company shall indemnify and save each person who is a Named Fiduciary or a
member of a Named Fiduciary and each employee or director of the Company or an
Affiliate who is “fiduciary” under the Plan, harmless against any and all loss,
liability, claim, damage, cost and expense which may arise by reason of, or be
based upon, any matter connected with or related to the Plan or the
administration of the Plan (including, but not limited to, any and all expenses
whatsoever reasonably incurred in investigating, preparing or defending against
any litigation, commenced or threatened, or in settlement of any such claim
whatsoever) to the fullest extent permitted under applicable law, except when
same is judicially determined to be due to the gross negligence or willful
misconduct of such member, employee or director.

9.08



Expenses.  Ordinary and necessary expenses incurred in connection with the
establishment or termination of the Plan may be paid from the Trust Fund to the
extent allowed under Section 403(c)(1) of ERISA.  Ordinary and necessary
expenses incurred for any Plan Year in connection with administering the Plan
(including the cost of any bond required under Section 412 of ERISA), other than
establishment or termination expenses, may be paid from the Trust Fund.  To the
extent expenses incurred in establishing, administering or terminating the Plan
are not paid from the Trust Fund they shall be paid by the Company.

ARTICLE 10.
Trust Fund

10.01



Trust Fund.

(a)



As part of the Plan, the Benefit Finance Committee has become a party to the
Trust Agreement. The Trustee will receive the contributions of the Company to
the Trust Fund, and will hold, invest and distribute the Trust Fund in
accordance with the terms and provisions of the Trust Agreement and the Plan.



 

EAST\83473092.3

45

--------------------------------------------------------------------------------

 

 

(b)



Any and all rights or benefits which may accrue to any person under the Plan
shall be subject to all the terms and provisions of the Trust Agreement.

ARTICLE 11.
Amendment or Merger

11.01



Right Reserved.

(a)



The Company may, by action of its Board of Directors (or its delegate), amend
the Plan in whole or in part, at any time or from time to time.

(b)



No amendment may divest any Participant of any accrued benefit, except as
provided in Section 11.02 or as otherwise permitted by law. If this Plan is
amended and an effect of such amendment is to increase current liability (as
defined in Code § 401(a)(29)(E)) under the Plan for a Plan Year, and the funded
current liability percentage of the Plan for the Plan Year in which the
amendment takes effect is less than 60%, including the amount of the unfunded
current liability under the Plan attributable to the amendment, the amendment
shall not take effect until the Company (or any Affiliate) provides security to
the Plan. The form and amount of the security shall satisfy the requirements of
Code § 401(a)(29)(B) and (C). The security may be released provided the
requirements of Code § 401(a)(2)(D) are satisfied.

11.02



Amendments Required for Qualification.  All provisions of this Plan, and all
benefits and rights granted hereunder, are subject to any amendments,
modifications or alterations which are necessary from time to time to qualify
the Plan under Code § 401(a), to continue the Plan as so qualified, or to comply
with any other provision of law. Accordingly, and notwithstanding any other
provision of this Plan, the Company may amend, modify or alter the Plan with
retroactive effect in any respect or manner necessary to qualify the Plan under
Code § 401(a), or to continue the Plan as so qualified, or to comply with any
other provision of applicable law.

11.03



Merger.

(a)



Subject to the provisions of this Section 11.03, the Plan may be amended to
provide for the merger of the Plan, in whole or in part, or a transfer of all or
a part of its assets, to any other qualified plan within the meaning of Code
§ 401(a) (including such a merger or transfer in lieu of a distribution which
might otherwise be required under the Plan).

(b)



The Plan may not be merged or consolidated with, nor may its assets or
liabilities be transferred to, any other plan in whole or in part, unless each
Participant would be entitled to a benefit immediately after the merger,
consolidation, or transfer (if such other plan had then terminated) which is
equal to or greater than the benefit he would have been entitled to receive
immediately before the merger, consolidation or transfer (if the Plan had then
terminated).



 

EAST\83473092.3

46

--------------------------------------------------------------------------------

 

 

ARTICLE 12.
Termination of the Plan

12.01



Rights Reserved.  The Company, by action of its Board of Directors, reserves the
right to terminate the Plan at any time, in whole or in part. If the Plan is
terminated, no Company shall have any liability or obligation to make any
contribution or payment to the Plan after the date of such termination.

12.02



Vesting Upon Plan Termination.

(a)



Upon the termination or partial termination (within the meaning of Code
§ 411(d)(3)) of the Plan, the rights of all affected employees to benefits
accrued to the date of such termination or partial termination which are not yet
nonforfeitable under applicable provisions of the Plan shall, to the extent
funded as of such date, become nonforfeitable.

(b)



In the event of a partial termination, the benefits of all Participants and
their Spouses who have vested rights to benefits under the Plan must be fully
funded before any benefits that are not so vested may be treated as funded.  For
this purpose, the amount of assets necessary to fund such vested benefits shall
be determined on the basis of the actuarial assumptions most recently used by
the Plan in determining its compliance with the funding requirements of Code
§ 412.  If the net fair market value of the assets of the Plan on the date of
partial termination shall exceed the amount thus determined to be necessary to
fund vested benefits of the Plan, the determination of the extent to which the
non-vested benefits of participants affected by the partial termination have
been funded shall be made by allocating such excess among all Participants
having non-vested accrued benefits under the Plan in proportion to the
respective Actuarial Values of their non-vested accrued benefits, except as may
be otherwise required by reason of the provisions of ERISA Section 208 (relating
to prior mergers and spinoffs).

12.03



Priority and Method of Distribution.

(a)



In the event of the termination of the Plan, the assets of the Plan shall be
used and disposed of for the benefit of such affected employees and their
Spouses in accordance with the provisions of Title IV of ERISA.

(b)



Any amounts payable under this Section 12.03 may, in the joint discretion of the
Plan Administrator and the Benefit Finance Committee, be provided by
continuation of the Trust or through the purchase of annuities, or by current
distribution in a single sum, or any combination of the foregoing.

(c)



The Trustee will continue as Trustee of the Trust Fund until complete
distribution of the Trust Fund has been made.

12.04



Determination by Named Fiduciaries.  All determinations as to priorities and
amounts of benefits payable upon termination of the Plan as provided in Section
12.03 shall be made by the Administrative Named Fiduciary and the Benefit
Finance Committee, and shall be final and binding upon all Participants and
their Spouses.

12.05



Return of Actuarial Excess.  Notwithstanding any provisions to the contrary
contained in the Plan, upon termination of the Plan, the Company or its
successors or assigns will be



 

EAST\83473092.3

47

--------------------------------------------------------------------------------

 

 

entitled to any balance of the net assets of the Plan remaining after all
liabilities under the Plan to Participants and their Spouses have been
satisfied.

12.06



Expenses of Termination.  In the event of the termination of the Plan, the
expenses incident thereto shall be a prior claim and lien upon the assets of the
Plan, and shall be paid or provided for prior to the distribution of any
benefits pursuant to Section 12.03.

12.07



Restriction on Benefits.  Notwithstanding any other provision of the Plan, in
the event of the complete termination of the Plan, the benefit of any Highly
Compensated Employee who is a Participant shall be limited to a benefit that is
nondiscriminatory under Code § 401(a)(4), determined by applying the rules of
Treasury Regulation § 1.401(a)(4)-5(b).

ARTICLE 13.
Miscellaneous

13.01



Payment to a Minor or Incompetent.

(a)



If any amount is payable hereunder to a minor or other legally incompetent
person, such amount may be paid in any one or more of the following ways, as the
Plan Administrator in its sole discretion shall determine:

(1)



to the legal representatives of such minor or other incompetent person;

(2)



directly to such minor or other incompetent person;

(3)



to a parent or guardian of such minor or other incompetent person, to the person
with whom such minor or other incompetent person resides, or to a custodian for
such minor under the Uniform Gifts to Minors Act (or similar statute) of any
jurisdiction.

(b)



Payment to any person in accordance with subsection (a) above shall, to the
extent of the payment, discharge the Company, the Administrative Named Fiduciary
and the members of the Benefit Finance Committee, the Trustee and any person or
corporation making such payment pursuant to the direction of the Plan
Administrator, and none of the foregoing will be required to see to the proper
application of any such payment. Without in any manner limiting the provisions
of this Section 13.01, in the event that any amount is payable hereunder to a
minor or any other legally incompetent person, the Plan Administrator may in its
discretion utilize the procedures described in Section 13.02.

13.02



Doubt as to Right to Payment.  If any doubt exists as to the right of any person
to any payment hereunder or the amount or time of such payment (including,
without limitation, any case of doubt as to identity, or any case in which any
notice has been received from any other person claiming any interest in amounts
payable hereunder, or any case in which a claim from other persons may exist by
reason of community property or similar laws), the Plan Administrator will be
entitled, in its discretion, to advise the Benefit Finance Committee to direct
the Trustee to hold such sum as a segregated amount in trust until such right or
amount or time is determined or until order of a court of competent
jurisdiction, or to pay such sum into court in accordance with appropriate rules
of law in such case then provided, or to make payment only upon receipt of a
bond



 

EAST\83473092.3

48

--------------------------------------------------------------------------------

 

 

or similar indemnification (in such amount and in such form as is satisfactory
to the Plan Administrator).

13.03



Spendthrift Clause.

(a)



Except as otherwise provided by this Section 13.03, no benefit, distribution or
payment under the Plan may be anticipated, assigned (either at law or in
equity), alienated or subjected to attachment, garnishment, levy, execution or
other legal or equitable process.

(b)



Subsection (a) above shall not apply to any Qualified Domestic Relations Order.

(c)



Notwithstanding subsection (a), and to the extent not inconsistent with a
Qualified Domestic Relations Order, any person entitled to receive current
benefits under the Plan may instruct the Plan Administrator in writing to cause
to be paid on his behalf, out of his monthly benefit hereunder, the monthly
premium or other charge for coverage of himself and/or his family under any
hospital, surgical and/or medical plan or similar plan covering retired
employees of the Company or an Affiliate so long as such hospital, surgical
and/or medical plan remains in effect or until the Plan Administrator receives a
written notice from the retiree to cease doing so.  After receipt of said
instruction by the Plan Administrator, such monthly payment shall be made and
the amount thereof paid over to a designated payee.  All payments so made shall,
to the extent thereof, constitute a discharge of the claim of the person
otherwise entitled thereto under the Plan, just as if such payment had been made
directly to him.

(d)



Notwithstanding subsection (a), effective for judgments, decrees or orders
issued, or settlement agreements entered into, on or after August 5, 1997, a
Participant’s benefits under the Plan may be offset pursuant to a judgment,
decree, order, or settlement agreement which expressly provides for the offset
of all or part of the amount ordered or required to be paid to the Plan against
the Participant’s benefits provided under the Plan, and such judgment, decree,
order, or settlement agreement satisfies the requirements of Code
§ 401(a)(13)(C).

13.04



Benefits Payable Only by Trustee.  All benefits payable under the Plan will be
paid or provided for solely from the assets of the Trust, and neither the
Company nor its directors, officers, employees, the Administrative Named
Fiduciary or any member of the Benefit Finance Committee will have any liability
or responsibility therefor.  Except as otherwise provided by law, the Company
does not assume any obligations under the Plan except those specifically stated
in the Plan.

13.05



Estoppel of Participants and Their Beneficiaries; Discharge of Liability.

(a)



The Company, the Plan Administrator, the Benefit Finance Committee, and the
Trustee may rely upon any certificate, statement or other representation made to
them by any employee, Participant or Spouse with respect to age, length of
service, leave of absence, date of cessation of employment, or other fact
required to be determined under any of the provisions of the Plan, and will not
be liable on account of the payment of any moneys or the doing of any act in
reliance upon any such certificate, statement or other representation.

(b)



In the discretion of the Plan Administrator:



 

EAST\83473092.3

49

--------------------------------------------------------------------------------

 

 

(1)



any such certificate, statement or other representation made by an employee,
Participant or Spouse shall be conclusively binding upon such employee,
Participant, or Spouse, and such employee, Participant or Spouse shall
thereafter and forever be estopped from disputing the truth and correctness of
such certificate, statement or other representation; and

(2)



any such certificate, statement or other representation made by a Participant’s
Spouse shall be conclusively binding upon such person, and such person shall
thereafter and forever be estopped from disputing the truth and correctness of
such certificate, statement or other representation.

(c)



If distribution in respect of a Participant is made under this Plan in a form,
or to a person, reasonably believed by the Plan Administrator or its delegate to
be proper (taking into account any document purporting to be a valid consent of
the Participant’s Spouse, or any representation by the Participant that he is
not married, or any election or revocation with respect to form of payment) the
Plan shall have no further liability with respect to the Participant (or his
Spouse) to the extent of such distribution.

(d)



Notwithstanding any other provision of the Plan, the Plan’s obligation to pay
benefits accrued by the Participant to any person shall be discharged to the
extent that the Plan Administrator or its delegate, acting in accordance with
the fiduciary standards of ERISA, makes payments on behalf of such Participant
in reliance on a Qualified Election or related consent (or a determination that
such consent is unnecessary) or revocation in respect thereof.

13.06



Limitation of Liability.  Except as provided in Section 9.08 hereof and except
to the extent otherwise provided by law, no liability shall attach to or be
incurred by any stockholder, officer or director of the Company or any
Affiliate, under or by reason of the terms, conditions and provisions contained
in the Plan, or for the acts or decisions taken or made thereunder or in
connection therewith.

13.07



Construction.  The Plan is intended to constitute a qualified plan under
Code § 401(a) and to comply with applicable provisions of ERISA. Accordingly,
the Plan shall, at all times, be construed and administered in a manner
consistent with the requirements of the Code and ERISA.

13.08



Gender and Number.  Whenever applicable the masculine gender, when used in the
Plan, will include the feminine or neuter gender, and the singular shall include
the plural.

13.09



Notice of Address - Inability to Locate Distributee.

(a)



Each Eligible Employee and any other person entitled to benefits hereunder must
file with the Plan Administrator, in writing, his post office address and each
change of post office address.

(b)



Any communication, statement, or notice addressed to such a person at his latest
post office address as filed with the Plan Administrator shall be binding upon
such person for all purposes of the Plan, and neither the Trustee nor the Plan
Administrator will be obliged to search for or to ascertain the whereabouts of
any such person. If the Trustee notifies him of the provisions of this Section
13.09 and such person fails to claim his benefits or make his whereabouts known
to the Trustee within three years thereafter, the



 

EAST\83473092.3

50

--------------------------------------------------------------------------------

 

 

benefit in respect of which such payment is to be made shall be forfeited at
such time as the Plan Administrator determines in its sole discretion (but in
all events prior to the time such benefit would otherwise escheat under any
applicable state law); provided, that any benefit so forfeited shall be
reinstated if such person subsequently makes a valid claim for such benefit.

13.10



Data.  Any person entitled to benefits under the Plan must furnish to the Plan
Administrator, the Benefit Finance Committee, or the Trustee such documents,
evidence, or information as the Plan Administrator, the Benefit Finance
Committee or Trustee considers necessary or desirable for the purpose of
administering the Plan, or to protect the Plan Administrator, the Benefit
Finance Committee or Trustee; and it is a condition of the Plan that each such
person must furnish promptly true and complete data, evidence, or information
and sign such documents as the Plan Administrator, the Benefit Finance Committee
or Trustee may require before any benefits become payable under the Plan.

13.11



Separability.  If any provision of the Plan is held invalid or unenforceable,
its invalidity or unenforceability will not affect any other provisions of the
Plan, and the Plan will be construed and enforced as if such provision had not
been included therein.

13.12



Captions.  The captions contained herein and the table of contents prefixed
hereto are inserted only as a matter of convenience and for reference and in no
way define, limit, enlarge or describe the scope or intent of the Plan nor
shall, in any way, affect the Plan or the construction of any provision thereof.

13.13



Governing Law.  The terms of the Plan shall be construed under the laws of the
State of Wisconsin (without regard to principles of conflicts of laws) except to
the extent such laws are preempted by Federal law.

13.14



Right of Discharge Reserved.

(a)



The establishment of the Plan shall not be construed to confer upon an employee
or Participant any legal right to be retained in the employ of the Company or
give any employee or any other person any right in respect of amounts held by
the Trustee or any payment whatsoever, except to the extent of the benefits
provided for hereunder.

(b)



All employees will remain subject to discharge to the same extent as if the Plan
had never been adopted, and may be treated without regard to the effect such
treatment might have upon them under the Plan.

(c)



Nothing in the Plan shall be deemed to be an agreement, consideration,
inducement or condition of employment.

13.15



Adoption by Affiliate.  Any subsidiary or other affiliate of Appvion, Inc. which
has become a “Company” as provided in Section 1.10(b) is deemed to have
designated Appvion, Inc. as its agent with respect to amending or terminating
the Plan. Any such action shall be binding on such Company at the time taken,
and Appvion, Inc. shall furnish written notice thereof and a copy of any such
amendment to each such Company.



 

EAST\83473092.3

51

--------------------------------------------------------------------------------

 

 

ARTICLE 14.
Limitation on Benefits

14.01



Purpose and Definitions.

(a)



The purpose of this Article 14 is to comply with the provisions of Code
§ 415.  All terms and provisions of this Article 14 shall be interpreted and
construed consistently with said provisions.  The provisions of this Article 14
shall apply, effective January 1, 1987, notwithstanding any contrary provision
of the Plan; provided, however, in the case of an Eligible Employee who was a
participant in one or more defined benefit plans of the Company or an Affiliate
as of January 1, 1987, the application of the limitations of this Article 14
shall not cause the limitation imposed by Section 14.02(a) for such individual
under all such defined benefit plans to be less than the individual’s accrued
benefit as of January 1, 1987, so long as all such defined benefit plans met the
requirements of Code § 415 for all Limitation Years beginning before January 1,
1987.

(b)



For purposes of this Article 14 the following words and terms shall have the
meanings indicated:

(1)



Annual Addition:  “Annual Addition” means the sum for any Limitation Year
of:  (i) employer contributions; (ii) employee contributions; (iii) forfeitures,
and (iv) amounts allocated to an individual medical account, as defined in
Code § 415(l)(2), which is a part of a pension or annuity plan maintained by the
Company.  Also, amounts derived from contributions paid or accrued after
December 31, 1985 in taxable years ending after such date, which are
attributable to post-retirement medical benefits allocated to the separate
account of a key employee under a welfare benefit fund, as defined in Code
§ 419(e), maintained by the Company or an Affiliate, are treated as Annual
Additions to a defined contribution plan.

(2)



Current Accrued Benefit:  “Current Accrued Benefit” means a Participant’s
accrued benefit under the Plan, determined as if the Participant had separated
from service as of December 31, 1986, when expressed as an annual benefit within
the meaning of Code § 415(b)(2).  In determining the amount of a Participant’s
Current Accrued Benefit, the following shall be disregarded:

(A)



any change in the terms and conditions of the Plan after May 5, 1986; and

(B)



any cost of living adjustments occurring after May 5, 1986.

(3)



Percentage Limit:  “Percentage Limit” means 100% of the Participant’s average
annual Earnings for the three consecutive years in which the Participant had the
greatest aggregate compensation from the Company, as such Earnings are adjusted
from time to time to reflect increases in the cost of living pursuant to the
applicable regulations.  No such adjustment shall be taken into account before
the year for which such adjustment first takes effect.

(4)



Dollar Limit:



 

EAST\83473092.3

52

--------------------------------------------------------------------------------

 

 

(A)



For participants who have one hour of service on or after the first day of the
first limitation year ending after December 31, 2001, the “Dollar Limit” is
$160,000, as adjusted, effective January 1 of each year, under Code § 415(d) in
such manner as the Secretary of Treasury shall prescribe, and payable in the
form of a straight life annuity.  A limitation as adjusted under Code § 415(d)
will apply to limitation years ending with or within the calendar year for which
the adjustment applies.

(B)



For Plan Years ending on or before December 31, 2001, “Dollar Limit” means
$90,000, as adjusted from time to time beginning January 1, 1988  to reflect
increases in the cost of living pursuant to regulations prescribed by Code
§ 415(d), or if greater, the Participant’s accrued benefit under the Plan as of
December 31, 1982.  No adjustment made pursuant to the preceding sentence shall
be taken into account before the year for which such adjustment first takes
effect.

(5)



Compensation:

(A)



“Compensation” for any Limitation Year means wages, salaries, and fees for
professional services and other amounts received (without regard to whether or
not an amount is paid in cash) for personal services actually rendered in the
course of employment with the Company (or an Affiliate) maintaining the Plan to
the extent that the amounts are includible in gross income (or to the extent
amounts would have been received and includible in gross income but for an
election under Code §§ 125(a), 132(f)(4), 402(e)(3), 402(h)(1)(B), 402(k), or
457(b)), including, but not limited to, commissions paid to salesmen,
compensation for services on the basis of a percentage of profits, commissions
on insurance premiums, tips, bonuses, fringe benefits, reimbursements or other
expense allowances under a nonaccountable plan as described in Treas. Reg.
§ 1.62-2(c), and excluding the following:

(i)



contributions (other than elective contributions described in Code §§ 402(e)(3),
408(k)(6), 408(p)(2)(A)(i) or 457(b)) made by the Company to a plan of deferred
compensation (including a plan described in Code § 408(k) or 408(p), and whether
or not qualified) to the extent the contributions are not includible in the
employee’s gross income for the taxable year in which contributed. In addition,
any distributions from a plan of deferred compensation (whether or not
qualified) are not considered as Compensation for Code § 415 purposes,
regardless of whether such amounts are included in gross income when received;

(ii)



amounts realized from the exercise of a nonstatutory stock option, or when
restricted stock (or other property) held by the employee either becomes freely
transferrable or is no longer subject to a substantial risk of forfeiture;

(iii)



amounts realized from the sale, exchange or other disposition of stock acquired
under a statutory stock option;



 

EAST\83473092.3

53

--------------------------------------------------------------------------------

 

 

(iv)



other amounts that receive special tax benefits, such as premiums for group-term
life insurance (but only to the extent not taxable to the employee and are not
salary reduction amounts described in Code § 125); and

(v)



other items of income that are similar to any of the items listed in clauses (i)
through (iv) above.

(B)



Compensation Limit.  The annual compensation of each Participant taken into
account in determining benefit accruals in any Plan Year beginning after
December 31, 2001, shall not exceed $200,000.  Annual compensation means
compensation during the Plan Year or such other consecutive 12-month period over
which compensation is otherwise determined under the Plan (the “determination
period”).  For purposes of determining benefit accruals in a Plan Year beginning
after December 31, 2001, compensation for any prior determination period shall
be limited as provided below:

(i)



In determining benefit accruals in Plan Years beginning after December 31, 2001,
the annual compensation limit set forth above; for determination periods
beginning before January 1, 2002 the annual compensation limit shall be $150,000
for any determination period beginning in 1996 or earlier; $160,000 for any
determination period beginning in 1997, 1998 or 1999; and $170,000 for any
determination period beginning in 2000 or 2001.

(ii)



The $200,000 limit on annual compensation above shall be adjusted for
cost-of-living increases in accordance with Code § 401(a)(17)(B).  The
cost-of-living adjustment in effect for a calendar year applies to annual
compensation for the determination period that begins with or within such
calendar year.

(C)



Compensation timing rules.

(i)



General:  In order to be taken into account for a Limitation Year, Compensation
within the meaning of Code § 415(c)(3) must be (i) actually paid or made
available to a Participant (or, if earlier, includible in the gross income of
the Participant) within the Limitation Year, and (ii) except as provided in
clause (ii) below, paid or treated as paid to the Participant prior to the
Participant's severance from employment.  Any payment that is not described in
this clause (i) or clause (ii) below is not considered Compensation if paid
after severance from employment.  Thus, Compensation does not include severance
pay, or parachute payments within the meaning of Code § 280G(b)(2), if they are
paid after severance from employment, and does not include post-severance
payments under a nonqualified unfunded deferred compensation plan unless the
payments would have been paid at that time without regard to the severance from
employment.



 

EAST\83473092.3

54

--------------------------------------------------------------------------------

 

 

(ii)



Compensation paid after severance from employment.  Provided that payment is
actually made by the later of 2 ½ months after severance from employment or the
end of the Limitation Year that includes the date of severance from employment,
the following amounts are included in Compensation:  (1) regular compensation
paid after severance from employment for services during the Participant's
regular working hours, and compensation for services outside the Participant's
regular working hours (such as overtime or shift differential), commissions,
bonuses, or other similar payments; provided that the payment would have been
paid to the Participant prior to a severance from employment if the Participant
had continued in employment with the Company, and (2) payment for unused accrued
bona fide sick, vacation, or other leave, but only if the Participant would have
been able to use the leave if employment had continued.

(iii)



Salary continuation payments for military service or disability.  The rule of
clause (ii)(1) above shall not apply to: (1) payments to an individual who does
not currently perform services for the Company by reason of qualified military
service (as defined in Code § 414(u)(1)) to the extent those payments do not
exceed the amounts the individual would have received if the individual had
continued to perform services for the Company rather than entering qualified
military service, or (2) payments made to an Participant who is permanently and
totally disabled (as defined in Code § 22(e)(3)).

(iv)



Interaction with Code § 417(a)(17).  The definition of Compensation for a Plan
Year that is used for purposes of applying the limitations of Code § 415 shall
not reflect Compensation for such year that is in excess of the limitation under
Code § 401(a)(17) that applies to that Plan Year.”

(6)



Limitation Year:  “Limitation Year” shall mean the calendar year.

14.02



Limitation on Annual Benefits.

(a)



Normal Payment Forms.  If a Participant’s Retirement Pension is payable as a
qualified joint and survivor annuity or an annuity for life only, the annual
amount of benefit payable to the Participant shall not exceed the lesser of the
Dollar Limit or the Percentage Limit.  For this purpose, a “qualified joint and
survivor annuity” means an annuity for the life of the Participant with a
survivor annuity for the life of the Spouse which is not less than 50 percent
and not more than 100 percent of the amount of the annuity that is payable
during the joint lives of the Participant and the Spouse, and includes a
Qualified Joint and Surviving Spouse Annuity payable under Section 7.02 or an
optional form payable under Section 7.04.

(b)



Other Payment Forms.  If a Participant’s Retirement Pension is payable in any
form other than an annuity for life only or a qualified joint and survivor
annuity, the annual amount of benefit payable to the Participant shall not
exceed the Actuarial Equivalent of an annuity for life only which does not
exceed the lesser of the Dollar Limit or the



 

EAST\83473092.3

55

--------------------------------------------------------------------------------

 

 

Percentage Limit.  In making such actuarial adjustment: (1) the actuarial
principles set forth in Section 1.04 of Appendix A to this Plan shall be
utilized (provided that the interest rate shall not be less than 5 percent); (2)
no adjustment shall be made for any ancillary benefit provided under the Plan
which is not directly related to retirement benefits, including, without
limitation, disability benefits, medical benefits, and preretirement death
benefits (including any such death benefit coverage described in Article 6); and
(3) no adjustment shall be required for the value of post-retirement
cost-of-living increases made in accordance with Code § 415(d).

(c)



Employee Contributions.  In determining the annual amount of benefit, benefits
derived from employee contributions shall be disregarded.

(d)



Multiemployer Plans.  Any benefits provided under any multiemployer plan to
which the Company or an Affiliate is a party shall be taken into account under
this Article 14 only to the extent that the benefits provided under such plan
exceed the benefits that would have been provided under such plan if the
Participant had no service with the Company or an Affiliate.

14.03



Adjustments for Early or Late Payment.

(a)



The following adjustments shall apply for early or late payments:

(1)



Payments Starting Prior to Age 62.

(A)



Limitation Years Beginning Before July 1, 2007.  If a Participant’s Retirement
Pension begins prior to age 62 and occurs in a Limitation Year beginning before
July 1, 2007, the Dollar Limit applicable to the Participant at such earlier age
is an annual benefit payable in the form of a straight life annuity beginning at
the earlier age that is the actuarial equivalent of the Dollar Limit (adjusted
under Section 14.05 for years of participation less than 10, if
required).  Actuarial equivalence for this purpose is computed using whichever
of the following produces the smaller annual amount: (1) the actuarial
equivalent (at such age) of the Dollar Limit computed using the interest rate
and mortality table (or other tabular factors) specified in Section 1.07 of
Appendix A of the Plan; or (2) the actuarial equivalent (at such age) of the
Dollar Limit computed using a 5 percent interest rate and the applicable
mortality table as defined in Section 1.04 of Appendix A to the Plan.

(B)



Limitation Years Beginning on or After July 1, 2007.

(i)



Plan Does Not Have Immediately Commencing Straight Life Annuity Payable at Both
Age 62 and the Age of Benefit Commencement.  If the annuity starting date for
the Participant’s benefit is prior to age 62 and occurs in a Limitation Year
beginning on or after July 1, 2007, and the Plan does not have an immediately
commencing straight life annuity payable at both age 62 and the age of benefit
commencement, the Dollar Limit for the Participant’s annuity starting date is
the annual amount of a benefit payable in the form of a straight life annuity
commencing at the Participant’s annuity starting date that is the actuarial



 

EAST\83473092.3

56

--------------------------------------------------------------------------------

 

 

equivalent of the Dollar Limit (adjusted under Section 14.05 for years of
participation less than 10, if required) with actuarial equivalence computed
using a 5 percent interest rate assumption and the applicable mortality table
for the annuity starting date as defined in Section 1.04 of Appendix A to the
Plan (and expressing the Participant’s age based on completed calendar months as
of the annuity starting date).

(ii)



Plan Has Immediately Commencing Straight Life Annuity Payable at Both Age 62 and
the Age of Benefit Commencement.  If the annuity starting date for the
Participant’s benefit is prior to age 62 and occurs in a Limitation Year
beginning on or after July 1, 2007, and the Plan has an immediately commencing
straight life annuity payable at both age 62 and the age of benefit
commencement, the Dollar Limit for the Participant’s annuity starting date is
the lesser of the limitation determined under clause (i) above and the Dollar
Limit (adjusted under Section 14.05 for years of participation less than 10, if
required) multiplied by the ratio of the annual amount of the immediately
commencing straight life annuity under the Plan at the Participant’s annuity
starting date to the annual amount of the immediately commencing straight life
annuity under the Plan at age 62, both determined without applying the
limitations of this Section 14.03.

(2)



Payments Starting After Age 65.

(A)



Limitation Years Beginning Before July 1, 2007.  If the annuity starting date
for the Participant’s benefit is after age 65 and occurs in a Limitation Year
beginning before July 1, 2007, the Dollar Limit for the Participant’s annuity
starting date is the annual amount of a benefit payable in the form of a
straight life annuity commencing at the Participant’s annuity starting date that
is the actuarial equivalent of the Dollar Limit (adjusted under Section 14.05
for years of participation less than 10, if required) with actuarial equivalence
computed using whichever of the following produces the smaller annual amount:
(1) the interest rate and the mortality table (or other tabular factor)
specified in Section 1.07 of Appendix A of the Plan, or (2) a 5 percent interest
rate assumption and the applicable mortality table as defined in Section 1.04 of
Appendix A to the Plan.

(B)



Limitation Years Beginning On or After July 1, 2007.

(i)



Plan Does Not Have Immediately Commencing Straight Life Annuity Payable at Both
Age 65 and the Age of Benefit Commencement.  If the annuity starting date for
the Participant’s benefit is after age 65 and occurs in a Limitation Year
beginning on or after July 1, 2007, and the Plan does not have an immediately
commencing straight life annuity payable at both age 65 and the age of benefit
commencement, the Dollar Limit at the Participant’s annuity starting date is the
annual amount of a benefit payable in the form of a straight life annuity
commencing at



 

EAST\83473092.3

57

--------------------------------------------------------------------------------

 

 

the Participant’s annuity starting date that is the actuarial equivalent of the
Dollar Limit (adjusted under Section 14.05 for years of participation less than
10, if required), with actuarial equivalence computed using a 5 percent interest
rate assumption and the applicable mortality table for that annuity starting
date as defined in Section 1.04 of Appendix A to the Plan (and expressing the
Participant’s age based on completed calendar months as of the annuity starting
date).

(ii)



Plan Has Immediately Commencing Straight Life Annuity Payable at Both Age 65 and
the Age of Benefit Commencement.  If the annuity starting date for the
Participant’s benefit is after age 65 and occurs in a Limitation Year beginning
on or after July 1, 2007, and the Plan has an immediately commencing straight
life annuity payable at both age 65 and the age of benefit commencement, the
Dollar Limit at the Participant’s annuity starting date is the lesser of the
limitation determined under clause (i) above and the Dollar Limit (adjusted
under Section 14.05 for years of participation less than 10, if required)
multiplied by the ratio of the annual amount of the adjusted immediately
commencing straight life annuity under the Plan at the Participant’s annuity
starting date to the annual amount of the adjusted immediately commencing
straight life annuity under the Plan at age 65, both determined without applying
the limitations of this Section 14.03. For this purpose, the adjusted
immediately commencing straight life annuity under the Plan at the Participant’s
annuity starting date is the annual amount of such annuity payable to the
Participant, computed disregarding the Participant’s accruals after age 65 but
including actuarial adjustments even if those actuarial adjustments are used to
offset accruals; and the adjusted immediately commencing straight life annuity
under the Plan at age 65 is the annual amount of such annuity that would be
payable under the Plan to a hypothetical participant who is age 65 and has the
same accrued benefit as the participant.

(b)



Any decrease in the Dollar Limit determined in accordance with Sections
14.03(a)(1) or (2) shall not reflect the mortality decrement to the extent that
benefits will not be forfeited upon the death of the Participant.  If any
benefits are forfeited upon death, the full mortality decrement is taken into
account.

14.04



Conditional Exemption for Pensions Under $10,000.  The Percentage Limit shall
not be applicable to any Retirement Pension with respect to a Participant for
any year if (1) the annual amount of employer‑provided retirement benefits
payable with respect to such Participant under this Plan and all other defined
benefit plans of the Company and Affiliates does not exceed ten thousand dollars
($10,000) for such year or any prior year, and (2) such Participant never
participated in any defined contribution plan maintained by the Company or any
Affiliate.

14.05



Participants with Fewer than Ten Years of Service.



 

EAST\83473092.3

58

--------------------------------------------------------------------------------

 

 

(a)



If the Participant has less than 10 years of participation in the Plan, the
Dollar Limit shall be reduced by 1/10th for each year of participation (or part
thereof) less than 10.  If the Participant has less than 10 years of service
with the Company and its Affiliates, the Percentage Limit shall be reduced by
1/10th for each year of service (or part thereof) less than 10.  Years of
service shall include future years occurring before the Participant’s Normal
Retirement Age.  Such future years shall include the year which contains the
date the Participant reaches Normal Retirement Age, only if it can reasonably be
anticipated that the Participant will receive a year of service for such year.

(b)



For purposes of this Section 14.05, a Participant shall be credited with a year
of participation (computed to fractional parts of a year) for each accrual
computation period for which the following conditions are met:

(1)



The Participant is credited with at least the number of Hours of Service for
benefit accrual purposes, required under the terms of the Plan in order to
accrue a benefit for the accrual computation period, and

(2)



The Participant is included as a Participant under the eligibility provisions of
the Plan for at least one day of the accrual computation period.  If these two
conditions are met, the portion of a year of participation credited to the
Participant shall equal the amount of benefit accrual service credited to the
Participant for such accrual computation period.  A Participant who is
permanently and totally disabled within the meaning of Code § 415(c)(3)(C)(i)
for an accrual computation period shall receive a year of participation with
respect to that period.  In no event will more than one year of participation be
credited for any 12-month period.

14.06



Benefits Payable Under More than one Defined Benefit Plan.  If benefits that are
subject to the limitations of Code § 415 are payable under any other defined
benefit plan maintained by the Company or any Affiliate (whether or not
terminated), the benefits payable under this Plan, as limited by this Article
14, shall be subject to further limitation in order that the amount of
employer‑provided benefits payable under all defined benefit plans maintained by
the Company and all Affiliates shall not, in the aggregate, exceed the benefit
limitations described in this Article 14.  If reduction in the benefits under
such defined benefit plans in the aggregate is thus required, such reduction
shall be applied in the reverse order in which benefits under such plans would
otherwise accrue except as any such other plan may otherwise expressly provide;
provided, however, that benefits under any multiemployer plan shall be reduced
last.

14.07



Benefits from Transferred Assets Disregarded.

(a)



In applying the limitations of this Article 14, there shall be disregarded
benefits provided under any plan taken into account hereunder (the “transferee
plan”) that are attributable to assets transferred directly or indirectly from a
predecessor plan.  For this purpose, the benefit attributable to assets
transferred from any such predecessor plan shall be equal to the total benefit
transferred by such plan to the transferee plan, multiplied by a fraction, the
numerator of which is the total assets transferred and the denominator of which
is the total liabilities transferred.

(b)



For purposes of this Section 14.07, the term “predecessor plan” shall mean (1) a
defined benefit plan (or succession of such plans) formerly maintained by an
employer other



 

EAST\83473092.3

59

--------------------------------------------------------------------------------

 

 

than the Company or any Affiliate; provided, however, that if such a predecessor
plan became maintained by the Company or any Affiliate prior to the transfer of
assets to this Plan, the benefit that is disregarded pursuant to this Section
14.07 shall be determined as if such transfer occurred at the date that the
predecessor plan was first maintained by the Company or such Affiliate, or (2) a
defined contribution plan all or a part of whose assets were transferred to the
Plan.

ARTICLE 15.
“Top Heavy” Provisions

15.01



Plans Included in Determination of “Top Heavy” Status.

(a)



For purposes of this Article 15, “Applicable Plans” shall include:

(1)



each plan of the Company or any Affiliate in which a Key Employee (as defined in
Section 15.02 for this Plan, and as defined in Code § 416(i) for each other
Applicable Plan) participates; and

(2)



each other plan of the Company or any Affiliate which enables any plan described
in Paragraph (l) above to meet the requirements of Code §§ 401(a)(4) and 410.

(b)



Any plan not required to be included under subsection (a) above may also be
included, at the option of the Company, provided that the requirements of Code
§§ 401(a)(4) and 410 continue to be satisfied for the group of Applicable Plans
after such inclusion.

(c)



Applicable Plans may include terminated plans, frozen plans, and to the extent
that benefits are provided with respect to service with the Company or an
Affiliate, multiemployer plans (described in Code § 414(f)) and multiple
employer plans (described in Code § 413(c)) to which the Company or an Affiliate
makes contributions.

15.02



“Key Employee”.

(a)



Effective January 1, 2002, for purposes of this Article 15, “Key Employee” means
any employee or former employee (including any deceased employee) who at any
time during the Plan Year that includes the determination date was (1) an
officer of the Company or an Affiliate having annual compensation greater than
$130,000 (as adjusted under Code § 416(i)(1) for Plan Years beginning after
December 31, 2002), (2) a 5-percent owner of the Company, or (3) a 1-percent
owner of the Company having annual compensation of more than $150,000.  For this
purpose, annual compensation means compensation within the meaning of Code
§ 415(c)(3).  The determination of who is a Key Employee will be made in
accordance with Code § 416(i)(1) and the applicable regulations and other
guidance of general applicability issued thereunder.

(b)



Prior to January 1, 2002, for purposes of this Article 15, “Key Employee” means
an employee (including a former employee, whether or not deceased) of the
Company or an Affiliate who, at any time during a given Plan Year or any of the
four (4) preceding Plan Years, is in one or more of the following categories:

(1)



An officer of the Company or an Affiliate having “Compensation” (as defined in
Code § 414(q)(7)), greater than 50% of the maximum dollar limitation described



 

EAST\83473092.3

60

--------------------------------------------------------------------------------

 

 

in Section 14.01(b)(3) for any such Plan Year; provided, that the number of
employees treated as officers shall be no more than fifty or, if fewer, the
greater of three employees or 10% of the employees (including “Leased Employees”
as described in Section 16.01), exclusive of employees described in
Code § 414(q)(8).

(2)



One of the ten (10) employees (A) having Compensation of more than the maximum
dollar limitation for defined contribution plans in effect under
Code § 415(c)(1)(A) and (B) owning (or considered as owning, within the meaning
of Code § 416(i)) the largest percentage interests in value of the Company or an
Affiliate, provided, that such percentage interest exceeds one-half percent in
value. If two employees have the same interest in the Company or an Affiliate,
the employee having the greater Compensation shall be treated as having the
larger interest.

(3)



A person owning or considered as owning, within the meaning of Code § 416(i),
more than five percent (5%) of the outstanding stock of the Company or an
Affiliate, or stock possessing more than five percent (5%) of the total combined
voting power of all stock of the corporation (or having more than five percent
(5%) of the capital or profits interest in the Company or any Affiliate that is
not a corporation, determined under similar principles).

(4)



A one-percent (1%) owner of the Company or an Affiliate having Compensation of
more than $150,000. “One-percent owner” means any person who would be described
in Paragraph (3) above if “one percent (1%)” were substituted for “five percent
(5%)” in each place where it appears therein.

15.03



“Top Heavy” Test.  In any Plan Year beginning January 1, 1984 or thereafter
during which the sum, for all Key Employees (as defined in Section 15.02 for
this Plan and as defined in Code § 416(i) for each other Applicable Plan) (and
their beneficiaries) of the present value of the cumulative accrued benefits
under all Applicable Plans which are defined benefit plans (determined based on
the actuarial assumptions set forth in Appendix A to this Plan) and the
aggregate of the accounts under all Applicable Plans which are defined
contribution plans, exceeds sixty percent (60%) of a similar sum determined for
all participants in such plans (but excluding participants who are former Key
Employees), the Plan shall be deemed “Top Heavy.” Solely for purposes of
determining whether this Plan or any other Applicable Plan is “Top Heavy” for a
given Plan Year, the accrued benefit of a participant other than a Key Employee
shall be determined under (A) the method, if any, that uniformly applies for
accrual purposes under all defined benefit plans maintained by the Company or
any Affiliate, or (B) if there is no such method, as if such benefit accrued not
more rapidly than the slowest accrual rate permitted under the fractional rule
of Code § 411(b)(1)(C).

15.04



Determination Dates.  The determination as to whether this Plan is “Top Heavy”
for a given Plan Year shall be made as of the last day of the preceding Plan
Year (the “Determination Date”); and other plans shall be included in
determining whether this Plan is “Top Heavy” based on the determination date for
each such plan which occurs in the same calendar year as such Determination Date
for this Plan.

15.05



Valuation.  The value of account balances and the present value of accrued
benefits for each Applicable Plan will be determined, subject to Code § 416 and
the regulations



 

EAST\83473092.3

61

--------------------------------------------------------------------------------

 

 

thereunder, as of the most recent valuation date that falls within or ends with
the 12-month period ending on the applicable Determination Date for such plan if
it is a defined contribution plan and the most recent valuation date used for
determining such plan’s minimum funding requirements occurring during the
12-month period ending on the applicable Determination Date if it is a defined
benefit plan.

15.06



Distribution within Five Years.  Distributions from the Plan or any other
Applicable Plan during the 5-year period ending on the applicable determination
date shall be taken into account in determining whether the Plan is “Top
Heavy.”  Effective January 1, 2002, this Section 15.06 shall be applied by
substituting “1-year period” for “5-year period” except in the case of a
distribution made for a reason other than severance from employment, death, or
disability.

15.07



No Service Within Five Years.  For plan years beginning on or after January 1,
1985, benefits and distributions under this Plan or any other Applicable Plan
shall not be taken into account with respect to any individual who has not
performed any services for the Company or an Affiliate at any time during the
5-year period ending on the applicable determination date.  Effective January 1,
2002, this Section 15.07 shall be applied by substituting “1-year period” for
“5-year period.”

15.08



Compliance With Code § 416.  The calculation of the “Top Heavy” ratio, and the
extent to which distributions, amounts attributable to rollovers or similar
transfers to and from this Plan or any other Applicable Plan shall be taken into
account in accordance with applicable regulations.

15.09



Beneficiaries.  The terms “Key Employee” and, for purposes of this Article 15,
“participant” include their beneficiaries.

15.10



Provisions Applicable in “Top Heavy” Years.

(a)



For any Plan Year in which the Plan is deemed to be “Top Heavy,” the following
provision shall apply:

(1)



Minimum Accrued Benefits.

(A)



The accrued benefit derived from employer contributions under the Plan of each
Participant who is not a Key Employee, expressed as an annual benefit in single
life annuity form beginning at Normal Retirement Date, shall be at least (i) two
percent (2%) of the average of such Participant’s Earnings (as defined in
Section 14.01(b)(5)) not in excess of the limits under Code § 401(a)(17) for the
5 calendar years in which such average is highest (excluding any such year after
the Plan ceased to be “Top Heavy”) multiplied by (B) the number of Plan Years
beginning on or after January 1, 1984 during which the Plan is “Top Heavy” and
he has at least 1,000 Hours of Service, but not more than ten years.

(B)



The foregoing provisions of this paragraph (1) shall apply before the
corresponding provision of any Applicable Plan that is a defined contribution
plan, and shall, to the extent necessary or appropriate, be deemed satisfied in
whole or in part by benefits to the Participant provided under any other
Applicable Plan, including without limitation, the



 

EAST\83473092.3

62

--------------------------------------------------------------------------------

 

 

actuarial equivalent of accumulated account balances under any defined
contribution plans. A Participant’s accrued benefit, determined as of the last
day of any Plan Year in which the Plan ceases to be “Top Heavy,” shall not be
reduced because the Plan ceased to be “Top Heavy.”

(C)



Effective January 1, 2002, for purposes of satisfying the minimum benefit
requirements of Code § 416(c)(1) and the Plan, in determining years of service
with the Company, any service with the Company shall be disregarded to the
extent that such service occurs during a Plan Year when the Plan benefits
(within the meaning of Code § 410(b)) no Key Employee or former Key Employee.

(2)



Any Participant shall be vested in his accrued benefit derived from employer
contributions on a basis at least as favorable as is provided under the
following schedule:

Vesting Service

Percentage Vested

Less Than 3 Years

0%

3 Years or More

100%

In any Plan Year in which the Plan is not deemed to be “Top Heavy” the minimum
vested percentage shall be no less than that which was determined as of the last
day of the last Plan Year in which the Plan was deemed to be “Top Heavy.”

15.11



Represented Employees.  Sections 15.10(a)(1) and (3) shall not apply to any
employee included in a unit of employees covered by a collective bargaining
agreement, if retirement benefits are the subject of good faith bargaining.

ARTICLE 16.
Leased Employees

16.01



Definitions.  For purposes of this Article 16, the term “Leased Employee” means
any person performing services for the Company or an Affiliate (hereinafter
referred to as the “Recipient”) pursuant to an agreement between the Recipient
and any other person (hereinafter referred to as the “Leasing Organization”),
who has performed such services for the Recipient (including persons related to
the Recipient within the meaning of Code § 103(b)(6)(c)) on a substantially
full‑time basis for a period of at least one year, if such services are
performed under primary direction or control by the Recipient.

16.02



Treatment of Leased Employees.  For purposes of this Plan, a Leased Employee
shall be treated as an employee of the Company, but not an Eligible Employee of
the Company.  A Leased Employee’s service with the Recipient (including service
prior to the effective date of this Article 16) shall be taken into account in
determining his compliance with the service requirements of the Plan relating to
participation and vesting should he ever become an Eligible Employee (but not
for purposes of determining the amount of his benefits, his entitlement to
retirement subsidies or ancillary benefits, or any purpose other than
participation and vesting).



 

EAST\83473092.3

63

--------------------------------------------------------------------------------

 

 

16.03



Exception for Employees Covered by Plans of Leasing Organization.  Section 16.02
shall not apply to any Leased Employee if such employee is covered by a money
purchase pension plan of the Leasing Organization meeting the requirements of
Code § 414(n)(5) and Leased Employees do not constitute more than 20% of the
aggregate “nonhighly compensated workforce” (as defined in Code
§ 414(n)(5)(C)(ii)) of the Company and Affiliates.

16.04



Construction.  The purpose of this Article 16 is to comply with the provisions
of Code § 414(n). All provisions of this Article 16 shall be construed
consistently therewith, and, without limiting the generality of the foregoing,
no individual shall be treated as a Leased Employee except as required under
such section.

 

IN WITNESS WHEREOF, the Company has caused this Plan to be executed by its duly
authorized officer this 5th day of December, 2014.

 

APPVION, INC.

 

 

By: /s/ Matthew P. Vosters

 

Title: Senior Legal Counsel

 

 

 

 

 

 

 

EAST\83473092.3

64

--------------------------------------------------------------------------------

 

 

APPENDIX A  

Actuarial Assumptions

Unless otherwise expressly provided in the Plan, the following actuarial
assumptions shall be used to determine benefits under the Plan for Participants
who either separate from service or accrue benefits on or after January 1,
2008.  As to all other Participants, actuarial determinations governing benefits
under the Plan shall be made in accordance with the Plan as in effect before
January 1, 2008.

1.01



50% Joint and Surviving Spouse Annuity.

The percentage of the Basic Monthly Benefit payable to the Participant and
continuing to his Surviving Spouse at one half the rate (i.e., 50%) after his
death during the remaining lifetime of such Spouse shall be determined using the
following assumptions:

(1)



Interest. 8%.

(2)



Mortality. The 1983 Group Annuity Mortality Table for males for the participants
and the 1983 Group Annuity Mortality Table for females for the spouse.

1.02



75% Joint and Surviving Spouse Annuity Option.

The percentage of the Basic Monthly Benefit payable to the Participant and
continuing to his Surviving Spouse at three-fourths the rate (i.e., 75%) after
his death during the remaining lifetime of such Spouse shall be determined using
the following assumptions:

(1)



Interest. 8%.

(2)



Mortality. The 1983 Group Annuity Mortality Table for males for the participants
and the 1983 Group Annuity Mortality Table for females for the spouse.

1.03



100% Joint and Surviving Spouse Annuity Option.

The percentage of the Basic Monthly Benefit payable to the Participant and
continuing to his Surviving Spouse at the same rate after his death during the
remaining lifetime of such Spouse shall be determined using the following
assumptions:

(1)



Interest. 8%.

(2)



Mortality. The 1983 Group Annuity Mortality Table for males for the participants
and the 1983 Group Annuity Mortality Table for females for the spouse.

1.04



Code § 415 Limits.

For purposes of applying the limits of Code § 415, a retirement benefit that is
payable in any form other than a straight life annuity and that is not subject
to Code § 417(e)(3) must be adjusted to an actuarially equivalent straight life
annuity that equals:

(1)



For Limitation Years beginning on or after July 1, 2007, the greater of the
annual amount of the straight life annuity (if any) payable under the Plan at
the same annuity starting date, and the annual amount of a straight life annuity



 

EAST\83473092.3

APPENDIX A-1

--------------------------------------------------------------------------------

 

 

commencing at the same annuity starting date that has the same actuarial present
value as the Participant’s form of benefit computed using an interest rate of 5
percent and the applicable mortality table under Code § 417(e)(3).

(2)



For Limitation Years beginning before July 1, 2007, the annual amount of a
straight life annuity commencing at the same annuity starting date that has the
same actuarial present value as the Participant’s form of benefit computed using
whichever of the following produces the greater annual amount: (i) the interest
rate and mortality table or other tabular factor specified in the Plan for
adjusting benefits in the same form; and (ii) a 5 percent interest rate
assumption and the applicable mortality table under Code § 417(e)(3).

1.05



Reemployed Pensioners, etc.

(1)



For purposes of increasing a Participant’s Retirement Pension to reflect the
value of excess Missed Payments as provided in Plan Section 7.09(a) and for
reducing the pension of a Participant who had previously received benefits from
an Affiliate or under another plan of the Company, as provided under Plan
Section 5.07, the following factors shall be used:

(2)



Interest:  8.00%

(3)



Mortality:  The 1983 Group Annuity Mortality Table (males, 3 year setback)

1.06



Benefit Forms Subject to Code § 417(e)(3).

The straight life annuity that is actuarially equivalent to the Participant’s
form of benefit shall be determined under this Section 1.06 if the form of the
Participant’s benefit is a benefit form subject to Code § 417(e)(3).  In this
case, the actuarially equivalent straight life annuity shall be determined as
follows:

(1)



Annuity Starting Date in Plan Years Beginning After 2005.  If the annuity
starting date of the Participant’s form of benefit is in a Plan Year beginning
after 2005, the actuarially equivalent straight life annuity is equal to the
greatest of (i) the annual amount of the straight life annuity commencing at the
same annuity starting date that has the same actuarial present value as the
Participant’s form of benefit, computed using the interest rate specified in the
Plan and the mortality table (or other tabular factor) specified in the Plan for
adjusting benefits in the same form; (ii) the annual amount of the straight life
annuity commencing at the same annuity starting date that has the same actuarial
present value as the Participant’s form of benefit, computed using a 5.5 percent
interest rate assumption and the applicable mortality table defined in Section
1.07(2) below; and (iii) the annual amount of the straight life annuity
commencing at the same annuity starting date that has the same actuarial present
value as the Participant’s form of benefit, computed using the applicable
interest rate and the applicable mortality table defined in Section 1.07(2)
below, divided by 1.05.  Effective for distributions pursuant to Section 7.07 of
the Plan during the period beginning September 1, 2014 and ending December 31,
2015, the “applicable interest rate” referred to in the preceding sentence shall
mean either (x) the applicable interest rate defined in Code §417(e)(3)(C) for
the December preceding the first day of the Plan Year or (y) the applicable
interest rate defined



 

EAST\83473092.3

APPENDIX A-2

--------------------------------------------------------------------------------

 

 

in Code §417(e)(3)(C) for the September preceding the first day of the Plan
Year, whichever produces the larger lump sum.

 

(2)Annuity Starting Date in Plan Years Beginning in 2004 or 2005.  If the
annuity starting date of the Participant’s form of benefit is in a Plan Year
beginning in 2004 or 2005, the actuarially equivalent straight life annuity is
equal to the annual amount of the straight life annuity commencing at the same
annuity starting date that has the same actuarial present value as the
Participant’s form of benefit, computed using whichever of the following
produces the greater annual amount: (i) the interest rate specified in the Plan
for adjusting benefits in the same form; and (ii) a 5.5 percent interest rate
assumption and the applicable mortality table defined in Section 1.07(2) below.

1.07



All Other Equivalencies.

For purposes of all calculations not expressly set forth in the Plan, the
following interest and mortality assumptions shall apply:

(1)Interest:  The applicable interest rate as defined in Code § 417(e)(3)C) for
the September preceding the first day of the Plan Year.

(2)Mortality:  The applicable mortality table as defined in Code § 417(e)(3)(B).

(3)Expected Retirement Age:  For a Participant other than a Rule of 65 Retiree
who terminates prior to his Earliest Retirement Age - age 65; for a Rule of 65
Retiree who terminates prior to his Earliest Retirement Age - age 65; and for
any other Participant - age at Pension Commencement Date.

* * * * *

 

 

EAST\83473092.3

APPENDIX A-3

--------------------------------------------------------------------------------

 

 

APPENDIX B  

MINIMUM DISTRIBUTION REQUIREMENTS

ARTICLE 1.
General Rules.

1.01



Effective Date.  The provisions of this APPENDIX B will apply for purposes of
determining required minimum distributions for calendar years beginning with the
2003 calendar year.

1.02



Coordination with Minimum Distribution Requirements Previously in Effect.  If
the total amount of 2002 required minimum distributions under the plan made to
the distributee prior to the effective date of this section equals or exceeds
the required minimum distributions determined under this section, then no
additional distributions will be required to be made for 2002 on or after such
date to the distributee.  If the total amount of 2002 required minimum
distributions under the plan made to the distributee prior to the effective date
of this section is less than the amount determined under this section, then
required minimum distributions for 2002 on and after such date will be
determined so that the total amount of required minimum distributions for 2002
made to the distributee will be the amount determined under this section.

1.03



Precedence.  The requirements of this section will take precedence over any
inconsistent provisions of the plan.

1.04



Requirements of Treasury Regulations Incorporated.  All distributions required
under this section will be determined and made in accordance with the Treasury
regulations under section 401(a)(9) of the Internal Revenue Code.

1.05



TEFRA Section 242(b)(2) Elections.  Notwithstanding the other provisions of this
section, other than section 1.4, distributions may be made under a designation
made before January 1, 1984, in accordance with section 242(b)(2) of the Tax
Equity and Fiscal Responsibility Act (TEFRA) and the provisions of the plan that
relate to section 242(b)(2) of TEFRA.

ARTICLE 17.
Time and Manner of Distribution.

17.01



Required Beginning Date.  The participant's entire interest will be distributed,
or begin to be distributed, to the participant no later than the participant's
required beginning date.

17.02



Death of Participant Before Distributions Begin.  If the participant dies before
distributions begin, the participant's entire interest will be distributed, or
begin to be distributed, no later than as follows:

(a)



If the participant's surviving spouse is the participant's sole designated
beneficiary, distributions to the surviving spouse will begin by December 31 of
the calendar year immediately following the calendar year in which the
participant died, or by December 31 of the calendar year in which the
participant would have attained age 70 1/2, if later.



 

EAST\83473092.3

APPENDIX B-1

--------------------------------------------------------------------------------

 

 

(b)



If the participant's surviving spouse is not the participant's sole designated
beneficiary, distributions to the designated beneficiary will begin by December
31 of the calendar year immediately following the calendar year in which the
participant died.

(c)



If there is no designated beneficiary as of September 30 of the year following
the year of the participant's death, the participant's entire interest will be
distributed by December 31 of the calendar year containing the fifth anniversary
of the participant's death.

(d)



If the participant's surviving spouse is the participant's sole designated
beneficiary and the surviving spouse dies after the participant but before
distributions to the surviving spouse begin, this section 2.2, other than
section 2.2(a), will apply as if the surviving spouse were the participant.

For purposes of this section 2.2 and section 5, distributions are considered to
begin on the participant's required beginning date (or, if section 2.2(d)
applies, the date distributions are required to begin to the surviving spouse
under section 2.2(a)).  If annuity payments irrevocably commence to the
participant before the participant's required beginning date (or to the
participant's surviving spouse before the date distributions are required to
begin to the surviving spouse under section 2.2(a)), the date distributions are
considered to begin is the date distributions actually commence.

17.03



Form of Distribution.  Unless the participant's interest is distributed in the
form of an annuity purchased from an insurance company or in a single sum on or
before the required beginning date, as of the first distribution calendar year
distributions will be made in accordance with sections 3, 4 and 5 of this
section. If the participant's interest is distributed in the form of an annuity
purchased from an insurance company, distributions thereunder will be made in
accordance with the requirements of Code § 401(a)(9) and the Treasury
regulations.  Any part of the participant's interest which is in the form of an
individual account described in Code § 414(k) will be distributed in a manner
satisfying the requirements of Code § 401(a)(9) and the Treasury regulations
that apply to individual accounts.

ARTICLE 18.
Determination of Amount to be Distributed Each Year.

18.01



General Annuity Requirements.  If the participant's interest is paid in the form
of annuity distributions under the plan, payments under the annuity will satisfy
the following requirements:

(a)



The annuity distributions will be paid in periodic payments made at intervals
not longer than one year;

(b)



The distribution period will be over a life (or lives) or over a period certain
not longer than the period described in section 4 or 5;

(c)



Once payments have begun over a period certain, the period certain will not be
changed even if the period certain is shorter than the maximum permitted;

(d)



Payments will either be non-increasing or increase only as follows:



 

EAST\83473092.3

APPENDIX B-2

--------------------------------------------------------------------------------

 

 

(1)



by an annual percentage increase that does not exceed the annual percentage
increase in a cost-of-living index that is based on prices of all items and
issued by the Bureau of Labor Statistics;

(2)



to the extent of the reduction in the amount of the participant's payments to
provide for a survivor benefit upon death, but only if the beneficiary whose
life was being used to determine the distribution period described in section 4
dies or is no longer the participant's beneficiary pursuant to a qualified
domestic relations order within the meaning of section 414(p);

(3)



to provide cash refunds of employee contributions upon the participant's death;
or

(4)



to pay increased benefits that result from a plan amendment.

18.02



Amount Required to be Distributed by Required Beginning Date.  he amount that
must be distributed on or before the participant's required beginning date (or,
if the participant dies before distributions begin, the date distributions are
required to begin under section 2.2(a) or (b)) is the payment that is required
for one payment interval.  he second payment need not be made until the end of
the next payment interval even if that payment interval ends in the next
calendar year. Payment intervals are the periods for which payments are
received, e.g., bi-monthly, monthly, semi-annually, or annually.  All of the
participant's benefit accruals as of the last day of the first distribution
calendar year will be included in the calculation of the amount of the annuity
payments for payment intervals ending on or after the participant's required
beginning date.

18.03



Additional Accruals After First Distribution Calendar Year.  any additional
benefits accruing to the participant in a calendar year after the first
distribution calendar year will be distributed beginning with the first payment
interval ending in the calendar year immediately following the calendar year in
which such amount accrues.

ARTICLE 19.
Requirements For Annuity Distributions That Commence During Participant's
Lifetime.

19.01



Joint Life Annuities Where the Beneficiary Is Not the Participant's Spouse.  If
the participant's interest is being distributed in the form of a joint and
survivor annuity for the joint lives of the participant and a non-spouse
beneficiary, annuity payments to be made on or after the participant's required
beginning date to the designated beneficiary after the participant's death must
not at any time exceed the applicable percentage of the annuity payment for such
period that would have been payable to the participant using the table set forth
in Q&A-2 of section 1.401(a)(9)-6T of the Treasury regulations.  If the form of
distribution combines a joint and survivor annuity for the joint lives of the
participant and a non-spouse beneficiary and a period certain annuity, the
requirement in the preceding sentence will apply to annuity payments to be made
to the designated beneficiary after the expiration of the period certain.

19.02



Period Certain Annuities.  Unless the participant's spouse is the sole
designated beneficiary and the form of distribution is a period certain and no
life annuity, the period certain for an annuity distribution commencing during
the participant's lifetime may not exceed the applicable distribution period for
the participant under the Uniform Lifetime Table set forth in section
1.401(a)(9)-9 of the Treasury regulations for the calendar year



 

EAST\83473092.3

APPENDIX B-3

--------------------------------------------------------------------------------

 

 

that contains the annuity starting date.  If the annuity starting date precedes
the year in which the participant reaches age 70, the applicable distribution
period for the participant is the distribution period for age 70 under the
Uniform Lifetime Table set forth in section 1.401(a)(9)-9 of the Treasury
regulations plus the excess of 70 over the age of the participant as of the
participant's birthday in the year that contains the annuity starting date.  If
the participant's spouse is the participant's sole designated beneficiary and
the form of distribution is a period certain and no life annuity, the period
certain may not exceed the longer of the participant's applicable distribution
period, as determined under this section 4.2, or the joint life and last
survivor expectancy of the participant and the participant's spouse as
determined under the Joint and Last Survivor Table set forth in section
1.401(a)(9)-9 of the Treasury regulations, using the participant's and spouse's
attained ages as of the participant's and spouse's birthdays in the calendar
year that contains the annuity starting date.

ARTICLE 20.
Requirements For Minimum Distributions Where Participant Dies
Before Date Distributions Begin.

20.01



Participant Survived by Designated Beneficiary.  If the participant dies before
the date distribution of his or her interest begins and there is a designated
beneficiary, the participant's entire interest will be distributed, beginning no
later than the time described in section 2.2(a) or (b), over the life of the
designated beneficiary or over a period certain not exceeding:

(a)



Unless the annuity starting date is before the first distribution calendar year,
the life expectancy of the designated beneficiary determined using the
beneficiary's age as of the beneficiary's birthday in the calendar year
immediately following the calendar year of the participant's death; or

(b)



If the annuity starting date is before the first distribution calendar year, the
life expectancy of the designated beneficiary determined using the beneficiary's
age as of the beneficiary's birthday in the calendar year that contains the
annuity starting date.

20.02



No Designated Beneficiary.  If the participant dies before the date
distributions begin and there is no designated beneficiary as of September 30 of
the year following the year of the participant's death, distribution of the
participant's entire interest will be completed by December 31 of the calendar
year containing the fifth anniversary of the participant's death.

20.03



Death of Surviving Spouse Before Distributions to Surviving Spouse Begin.  If
the participant dies before the date distribution of his or her interest begins,
the participant's surviving spouse is the participant's sole designated
beneficiary, and the surviving spouse dies before distributions to the surviving
spouse begin, this section 5 will apply as if the surviving spouse were the
participant, except that the time by which distributions must begin will be
determined without regard to section 2.2(a).



 

EAST\83473092.3

APPENDIX B-4

--------------------------------------------------------------------------------

 

 

ARTICLE 21.
Definitions.

21.01



Designated beneficiary.  The individual who is designated as the beneficiary
under section 1.09 of the Plan and is the designated beneficiary under section
401(a)(9) of the Internal Revenue Code and section 1.401(a)(9)-1, Q&A-4, of the
Treasury regulations.

21.02



Distribution calendar year.  A calendar year for which a minimum distribution is
required. For distributions beginning before the participant's death, the first
distribution calendar year is the calendar year immediately preceding the
calendar year which contains the participant's required beginning date.  For
distributions beginning after the participant's death, the first distribution
calendar year is the calendar year in which distributions are required to begin
pursuant to section 2.2.

21.03



Life expectancy.  Life expectancy as computed by use of the Single Life Table in
section 1.401(a)(9)-9 of the Treasury regulations.

21.04



Required beginning date.  The date specified in the plan.

 

* * * * *

 

EAST\83473092.3

APPENDIX B-5

--------------------------------------------------------------------------------

 

 

APPENDIX C 

Special Retirement Enhancement Programs

21.01



Effective Date.  Unless otherwise specified herein, the provisions of this
Appendix C shall be effective as of September 1, 2014.

21.02



1997 Special Retirement Enhancement Program.

(a)



Eligible Employees who are employed by Newton Falls Inc., as of July 21, 1997,
and who, as of December 31, 1997, have or will have accrued not fewer than ten
(10) years of Vesting Service and are or will be not less than age fifty-five
(55) as of December 31, 1997, shall be eligible to receive a Retirement Pension
under this Section 5.08 if, and only if, they elect, during the period
commencing July 21, 1997, and ending September 8, 1997, voluntarily to retire
from the service of the Company.  Such election shall be on a form and in the
manner prescribed by the Plan Administrator.

(b)



A Participant who makes an election described in subsection (a) above shall
receive the following enhancements to the Retirement Pension with respect to
which such Participant is otherwise entitled under the Plan:

(1)



three (3) Years of Benefit Service shall be added to the Participant’s accrued
benefit (credited as of October 1, 1997);

(2)



the reduction for commencement prior to Normal Retirement Age specified in
Section 5.02(b)(2), to the extent otherwise applicable, shall be waived.

21.03



1999 Special Retirement Enhancement Program (Newton Falls, Harrisburg Plant).

(a)



This Section 1.03 shall apply to the following classifications of Participants:

(1)



A Participant who is actively employed at the Harrisburg Plant of the Company on
September 29, 1999 (“Harrisburg Participant”), and who, as of December 31, 2000,
has or will have accrued not fewer than five (5) years of Vesting Service and is
no less than age fifty (50) years of age; and

(2)



A Participant who is actively employed by Newton Falls Inc. on October 13, 1999
(“Newton Falls Participant”), and who, as of July 31, 2000, has or will have
accrued not fewer than five (5) years of Vesting Service and is not less than
fifty (50) years of age.

(b)



If a Harrisburg Participant or a Newton Falls Participant elects, during a fixed
period of time established by the Company with respect to the applicable class
of Participants, voluntarily to retire from the service of the Company, such
Participant shall be eligible to receive a Retirement Pension under this Section
1.03 in lieu of any other Retirement Pension provided under Article 5 of the
Plan.  Such election shall be made on a form and in the manner prescribed by the
Plan Administrator.

(c)



A Participant who makes an election described in subsection (b) above shall
receive the following enhancements to the Retirement Pension such Participant is
otherwise entitled to receive under the Plan:



 

EAST\83473092.3

APPENDIX C-1

--------------------------------------------------------------------------------

 

 

(1)



Five (5) Years shall be added to the Participant’s accrued Years of Benefit
Service, not to exceed 35 years of Benefit Service in any event (to be credited
as of the Participant’s Retirement Date).  For purposes of this Section 1.03, a
Participant’s “Retirement Date” shall be the first day of the month coincident
with or next following the Participant’s actual Termination of Employment with
the Company;

(2)



An option to elect immediate commencement of Retirement Pension effective as of
the Participant’s Retirement Date shall be granted; and

(3)



The reduction for commencement prior to Normal Retirement Age specified in
Section 5.02(b)(2) Table A, to the extent otherwise applicable, shall be
waived.  For a Retirement Pension that commences prior to age 55, there shall be
a reduction in the Participant’s Retirement Pension equal to three percent (3%)
per year to the Participant’s actual pension commencement date (adjusted by
straight line interpolation for ages that are not integral).

(d)



An election made under subsection (a) above shall be effective December 31, 2000
for Newton Falls Participants, and June 30, 2001 for Harrisburg Participants,
unless an earlier Retirement Date is agreed in writing by and between the
electing Participant and the Plan Administrator.

21.04



2000 Special Retirement Enhancement Program (All locations, except Harrisburg
and Newton Falls).

(a)



This Section 1.04 shall apply to certain Participants assigned to specified jobs
or departments within the Company (as determined by the Company in its sole
discretion) who are actively employed by the Company on January 1, 2000, except
those identified as a Harrisburg Participant or a Newton Falls Participant in
Plan Section 1.04 above, who, as of December 31, 2000, have or will have accrued
not fewer than five (5) years of Vesting Service and are no less than fifty (50)
years of age.

(b)



If a Participant covered by this Section 1.04 elects, during a fixed period of
time established by the Company, voluntarily to retire from the service of the
Company, such Participant shall be eligible to receive a Retirement Pension
under this Section 1.04 in lieu of any other Retirement Pension provided under
Article 5 of the Plan.  Such election shall be made on a form and in the manner
prescribed by the Plan Administrator.

(c)



A Participant who makes an election described in subsection (b) above shall
receive the following enhancements to the Retirement Pension such Participant is
otherwise entitled to receive under the Plan:

(1)



Five (5) Years shall be added to the Participant’s accrued Years of Benefit
Service, not to exceed 35 years of Benefit Service in any event (to be credited
as of the Participant’s Retirement Date).  For purposes of this Section 1.04, a
Participant’s “Retirement Date” shall be the first day of the month coincident
with or next following the Participant’s actual Termination of Employment with
the Company;

(2)



An option to elect immediate commencement of Retirement Pension effective as of
the Participant’s Retirement Date shall be granted; and



 

EAST\83473092.3

APPENDIX C-2

--------------------------------------------------------------------------------

 

 

(3)



The reduction for commencement prior to Normal Retirement Age specified in
Section 5.02(b)(2) Table A, to the extent otherwise applicable, shall be
waived.  For a Retirement Pension that commences prior to age 55, there shall be
a reduction in the Participant’s Retirement Pension equal to three percent (3%)
per year to the Participant’s actual pension commencement date (adjusted by
straight line interpolation for ages that are not integral).

(d)



An election made under subsection (a) above shall be effective December 31,
2000, unless an earlier Retirement Date is agreed in writing by and between the
electing Participant and the Plan Administrator.

21.05



2014 Lump Sum Distribution Program.

(a)



This Section 1.05 shall apply shall apply to Participants who terminated
employment on or  before June 30, 2014 (“Section 1.05 Participant”) excluding
the following:

(1)



Any Participant currently receiving payments of his Retirement Pension pursuant
to Article 5 of the Plan;

(2)



Any Participant who attained his Normal Retirement Date prior to November 30,
2014;

(3)



Any Participant whose Retirement Pension is subject to an assignment pursuant to
a Qualified Domestic Relations Order as described in Section 7.11 of the Plan;

(4)



Any Participant with respect to whom the Plan Administrator received a domestic
relations order submitted for qualification pursuant to Section 7.11 on or prior
to June 30, 2014;

(5)



Any Surviving Spouse entitled to a Special Spouse Benefit under Section 6.02 of
the Plan or a Pre-Retirement Surviving Annuity under Section 6.03 of the Plan;

(6)



Any Participant currently receiving long term disability benefits under the
Company’s long term disability plan; and

(7)



Any Participant for whom the Company determines it is not administratively
feasible to offer a lump sum payment election under the 2014 Lump Sum
Distribution Program, such as Participants the Company is unable to locate after
a diligent search, and Participants for whom the Company is unable to determine
the Retirement Pension based on data available as of June 30, 2014.

(b)



During the period beginning September 9, 2014 and ending October 20, 2014, a
Participant covered by this Section 1.05 may elect to receive his Retirement
Pension in the form of a single lump sum equal to the Actuarial Value of his
Retirement Pension determined as of his Normal Retirement Date in accordance
with subsection (c) below, without taking into account any subsidy for an Early
Retirement Pension described in Section 5.02 of the Plan. 

(c)



For purposes of this Section 1.05 the Actuarial Value of a Retirement Pension
shall be calculated using the applicable interest rate defined in Code
§417(e)(3)(C), for the September preceding the first day of the Plan Year and
the applicable mortality table



 

EAST\83473092.3

APPENDIX C-3

--------------------------------------------------------------------------------

 

 

defined in Code §417(e)(3)(B). Notwithstanding the foregoing, in no event shall
a lump sum payment under this Section 1.05 exceed the limits set forth in
Section 14.02(b) of the Plan.

(d)



A lump sum payment elected pursuant to subsection (b) above shall be paid as
soon as practicable following November 30, 2014.

(e)



(1)  During the period beginning September 9, 2014 and ending October 20, 2014,
a Participant covered by this Section 1.05 who is not currently eligible to
receive his Retirement Pension as a Normal Retirement Pension, an Early
Retirement Pension, or a Vested Retirement Pension, shall, if the Participant so
elects (at such time and in such manner as the Plan Administrator shall
prescribe) be eligible to receive a Vested Retirement Pension as of December 1,
2014 in a monthly amount determined as under Section 5.02(b)(1) of the Plan
reduced pursuant to the actuarial factors in Section 1.07 of Appendix A,
provided, further, that the percentages set forth in the tables used in
determining Vested Retirement Pensions or Early Retirement Pensions as
applicable to such Participant under Article V of the Plan shall be used to
determine the reduction in the Participant’s monthly amount from the
Participant’s Normal Retirement Date to the Participant’s 55th birthday, but
only to the extent the percentages set forth in such tables produce a lower
monthly amount of benefit. 

(2)   Notwithstanding anything herein to the contrary, for a Participant who is
not eligible to receive his Retirement Pension as a Normal Retirement Pension,
an Early Retirement Pension, or a Vested Retirement Pension, whose Vested
Retirement Pension is subject to the provisions of a Supplement: (i) the
Participant’s monthly amount under this subsection will be determined under the
provisions of the applicable Supplement applicable to a  Vested Retirement
Pension starting as of the Participant’s Normal Retirement Date, (ii) the
actuarial factors used to reduce the monthly amount will be the actuarial
factors in Section 1.07 of Appendix A as modified by the applicable Supplement,
and (iii) the tables referred to in the proviso in paragraph (e)(1) above will
be the tables applicable to such Particpant under the applicable Supplement.

(3)  Any Retirement Pension payable under this subsection 1.05(e), shall be paid
in the normal form of benefit as provided in Section 7.01 of the Plan or, for a
married Participant, in a Qualified Joint and Surviving Spouse Annuity Form as
provided in Section 7.02 of the Plan or the 75% surviving spouse option as
provided in Section 7.05(a), if the Participant so elects.

 

 

 

 

 

 






 

EAST\83473092.3

APPENDIX C-4

--------------------------------------------------------------------------------

 

 

SUPPLEMENT A

Special Provisions Applicable to Participants With Pre-1966 Service

A21.01



Special Definitions. For purposes of this Supplement A:

Pre-1966 Accumulations. The term “Pre-1966 Accumulations” means the amount
determined by converting the benefit accrued by a Pre-1966 Participant,
expressed as a single life annuity beginning at age 65, under the NCR Plan as of
December 31, 1965 to a single sum amount payable at the Participant’s Pension
Commencement Date using the following assumptions: an annual interest rate of
3.5% and the 1951 Group Annuity Table (males) projected to 1965 according to
projection scale C age rated down 5 years for females.

Pre-1966 Participant. The term “Pre-1966 Participant” means a Participant who
immediately prior to January 1, 1966 was a participant in the NCR Plan.

A21.02



Special Single Sum Settlement. A Pre-1966 Participant may, in lieu of receiving
his entire Retirement Pension in the form of an annuity, elect to receive
reduced annuity payments plus a single sum payment of his Pre-1966
Accumulations. The single sum payment must be made as of the Pension
Commencement Date of the Participant’s reduced annuity payments.  Effective
January 1, 1985, an election to receive this single sum payment must be a
Qualified Election.

A21.03



Offset for Single Sum Payment.  The Retirement Pension determined under (or with
respect to) Section 5.01 shall be reduced in the case of Participant who elects
to receive his Pre-1966 Accumulations in a single sum payment by the Actuarial
Equivalent of his Pre-1966 Accumulations determined by using the interest and
mortality factors specified under Section 1.07 (effective July 1, 1996, Section
1.06) of Appendix A (or corresponding provisions of the Plan as in effect at the
time of reference).

A21.04



Effective Date. The provisions of this Supplement A are effective January 1,
1976.

 

 

 

EAST\83473092.3

SUPPLEMENT A-1

--------------------------------------------------------------------------------

 

 

SUPPLEMENT B

Special Provisions Applicable to Certain
Salaried Employees of West Carrollton, Ohio Location

B21.01



Service with Glatfelter.

(a)



Except as provided under subsection (b) below, service with P.H. Glatfelter
Company (“Glatfelter”) shall not be taken into account for any purpose under the
Plan.

(b)



Notwithstanding any other provision of the Plan, an Eligible Employee who was
employed by Glatfelter shall receive Vesting Service for the period prior to
September 11, 1984 equal to his “Years of Service” as of September 10, 1984
under either of Glatfelter’s  Salaried Employees’ Retirement Plan (as amended)
or Pension Plan for Salaried Employees and shall have such period aggregated
with his Benefit Service solely for purposes of determining whether such an
employee satisfies the requirements for being a Rule of 65 Retiree as defined in
Section 1.36.

B21.02



Benefit Service Upon Transfer to Eligible Employment. If a former Glatfelter
employee who participated in the Paper Industry Union-Management Pension Fund
(“PIUMPF”) after September 10, 1984 transfers to employment as an Eligible
Employee, then, notwithstanding Section 4.04(a)(2), he shall be credited with
Benefit Service for service as an hourly employee at the West Carrollton, Ohio
location of the Company on or after September 11, 1984 as if such service were
service as an Eligible Employee. In such a case, the Retirement Pension earned
with respect to such deemed Benefit Service shall be offset by benefits provided
under PIUMPF with respect to such service as provided under Section 5.07
(Non-Duplication of Benefits)

.

 

EAST\83473092.3

SUPPLEMENT B-1

--------------------------------------------------------------------------------

 

 

SUPPLEMENT C

Special Provisions Applicable to Portage Employees

Effective January 1, 1989, the Retirement Plan for Employees of the Portage,
Wisconsin Plant of Appleton Papers Inc. was merged into this Plan. This
Supplement C provides for such merger and sets forth special provisions of the
Plan applicable to current and former Portage Employees.

ARTICLE 1.
Merger

C1.01



Special Definitions. For purposes of this Supplement C:

Portage Plan. The term “Portage Plan” means the Retirement Plan for Employees of
the Portage, Wisconsin Plant of Appleton Papers Inc. as in effect prior to its
merger into this Plan.

Basic Plan. The term “Basic Plan” means the Appvion, Inc. Retirement Plan
(formerly known as Retirement Plan for Certain Employees of Appleton Papers Inc.
and Adopting Related Companies), exclusive of this Supplement C.

Portage Employee. The term “Portage Employee” means a non-exempt employee of
Appvion, Inc. employed at its Portage, Wisconsin Plant, excluding any such
employee who is a salaried employee or who is eligible to actively participate
in any other retirement, pension or profit sharing plans established by Appvion,
Inc., other than the Appleton Papers Retirement Savings and Employee Stock
Ownership Plan, or to which Appvion, Inc. makes contributions on his behalf.

C1.02



Merger Effective January 1. 1989.  Effective as of January 1, 1989, the Portage
Plan shall be merged into this Plan.

C1.03



Transfer of Trust Funds. The trust fund under the Portage Plan shall be deemed
merged into and to be a part of the trust fund under the Plan effective as of
January 1, 1989.

C1.04



Transfer of Benefit Obligations from Portage Plan. All persons having an
interest under the Portage Plan prior to January 1, 1989 shall, on and after
January 1, 1989, be entitled to benefits determined solely under this Plan, in
lieu of any and all interest which they had or may have had under such Portage
Plan.

C1.05



No Acceleration of Vesting. In no event shall the merger of the Portage Plan
into this Plan operate to accelerate any person’s vested interest in his accrued
benefit under the Portage Plan.

C1.06



Effect of Restatement. The Basic Plan was restated, effective January 1, 1989,
except as otherwise expressly provided or as otherwise required by law.
Amendments to provisions of the restated Basic Plan which were made to conform
the Basic Plan to changes in the law and which were effective prior to January
1, 1989, shall be deemed to have been made in the same manner and effective as
of the same time to the corresponding provisions of the Portage Plan.



EAST\83473092.3

SUPPLEMENT C-1

--------------------------------------------------------------------------------

 

 

ARTICLE 2.
Special Provisions

C2.01



Eligible Employees. The term “Eligible Employee” under the Plan shall include a
Portage Employee; provided, however, that no one shall be treated as an Eligible
Employee for any period prior to January 1, 1989 by reason of this Section
C2.01.

C2.02



Preservation of Portage Plan Benefit. The Retirement Pension to which a vested
Portage Employee is entitled under this Plan shall not be less than the amount
of his “Retirement Pension” under the Portage Plan (including Sections 5.02(b)
and 5.03(b) thereof) determined as of the earlier of his Termination of
Employment or death and December 31, 1988.

C2.03



Benefit Service. Notwithstanding Section 4.04, in determining the Retirement
Pension payable with respect to a Portage Employee who is an Eligible Employee
by reason of Section C2.01 and who has met the requirements to be a Participant
under Section 2.01, all his service under the Portage Plan prior to January 1,
1989 credited for benefit accrual purposes shall be treated as Benefit Service
under this Plan.

C2.04



Disability. For purposes of Section 5.04, an Eligible Employee who is a Portage
Employee shall be treated as having incurred a Disability during any period such
employee is entitled to benefits under (a) a long-term disability plan or any
other program that provides disability payments maintained by the Company or (b)
is entitled, prior to his Social Security Retirement Age, to disability benefits
under Social Security (including any period constituting the Social Security
6-month elimination period).

* * * * *

 

EAST\83473092.3

SUPPLEMENT C-2

--------------------------------------------------------------------------------

 

 

SUPPLEMENT D

Special Provisions Applicable to
Employees of East Shore Chemical Co., Inc.

D2.01



East Shore Chemical Co., Inc. (ESCO), a wholly owned subsidiary of Appvion, Inc.
shall be treated as a Company under the Plan and Trust Agreement, effective as
of January 1, 1987.

D2.02



A salaried employee of ESCO may be treated as an Eligible Employee on or after
January 1, 1987, without regard to his participation in the Eat Shore Chemical
Co., Inc. Profit Sharing Plan, but shall not be credited with any Benefit
Service for any period prior to January 1, 1987.

D2.03



Subject to the provisions of Article IV of the Plan, a Participant who is an
employee of ESCO shall receive Vesting Service for the period prior to January
1, 1987 equal to his “Years of Vesting Service” under the East Shore Chemical
Co., Inc. Profit Sharing Plan as determined under Section 5.2(c) thereof as of
December 31, 1986.

* * * * *

 

EAST\83473092.3

SUPPLEMENT D-1

--------------------------------------------------------------------------------

 

 

SUPPLEMENT E

Special Provisions Applicable to Newton Falls Employees

Effective January 1, 1996, the “Stora Papyrus Newton Falls, Inc. Retirement
Plan”, sponsored and maintained by Newton Falls Inc. (formerly “Stora Newton
Falls, Inc.”), a wholly-owned subsidiary of the Company, was merged into the
Retirement Plan of Appvion, Inc. (formerly known as Retirement Plan for
Non-Bargaining Unit Employees of Appleton Papers Inc.).  This Supplement E sets
forth the terms and conditions of such merger and special provisions that are
applicable to current and former employees of Newton Falls Inc.

Effective November 30, 2001, the assets and liabilities of the Plan with respect
to Newton Falls Employees were transferred to the Appleton Coated LLC Retirement
Plan for Non-Bargaining Unit Employees (“Appleton Coated Plan”) pursuant to the
terms of a Purchase Agreement dated July 5, 2001, whereby the Company and
Appleton Coated LLC (the employer of Newton Falls Employees) no longer were
Affiliated Companies, as defined in Section 1.03 of the Plan.  This Supplement E
is applicable to Newton Falls Employees until the assets and liabilities of the
Plan with respect to the said Newton Falls Employee are transferred to the
Appleton Coated Plan.

ARTICLE 1
Merger

E1.01



Special Definitions.

(a)



Newton Falls Plan:  The term “Newton Falls Plan” means the Stora Papyrus Newton
Falls, Inc. Retirement Plan, as in effect immediately prior to its merger into
this Plan.

(b)



API Non-Bargaining Unit Plan:  The term “API Non-Bargaining Unit Plan”, as well
as references in this Supplement E to the “Plan”, means the Appvion, Inc.
Retirement Plan (formerly known as Appleton Papers Inc. Retirement Plan for
Non-Bargaining Unit Employees).

(c)



Newton Falls Employee:  The term “Newton Falls Employee” means any employee who
has received remuneration for services rendered to Newton Falls Inc. (prior to
June 19, 1995, “Stora Newton Falls, Inc.”), prior to January 1, 1996, and is
employed by Newton Falls Inc. on and after January 1, 1996.

E1.02



Effective Date.  The effective date of the merger of the Newton Falls Plan into
the API Non-Bargaining Unit Plan is January 1, 1996.

E1.03



Transfer of Trust Assets and Liabilities.  The assets and liabilities
constituting the trust fund under the Newton Falls Plan shall be merged into and
to become a part of the trust fund under the API Non-Bargaining Unit Plan,
effective January 1, 1996.

E1.04



Transfer of Benefit Obligations from Newton Falls Plan.  All Participants and
beneficiaries having a beneficial interest in or with respect to the Newton
Falls Plan on or as of January 1, 1996, shall, on and after January 1, 1996,
look solely to the API Non-Bargaining Unit Plan for such benefits, in lieu of
any and all interest they had or may have had with respect to the Newton Falls
Plan.



EAST\83473092.3

SUPPLEMENT E-1

--------------------------------------------------------------------------------

 

 

E1.05



No Acceleration of Vesting.  In no event shall the merger of the Newton Falls
Plan into this Plan operate to accelerate any Participant’s vested interest in
an Accrued Benefit under the Newton Falls Plan, subject in all events to the
requirements of Internal Revenue Code § 411(a)(10).

E1.06



Effect of Compliance Amendments.  The API Non-Bargaining Unit Plan was amended
on December 16, 1994 (with effect, as and where applicable, from January 1,
1989, to comply with the 1986 Tax Reform Act); such amendments which were made
to conform the Plan to the law shall be deemed to have been made in the same
manner and effective as of the same time with respect to the corresponding
provisions of the Newton Falls Plan prior to the merger.

ARTICLE 2 .
Special Provisions

E2.01



Participation.  Effective January 1, 1996, the term “Participant” shall include
employees of Newton Falls Inc. who were Participants (or beneficiaries) under
the Newton Falls Plan as of December 31, 1995; Eligible Employees who are
employees of Newton Falls Inc. and whose Employment Date is January 1, 1996 or
later shall become Participants in the Plan as set forth in Article 2 thereof.

E2.02



Retirement Pension.

(a)



The Retirement Pension to which a Participant who, prior to January 1, 1996, had
an Accrued Benefit under the Newton Falls Plan, and who is actively employed by
Newton Falls Inc. or the Company on and after January 1, 1996, shall be entitled
a Retirement Pension equal to the greater of:

(1)



the Participant’s Accrued Benefit under the Newton Falls Plan (as defined in
Section 4.2 thereof), as of December 31, 1995, (referred to as the “Newton Falls
minimum benefit”); and

(2)



the applicable Retirement Pension calculated under Article 5 of the Plan,
determined by treating Years of Service earned under the Newton Falls Plan
through December 31, 1995 as years of Benefit Service under the Plan.

(b)



In no event shall the Retirement Pension of a Participant who had an Accrued
Benefit under the Newton Falls Plan be less than the amount of such
Participant’s Accrued Benefit thereunder, calculated as of the earlier of such
Participant’s Termination of Employment and December 31, 1995, and subject to
the requirements of Code § 411(d)(6) relating to the preservation of a
Participant’s accrued benefit, and the regulations promulgated thereunder.

E2.03



Vesting.  Accrued Benefits of Newton Falls Employees that are vested as of
December 31, 1995 shall remain fully vested and nonforfeitable upon merger of
the plans.  Participants who are not vested as of December 31, 1995, must
satisfy the vesting requirements of Articles IV and V of this Plan for Plan
years commencing on and after January 1, 1996.  Years of Service earned under
the Newton Falls Plan for vesting purposes prior to the merger of the plans
shall continue to credited under this Plan.



EAST\83473092.3

SUPPLEMENT E-2

--------------------------------------------------------------------------------

 

 

E2.04



Disability.  A Participant who is a Newton Falls Employee shall be eligible for
a Disability Retirement Pension under Plan Section 5.04 only if such Participant
is actively employed (or is on short-term disability) by Newton Falls Inc. or
the Company on and after January 1, 1996, and thereafter becomes entitled to
benefits under a long-term disability plan maintained by Newton Falls Inc. or
the Company, subject to the further provisions of said Plan Section 5.04.  A
Newton Falls Employee who is on long-term disability as of January 1, 1996, and
who does not return to active employment thereafter, shall not be entitled to a
Disability Retirement Pension under this Plan in any event.

* * * * *

 

EAST\83473092.3

SUPPLEMENT E-3

--------------------------------------------------------------------------------

 

 

SUPPLEMENT F

Withdrawal of Appleton Coated LLC

F2.01



Withdrawal of Appleton Coated LLC.

(a)



Appleton Coated LLC (“Appleton Coated”) shall withdraw as, and cease to be, an
entity included within the “Company” under the Plan as of the date of closing
under a purchase agreement dated July 5, 2001, whereby Appleton Coated ceased to
be a member of a group of businesses under common control, as defined in
Code §§ 414(b) and (c) (the “Closing Date”).  The withdrawal of Appleton Coated
from the Plan shall be governed solely by the provisions of this Supplement F,
notwithstanding any contrary provision of the Plan.  No benefits, vesting or
service shall accrue or be credited under the Plan after the Closing Date with
respect to employment with Appleton Coated.  On and after the Closing Date, no
Covered Employee shall be entitled to receive payment of any benefits under the
Plan on account of the withdrawal of Appleton Coated from the Plan, except as
provided in Section F1.04.

(b)



For purposes of this Supplement F, “Covered Employee’ means:  (1) such employees
and former employees (and their beneficiaries) as are listed in Schedule I
attached hereto, and (2) Eligible Employees employed by Appleton Coated as of
the Closing Date who had not yet satisfied the participation requirements of
Section 2.01 of the Plan.  “Continued Employees” means employees who are
employed by Appleton Coated as of the Closing Date.

F2.02



Transfer of Assets and Liabilities.  Effective as of the last day of the month
in which the Closing Date occurs, the Plan shall transfer to a plan maintained
by Appleton Coated (“Appleton Coated’s Plan”) in which Covered Employees
participate, the Transfer Amount determined under Section F1.03 and all
liability and responsibility for benefits under the Plan in respect of Covered
Employees (except for any benefit payments made by the Plan with respect to
Covered Employees on and after the Closing Date and prior to the transfer of the
Transfer Amount to Appleton Coated’s Plan, as provided in Section F1.04).  As
soon as practicable after the determination of the Transfer Amount, the Plan
Administrator shall direct the trustee of the Plan to transfer assets having a
fair market value equal to the Transfer Amount to the trustee (or other funding
agent) of Appleton Coated’s Plan.  Transferred assets shall be comprised of a
prorated interest in each investment fund or other asset held in the Appvion,
Inc. Master Trust, except as otherwise specifically agreed by the Plan
Administrator and Appleton Coated.



EAST\83473092.3

SUPPLEMENT F-1

--------------------------------------------------------------------------------

 

 

F2.03



Determination of Transfer Amount.

(a)



The Transfer Amount shall be the sum of (i) the aggregate actuarial present
value of the accrued benefit liabilities under the Plan for Covered Employees on
a termination basis, calculated as of the last day of the month in which the
Closing Date occurs (the “Valuation Date”), by using the actuarial assumptions
specified in Treasury Regulation Section 1.414(l)-1(b)(9), and by crediting
Continued Employees with Benefit Service for the 2001 Plan Year through the
Closing Date (whether or not such employee has been credited with the Hours of
Service ordinarily required in order to accrue a benefit for the 2001 Plan Year)
(the “Closing Pension Liability” for Covered Employees), plus (ii) a Pro-rata
Share of Surplus Assets.  Surplus Assets shall equal the excess (if any) of the
fair market value of assets of the API Plan on the Valuation Date, over the
Closing Pension Liability for all current and former employees (and their
beneficiaries) covered under the API Plan.  Pro-rate Share means the percentage
determined by dividing (A) the Closing Pension Liability for Covered Employees
by (B) the Closing Pension Liability for all current and former employees (and
their beneficiaries) covered under the API Plan immediately prior to Closing.

(b)



The Transfer Amount shall be adjusted for market performance from the Valuation
Date to the date of the transfer of assets, and reduced by the amount of
payments made pursuant to Section F1.04 hereof.

(c)



In no event will the amount transferred be less than the amount required under
Code § 414(l).  To the extent the Closing Pension Liability for all current and
former employees (and their beneficiaries) covered under the API Plan is greater
than the fair market value of API Plan assets on the Valuation Date, the
Transfer Amount shall be reduced in accordance with Code § 414(l).

F2.04



Payment of Benefits - Administration of Plan Prior to Transfer.

(a)



During the period from the Closing Date until the transfer described in Section
F1.02, (1) the payment of current benefits in respect of Covered Employees
following the Closing Date may be made under such arrangements as Appleton
Coated and the Company agree upon as reasonable and appropriate, and (2) the
interests of Covered Employees in the Plan and the assets attributable to such
interests shall continue to be administered for the benefit of the Covered
Employees in the Plan and the assets attributable to such interests shall
continue to be administered for the benefit of the Covered Employees in the same
manner as administered before the Closing Date.

(b)



To effect the foregoing (and without limiting the generality thereof), the Plan
Administrator in its discretion may direct payment of currently payable benefits
accrued prior to the Closing Date for Covered Employees who subsequently retire
from and/or terminate employment with Appleton Coated with vested rights.



EAST\83473092.3

SUPPLEMENT F-2

--------------------------------------------------------------------------------

 

 

F2.05



Conditions.

(a)



The obligations undertaken by the Plan under the foregoing provisions of this
Supplement F shall be conditioned upon the following:

(1)



Effective as of the Closing Date, Appleton Coated shall have in effect a defined
benefit plan intended to be qualified under Code § 401(a) which shall provide
benefits to Covered Employee substantially identical in all material respects
(except for such changes as may be required by law) to those provided under the
Plan as of the Closing Date.  Each Covered Employee shall become a participant
in Appleton Coated’s Plan as of the Closing Date, subject to Appleton Coated
Plan’s participation requirements regarding age and service.  Covered Employees
shall receive credit for all service with the Company and Appleton Coated prior
to the Closing Date for all purposes (including eligibility, vesting and benefit
accruals) under Appleton Coated’s Plan.

(2)



Counsel for Appleton Coated shall deliver to the Company an opinion of counsel
in form satisfactory to the Plan Administrator to the effect that Appleton
Coated’s Plan complies with the requirements for qualification under Code
§ 401(a).

(3)



Appleton Coated shall file all documents required to be filed with appropriate
government agencies by reason of the transfer of assets and liabilities
described in this Supplement F.

(4)



Appleton Coated shall provide the Company with all records and information that
the Company may reasonably request in order to carry out its obligations under
this Supplement F.

(b)



[Reserved]

F2.06



Cessation of Liability with Respect to Covered Employees.  Effective upon the
date of acceptance by Appleton Coated’s Plan of the transfer of assets
contemplated by Section F1.02 (the “Transfer Date”), the Plan shall have no
further responsibility or liability for benefits with respect to Covered
Employees or any persons claiming though them, and such transfer shall be in
full discharge of all such responsibilities and liabilities.  In the event that
it should subsequently be determined that the amount transferred exceeded or was
less than the amount required to be transferred by such provision, taking into
account requirements of applicable law, the difference shall be refunded by
Appleton Coated’s Plan, or transferred to Appleton Coated’s Plan, as the case
may be.  However, the fact that such a subsequent adjustment is required shall
not prevent the transfer of all responsibility and liability for benefits with
respect to Covered Employees from being total and complete as of the Transfer
Date.

* * * * *

 

EAST\83473092.3

SUPPLEMENT F-3

--------------------------------------------------------------------------------

 

 

SUPPLEMENT G

Special Provisions Applicable to
Appleton Employees of the Appleton, Wisconsin Plant
Represented by Paper, Allied-Industrial, Chemical
and Energy Workers International Union, Local 469

Effective January 1, 2002, the Retirement Plan for Employees of the Appleton,
Wisconsin Plant of Appleton Papers Inc. Represented by Paper, Allied-Industrial,
Chemical and Energy Workers International Union, Local 469 was merged into this
Plan.  This Supplement G provides for such merger and sets forth special
provisions of the Plan applicable to current and former Appleton Plant
Employees.

ARTICLE 1 .
Merger

G1.01



Special Definitions.

(a)



Appleton Plant Plan:  The term “Appleton Plant Plan” means the Retirement Plan
for Employees of the Appleton, Wisconsin Plant of Appleton Papers Inc.
Represented by Paper, Allied-Industrial, Chemical and Energy Workers
International Union, Local 469, as in effect immediately prior to its merger
into the Plan.

(b)



API Non-Bargaining Unit Plan:  The term “API Non-Bargaining Unit Plan,” as well
as references in this Supplement G to the “Plan,” means the Appvion, Inc.
Retirement Plan (formerly known as Appleton Papers Inc. Retirement Plan) as
restated January 1, 2002, and as subsequently amended.

(c)



Appleton Plant Employee:  The term “Appleton Plant Employee” means an hourly
employee of the Company employed at its Appleton, Wisconsin plant and
represented by the Union, excluding any such employee who is eligible to
actively participate in any other retirement, pension or profit sharing plan
established by the Company or to which the Company makes contributions on his
behalf (other than the Appleton Papers Retirement Savings and Employee Stock
Ownership Plan).

(d)



Termination of Employment:  The term “Termination of Employment” for purposes of
this Supplement G for Appleton Plant Employees, in lieu of the definition of
such term set forth at Section 1.40 of the Plan, shall mean a termination of
employment, or with respect to a Participant or employee who terminates
employment, or the like, such term means an employee’s ceasing to be in the
active employ of the Company (irrespective of any seniority rights or recall
rights) for any reason (including quit, discharge, disability, layoff,
retirement, or entrance into military service) other than death or an authorized
leave of absence.

(e)



Union:  The term “Union” means the Paper, Allied-Industrial, Chemical and Energy
Workers International Union, Local 469.

G1.02



Effective Date.  The effective date of the merger of the Appleton Plant Plan
into the API Non-Bargaining Unit Plan is January 1, 2002.



EAST\83473092.3

SUPPLEMENT G-1

--------------------------------------------------------------------------------

 

 

G1.03



Transfer of Trust Assets and Liabilities.  The assets and liabilities
constituting the trust fund under the Appleton Plant Plan shall be merged into
and become a part of the trust fund under the API Non-Bargaining Unit Plan,
effective January 1, 2002.

G1.04



Transfer of Benefit Obligations from Appleton Plant Plan.  All Participants and
beneficiaries having a beneficial interest in or with respect to the Appleton
Plant Plan on or as of January 1, 2002, shall, on and after January 1, 2002,
look solely to the API Non-Bargaining Unit Plan for such benefits, in lieu of
any and all interest they had or may have had with respect to the Appleton Plant
Plan.

G1.05



No Acceleration of Vesting.  In no event shall the merger of the Appleton Plant
Plan into this Plan operate to accelerate any Participant’s vested interest in
an Accrued Benefit under the Appleton Plant Plan subject in all events to the
requirements of Code § 411(a)(10).

G1.06



Effect of Compliance Amendments.  The API Non-Bargaining Unit Plan was amended
effective January 1, 2002 (with retroactive effect, as and where applicable, to
comply with the legislation collectively known as “GUST”); such amendments which
were made to conform the Plan to the law shall be deemed to have been made in
the same manner and effective as of the same time with respect to the
corresponding provisions of the Appleton Plant Plan prior to the merger.

ARTICLE 2 .
Special Provisions

G2.01



Participation.  Effective January 1, 2002, the term “Participant” shall include
Appleton Plant Employees who were Participants (or beneficiaries) under the
Appleton Plant Plan as of December 31, 2001.  Further, the term “Eligible
Employee” under the Plan shall include an Appleton Plant Employee.  Eligible
Employees who are Appleton Plant Employees and whose Employment Date is January
1, 2002 or later shall become Participants in the Plan as set forth in Article 2
thereof.

G2.02



Break in Service.  In addition to the provisions regarding Break in Service
under Section 1.07 of the Plan, with respect to Appleton Plant Employees, the
following shall apply:

(a)



Solely for the purpose of determining whether a Break in Service has occurred
for eligibility and vesting purposes, Hours of Service shall include each hour,
in addition to Hours of Service as determined in Sections 4.01 and 4.02, that
would be a regularly scheduled working hour for the Company but for the
employee’s absence for:

(1)



sickness or disability during a period not to exceed 24 months or his seniority
under the collective bargaining agreement with the Union, if greater,

(2)



any leave of absence authorized by the Company in accordance with uniform rules
applicable to all employees similarly situated, or

(3)



layoff for a period of absence not to exceed 6 months or the length of his
seniority, if greater, up to a maximum of 24 months.

(b)



Reserved.



EAST\83473092.3

SUPPLEMENT G-2

--------------------------------------------------------------------------------

 

 

G2.03



Eligible Hours for Calculating Benefit Service.  Eligible Hours for calculating
Benefit Service for Appleton Plant Employees shall be determined as follows:

(a)



Benefit Service is generally based on the number of Eligible Hours credited to a
Participant in a Plan Year.

(b)



A Participant’s Eligible Hours will consist only of the following Hours of
Service which are credited for employment as an Eligible Employee:

(1)



Hours of Service credited in accordance with Section 4.01(a)(1) of the Plan
(“Paid  Working Time”);

(2)



Hours of Service credited in accordance with Section 4.02(a)(2) of the Plan
(“Paid Absence”) for:

(A)



paid vacation, holidays and similar paid absences,

(B)



jury duty, and

(C)



funeral leave;

but not including paid sick leave or disability, layoff or other authorized
leaves of absence.

(3)



Hours of Service credited in accordance with Section 4.01(a)(3) of the Plan
(“Military Service”); and

(4)



Hours of Service credited in accordance with Section 4.01(a)(9) of the Plan
(“Back Pay Awards”) in respect of periods described in Sections 4.01(a)(1)
through (3) of the Plan.

G2.04



Vesting Service.  A Participant who is an Appleton Plant Employee will be
credited with Vesting Service as follows:

(a)



a Participant who is an Appleton Plan Employee will be credited with Vesting
Service as  of January 1, 1976 equal to the “credited service” standing to his
credit on December 31, 1975 under the provisions of the Appleton Plant Plan as
then in effect, and

(b)



for each Plan Year beginning on or after January 1, 1976, he will be credited
with 1 year of Vesting Service for each Plan Year in which he has at least 1,000
Hours of Service (whether before or after the date he became a Participant).

G2.05



Benefit Service.  A Participant who is an Appleton Plant Employee will receive
Benefit Service as follows:

(a)



Prior to July 1, 1955.  Benefit Service prior to July 1, 1955 will be the number
of years (each month considered one-twelfth of a year) of continuous service
prior to July 1, 1955, as determined by the Company.

(b)



Between July 1, 1955 and January 1, 1972.  Benefit Service between July 1, 1955
and January 1, 1972 is granted on the basis of Eligible Hours prior to such a
Participant’s Normal Retirement Date as follows:  Each twelve-month period from
July 1, through



EAST\83473092.3

SUPPLEMENT G-3

--------------------------------------------------------------------------------

 

 

June 30 ending prior to July 1, 1967, and each of the calendar years 1968
through 1971, in which a Participant had 1,800 or more Eligible Hours counts as
a full year of Benefit Service.  Where the Participant’s total Eligible Hours
during such twelve-month period were less than 1,800, one-twelfth of a year of
Benefit Service is granted for each 150 Eligible Hours.  For the six-month
period July 1, 1967 through December 31, 1967, a Participant is credited with
one-twelfth of a year of Benefit Service for each 150 Eligible Hours, up to a
maximum of one-half of a year of Benefit Service.

(c)



On and After January 1, 1972.  For calendar years commencing on and after
January 1, 1972, but before January 1, 1988, Benefit Service will be granted for
each calendar year to each Participant who is an Appleton Plant Employee on the
basis of total Eligible Hours during such year and prior to his Normal
Retirement Date.  If such a Participant is credited with at least one Hour of
Service on or after January 1, 1988, Benefit Service will be granted as set
forth in the preceding sentence, except Eligible Hours earned after such
Participant’s Normal Retirement Date shall also be counted.  Any calendar year
subsequent to calendar year 1971 in which the Participant has 1,680 or more
Eligible Hours will count as a full year of Benefit Service.  Where the
Participant’s total Eligible Hours during such calendar year are less than
1,680, one-twelfth of a year of Benefit Service will be granted for each 140
Eligible Hours.

G2.06



Additional Provision Regarding Service with Affiliates, etc.  For a Participant
who is an Appleton Plant Employee, in addition to the provisions governing
service with an Affiliate, no disability Retirement Benefit will be payable in
the event of a disability-caused Termination of Employment while employed by an
Affiliate.

G2.07



Retirement Pension.  The following provisions regarding a Participant’s
Retirement Pension shall apply with respect to Participants who are Appleton
Plant Employees, except that any additional provisions regarding Retirement
Pensions contained in the Plan not superseded by the following shall continue to
apply to such Participants.

(a)



Retirement At or After Normal Retirement Age.

(1)



For a Participant who is an Appleton Plant Employee, if such Participant’s
employment terminates at or after his Normal Retirement Age, he will be entitled
to a Normal Retirement Pension in a monthly amount determined by multiplying his
years of Benefit Service (including fractions of a year in completed months) as
of his Termination of Employment by a benefit formula as follows:

Date upon which employment terminates:

On or After                          Prior to

Benefit

Formula

September 1, 2001

September 1, 2003

36.50

September 1, 2003

September 1, 2005

37.50

September 1, 2005

September 1, 2008

41.00

September 1, 2008

September 1, 2010

42.00

September 1, 2010

- - - - -

42.75

 

See prior plan document for Appleton Plant Plan for benefit formula for
Termination of Employment dates prior to September 1, 2001.



EAST\83473092.3

SUPPLEMENT G-4

--------------------------------------------------------------------------------

 

 

(2)



Notwithstanding any other provision of the Plan, if a Participant is credited
with an Hour of Service on or after January 1, 1988, the amount of the Normal
Retirement Pension of such Participant, if he continues in employment his Normal
Retirement Date, will be calculated based on Benefit Service accrued before and
after his Normal Retirement Date.

(b)



Early Retirement Pension.

(1)



If a Participant who is an Appleton Plant Employee terminates employment on or
after the date he has both reached age 55 and completed at least 10 years of
Vesting Service (and before his Normal Retirement Age), he will be eligible to
receive an Early Retirement Pension.

(2)



An Early Retirement Pension for an Appleton Plan Employee shall be whichever of
the benefit described in paragraphs (A) or (B) below as the Participant elects,
in a time an manner as the Plan Administrator may prescribe:

(A)



Payment at Normal Retirement Date.  A Retirement Pension starting on his Normal
Retirement Date in a monthly amount determined under Section G2.07(a) based on
his Benefit Service and the benefit formula in effect at his Termination of
Employment.

(B)



Payment Before Normal Retirement Date.  A Retirement Pension starting on the
first day of any month coincident with or following the date his employment
terminates and before his Normal Retirement Date, in a monthly amount determined
under paragraph (A) above, reduced in accordance with whichever of the following
tables applies:

Termination of Employment on or after September 1, 1995:

Age at Pension

Commencement Date

Percentage of Pension Payable

Prior to Normal Retirement Date

64

100%

63

100%

62

100%

61

95%

60

90%

59

85%

58

80%

57

75%

56

70%

55

65%

 

 

 

 

 

 

 

 

 

 

 

 



EAST\83473092.3

SUPPLEMENT G-5

--------------------------------------------------------------------------------

 

 

Termination of Employment prior to September 1, 1995:

Age at Pension

Commencement Date

Percentage of Pension Payable

Prior to Normal Retirement Date

64

100%

63

100%

62

100%

61

80%

60

75%

59

70%

58

65%

57

60%

56

55%

55

50%

(An adjustment shall be made by straight line interpolation for ages that are
not integral.)

(3)



Transition Rule.  No reduction will be made under paragraph (B) above in the
portion of a Participant early Retirement Pension accrued and vested as of
September 1, 1975 (based on the benefit level then in effect), or such reduction
will be limited to the extent that such reduction would be prohibited or limited
under the provisions of Paragraph (C) of Section 3, Part II of the Appleton
Plant Plan as in effect on June 30, 1978, and any such limited reduction will be
based on the actuarial tables in effect prior to September 1, 1975.

(4)



Notwithstanding any provision in the Plan to the contrary, a Participant who (A)
is actively employed by the Company as of September 1, 1995, (B) has attained
age sixty (60) or will attain such age on or before December 31, 1996, and (C)
retires on or after September 1, 1995, and on or before June 1, 1996, may
receive a Retirement Pension starting on the first day of the month coincident
with or following the date his employment terminates and before his Normal
Retirement Date in a monthly amount determined under Paragraph (b)(2)(A) above,
without reduction for early commencement.

(c)



Vested Retirement Pension.

(1)



Upon the Termination of Employment of a Participant who is an Appleton Plant
Employee and who (A) has accrued at least one Hour of Service on or after
January 1, 1989, and (B) is not eligible for a Retirement Pension under Section
G2.07(a) or G2.07(b), and (C) has completed at least five (5) years of Vesting
Service, such Participant will be eligible to receive a Vested Retirement
Pension.

(2)



Such Participant’s Vested Retirement Pension will start on the Participant’s
Normal Retirement Date in a monthly amount determined in accordance with Section
G2.07(a)(1), or, if the Participant so elects, (in a time and manner as the Plan
Administrator may prescribe) on the first day of any month prior to his Normal
Retirement Date, and coincident with or following his 55th birthday in a monthly
amount equal to the greater of:



EAST\83473092.3

SUPPLEMENT G-6

--------------------------------------------------------------------------------

 

 

(A)



an amount determined in accordance with Section G2.07(a)(1), reduced as follows:

Age at Pension

Commencement Date

Percentage of Pension Payable

Prior to Normal Retirement Date

65

100%

64

89%

63

79%

62

71%

61

64%

60

58%

59

52%

58

47%

57

42%

56

38%

55

34%

(If a Vested Retirement Pension begins at a date between the above-stated ages,
the reduction shall be calculated by straight-line interpolation of the
applicable above-stated percentages), or

(B)



an amount determined in accordance with Subsection G2.07(b)(1)(A) calculated by
assuming that the Participant had terminated employment on August 31, 1985 (or
actual Termination of Employment date, if earlier) reduced as follows:

Age at Pension

Commencement Date

Percentage of Pension Payable

Prior to Normal Retirement Date

65

100%

64

95%

63

90%

62

85%

61

80%

60

75%

59

70%

58

65%

57

60%

56

55%

55

50%

(d)



Disability Retirement Pension.

(1)



If a Participant who is an Appleton Plant Employee with at least 5 years of
Benefit Service terminates employment with the Company (20 years for
Participants who terminate such employment prior to September 1, 1981, and 10
years for Participants who terminate such employment on or after September 1,
1981, but prior to January 1, 1989) on account of a Disability with respect to
which he becomes eligible for and receives disability benefits under the Social
Security Act (which shall be the definition of the term “Disability” for
purposes of this Section G2.07(d), except as modified under Paragraphs (3) and
(4) below),



EAST\83473092.3

SUPPLEMENT G-7

--------------------------------------------------------------------------------

 

 

he will be entitled to a Disability Retirement Pension starting on the first day
of the month coincident with or next following the date on which he actually
starts receiving disability benefits under the Social Security Act (excluding
retroactive payment of such benefits).  The monthly amount of a Participant’s
Disability Retirement Pension will be determined under Section G2.07(a) based on
his Benefit Service (determined in accordance with Section G2.06) and the
benefit formula in effect at his Termination of Employment.

(2)



A Participant described in subsection (1) above who is eligible for a Retirement
Pension under any of the other provisions of Article 5 of the Plan or Section
G2.07 may elect to receive any such other Retirement Pension instead of the
Disability Retirement Pension provided by this Section G2.07(d).  The Disability
Retirement Pension payable under this Section G2.07(d) is intended to be a
disability auxiliary benefit as described in Treasury Regulation §
1.401(a)-20(c).  Thus, the annuity starting date for a Participant receiving a
Disability Retirement Pension does not occur until the Participant attains
Normal Retirement Age and such Participant’s surviving spouse, if any, would be
entitled to the Pre-Retirement Surviving Spouse annuity described in Article 6
of the Plan if the Participant dies before Normal Retirement Age (or the
commencement of benefits under any of the other provisions of the Plan, if
applicable).

(3)



Payment of a Disability Retirement Pension shall be conditioned upon the filing
of an application therefor and providing such information as the Plan
Administrator may require.  The Plan Administrator may, as a condition of
authorizing any Disability Retirement Pension hereunder, require a medical
examination by such physicians as the Plan Administrator may designate.  If a
Participant fails or refuses to submit to such medical examination, then no
Disability Retirement Pension will be payable until the Participant agrees to
and receive such examination.  No Disability Retirement Pension will be payable
for the period of such refusal.

(4)



If a Participant recovers from his Disability prior to attaining his Normal
Retirement Age to such an extent that he would no longer be eligible for
disability benefits under the Social Security Act, he shall so notify the Plan
Administrator and payment of his Disability Retirement Pension will cease.  If
the Participant fails to notify the Plan Administrator of his recovery from his
Disability, then any Disability Retirement Pension payments he received for
which he was not eligible must be repaid to the Trust upon the direction of the
Plan Administrator.  The Plan Administrator may require physical examination of
the Participant by such physicians as the Plan Administrator may designate in
order to verify the Participant’s continuing Disability, and may terminate
payment of a Disability Retirement Pension in the event the Participant refuses
to undergo such examination, or if the Plan Administrator determines, on the
basis of such an examination or otherwise, that the Participant’s Disability has
ceased.

(5)



If a Participant’s Disability Retirement Pension ceases in accordance with
Paragraph (4) above,  he will be entitled to benefits in accordance with Section
G2.07(b) or G2.07(c) (whichever is applicable), based upon the benefit formula
taken into account in determining the amount of his Disability Retirement
Pension, provided, however, if the Participant returns to the employment of the
Company and earns Eligible Hours, any additional benefits that may be payable



EAST\83473092.3

SUPPLEMENT G-8

--------------------------------------------------------------------------------

 

 

to the Participant by reason of such reemployment upon his subsequent
Termination of Employment will be based upon the benefit formula in effect upon
such termination.  Any such benefits thereafter payable to such Participant will
be reduced by the Actuarial Equivalent, based on the assumptions set forth in
Section 1.07 of Appendix A to the Plan, of any Disability Retirement Pension
payments found by the Plan Administrator to have been made after the Participant
recovered from his Disability.

(e)



Reemployment Before Pension Commencement Date.  If a Participant who is an
Appleton Plant Employee and who is entitled to a Retirement Pension is
reemployed by the Company before his Pension Commencement Date, benefits based
on his Benefit Service credited after such reemployment will be based on the
benefit formula in effect at the time of his subsequent Termination of
Employment.  In such event, the amount of Retirement Pension payable with
respect to Benefit Service credited prior to such reemployment will not be
increased by any applicable increase in the benefit formula that may have
occurred subsequent to the date of such previous Termination of Employment,
until the Participant has been reemployed for a period of continuous active
employment of at least 12 months.

(f)



Participants Not Actively At Work.  If a Participant who is an Appleton Plant
Employee is not actively at work immediately prior to his Termination of
Employment because of layoff, medical leave of absence or other authorized leave
of absence, his Retirement Pension (if any) under the Plan will be based on the
benefit formula as in effect under the Plan no later than the last day that he
was actively at work as an Eligible Employee.

G2.08



Special Spouse Benefit Inapplicable.  For Participants who are Appleton Plant
Employees, the “Special Spouse Benefit” described in Article 6 of the Plan shall
not apply.

G2.09



Additional Methods of Payment Provisions for Appleton Plant Employees.  In
addition to the methods of payment provisions set forth in Section G2.07(d)
(relating to Disability Retirement Pension) and Article 7 of the Plan, for
Participants who are Appleton Plant Employees the following additional or
alternative provisions regarding methods of payment shall apply, subject to the
restrictions on electing an optional form of payment under Section 7.04 of the
Plan:

(a)



Annuity With Ten Year Certain Option.

(1)



Subject to Section 7.04 of the Plan, a Participant who is an Appleton Plant
Employee may elect to receive a reduced Retirement Pension payable to him
monthly during his life which, in the event of the Participant’s death prior to
receiving 120 monthly payments, will pay the same amount of reduced pension to
the Participant’s Beneficiary until a combined total of 120 monthly payments
have been made.

(2)



In the event of the Participant’s death before his Pension Commencement Date,
his election of the ten year certain option will be null and void.  If the
Beneficiary dies before the Participant Pension Commencement Date, the election
of the ten year certain option will be considered null and void unless the
Participant designates a new Beneficiary before his Pension Commencement Date.



EAST\83473092.3

SUPPLEMENT G-9

--------------------------------------------------------------------------------

 

 

(b)



Beneficiary Under Ten Year Certain Option.

(1)



Subject to the further provisions of this Section G2.09(b), each Participant who
elects the ten year certain option described in Section G2.09(a)(1) above may
designate a person (who may be an individual, a trust, or his executors or
administrators) as his Beneficiary under such option.  Such designation shall be
made by executing and filing with the Plan Administrator a written designation
of beneficiary, in such form and at such time as may be prescribed by the Plan
Administrator.

(2)



Notwithstanding Paragraph (1) above, a Participant’s sole Beneficiary shall be
his Surviving Spouse, if the Participant has a Surviving Spouse, unless the
Participant has designated another Beneficiary with Spousal Consent.  The
provisions of this Paragraph (2) shall not apply with respect to a Spouse whom
the Participant married after his Pension Commencement Date.

(3)



A Participant may, at any time and from time to time in such manner as the Plan
Administrator shall prescribe, change his designated Beneficiary, but, in any
case where the provisions of Paragraph (2) apply, any such designation which has
the effect of naming a person other than the Surviving Spouse as sole
Beneficiary shall be made only with Spousal Consent.

(4)



If a Participant has failed effectively to designate a Beneficiary, or a
Beneficiary previously designated has predeceased the Participant and no
alternative designation has become effective, the Beneficiary will be the
Participant’s Surviving Spouse, or, if none, will be the Participant’s
estate.  Any amounts remaining due under this Plan to a Beneficiary at the time
of the Beneficiary’s death will, unless otherwise provided by the Participant in
his designation of beneficiary, be paid to the Beneficiary’s estate.

(5)



If the Beneficiary cannot be located for a period of one year following the
Participant’s death despite mailing to the Beneficiary’s last known address and
has not made written claim within such period to the Plan Administrator, such
Beneficiary will be treated as having predeceased the Participant.  The
foregoing provisions of this Paragraph (5) shall not apply to the Participant’s
Surviving Spouse if such Spouse is the Participant’s presumptive Beneficiary
under Paragraph (2).

(6)



Any payments owing to a Participant’s or Beneficiary’s estate under this Plan
will be commuted and paid in a single lump sum Actuarially Equivalent to the
value of such payments.

(7)



The foregoing provisions of this Section G2.09(b) shall not apply with respect
to any Participant who dies on or after January 1, 1985 and has one paid Hour of
Service or one hour of paid leave under the Plan or the Appleton Plant Plan on
or after August 23, 1984.  The provisions of Section 7.07 of the Appleton Plant
Plan as in effect on January 1, 1984 shall apply with respect to all other
Participants.



EAST\83473092.3

SUPPLEMENT G-10

--------------------------------------------------------------------------------

 

 

(c)



Contingent Annuitant Option.

(1)



Subject to Section 7.04 of the Plan, a Participant who is an Appleton Plant
Employee may elect the contingent annuitant option which will provide a reduced
monthly amount of Retirement Pension for the lifetime of the Participant and for
the continuance of 50%, 75% or 100% of such reduced monthly amount to a
contingent annuitant named by the Participant, if living after the Participant’s
death, to be paid for the remainder of the contingent annuitant’s lifetime.

(2)



Each Participant who elects the contingent annuitant option must designate a
contingent annuitant thereunder by executing and filing with the Plan
Administrator a written designation thereof, in such form and at such time as
may be prescribed by the Plan Administrator.

(3)



If either a Participant or his contingent annuitant dies before his Pension
Commencement Date, the Participant’s election of this option will be null and
void.  If the contingent annuitant dies before the Participant but after the
Participant’s Pension Commencement Date, no benefits will be payable under this
option upon the death of the Participant, but the Participant’s Retirement
Pension will continue to be payable to him during his life in the reduced amount
provided under the option.

(4)



An election of this option other than with the Participant’s Spouse as the
contingent annuitant will be given effect only if the Actuarial Value of the
payments to be made to the Participant under the option is more than 50% of the
Actuarial Value of all payments to be made under the option and such payments
are in accordance with the requirements of Treas. Reg. § 1.401(a)(9)-6(c).

G2.10



Additional or Alternative Actuarial Assumptions.  The following additional or
alternative actuarial assumptions shall apply, as applicable, with respect to a
Participant who is an Appleton Plant Employee in lieu of any actuarial
assumptions given in Appendix A to the Plan which would otherwise apply.  The
actuarial assumptions set forth in Appendix A or this Section G2.10, as
applicable, shall be used to determine benefits for Participants who are
Appleton Plant Employees and who either separate from service or accrue benefits
on or after January 1, 1984.  For all other such Participants, actuarial
determinations governing benefits under the Plan or the Appleton Plant Plan
shall be made in accordance with the Appleton Plant Plan as in effect before
January 1, 1984.



EAST\83473092.3

SUPPLEMENT G-11

--------------------------------------------------------------------------------

 

 

(a)



50% Joint and Surviving Spouse Annuity; 50% Contingent Annuitant Option.  The
following table shows the percentage of the basic monthly Retirement Pension
payable to a Participant who is an Appleton Plant Employee and continuing to the
Surviving Spouse or contingent annuitant at one-half the rate (i.e., 50%) after
the Participant’s death during the remaining lifetime of such spouse or other
person:

Age of

Surviving

Spouse

 

Age of Participant

 

55

56

57

58

59

60

61

62

63

64

65

65

97.5

97.3

97.0

96.7

96.3

96.0

95.6

95.1

94.7

94.1

93.6

64

97.3

97.0

96.7

96.4

96.0

95.7

95.2

94.8

94.3

93.7

93.1

63

97.1

96.8

96.5

96.1

95.7

95.3

94.9

94.4

93.8

93.2

92.6

62

96.8

96.5

96.2

95.8

95.4

95.0

94.5

94.0

93.4

92.8

92.1

61

96.6

96.3

95.9

95.5

95.1

94.6

94.1

93.6

92.9

92.3

91.6

60

96.4

96.0

95.6

95.2

94.7

94.2

93.7

93.1

92.5

91.8

91.0

59

96.1

95.7

95.3

94.9

94.4

93.9

93.3

92.7

92.0

91.3

90.5

58

95.8

95.4

95.0

94.5

94.0

93.5

92.9

92.2

91.5

90.8

90.0

57

95.5

95.1

94.7

94.2

93.6

93.1

92.5

91.8

91.1

90.3

89.4

56

95.3

94.8

94.3

93.8

93.3

92.7

92.0

91.3

90.6

89.8

88.9

55

95.0

94.5

94.0

93.5

92.9

92.3

91.6

90.9

90.1

89.2

88.4

54

94.7

94.2

93.7

93.1

92.5

91.8

91.1

90.4

89.6

88.7

87.8

53

94.4

93.8

93.3

92.7

92.1

91.4

90.7

89.9

89.1

88.2

87.3

52

94.0

93.5

92.9

92.3

91.7

91.0

90.2

89.4

88.6

87.7

86.7

51

93.7

93.2

92.6

91.9

91.3

90.5

89.8

89.0

88.1

87.1

86.2

50

93.4

92.8

92.2

91.5

90.9

90.1

89.3

88.5

87.6

86.6

85.7

An interpolation shall be made for the age of the Participant on the basis of
full years and months as of the date of retirement.  Age for the spouse or
contingent annuitant shall be rounded to the nearest even age in full years as
of the date of the Participant’s retirement.  Factors for other ages shall be
determined on a comparable basis and are available upon request.



(b)



75% Contingent Annuitant Option.  The following table shows the percentage of
the basic monthly Retirement Pension payable to a Participant who is an Appleton
Plant Employee and continuing to the contingent annuitant at three-fourths the
rate (i.e., 75%) after the Participant’s death during the remaining lifetime of
such person:

Age of

Surviving

Spouse

 

Age of Participant

 

55

56

57

58

59

60

61

62

63

64

65

65

96.3

95.9

95.5

95.1

94.6

94.1

93.5

92.9

92.2

91.5

90.7

64

96.0

95.6

95.2

94.7

94.2

93.6

93.0

92.4

91.6

90.8

90.0

63

95.7

95.3

94.8

94.3

93.7

93.1

92.5

91.8

91.0

90.2

89.3

62

95.3

94.9

94.4

93.9

93.3

92.7

92.0

91.2

90.4

89.5

88.6

61

95.0

94.5

94.0

93.4

92.8

92.1

91.4

90.6

89.8

88.9

87.9

60

94.6

94.1

93.6

93.0

92.3

91.6

90.9

90.0

89.1

88.2

87.1

59

94.3

93.7

93.1

92.5

91.8

91.1

90.3

89.4

88.5

87.5

86.4

58

93.9

93.3

92.7

92.0

91.3

90.5

89.7

88.8

87.8

86.8

85.7

57

93.5

92.9

92.2

91.5

90.8

90.0

89.1

88.2

87.2

86.1

84.9

56

93.1

92.4

91.7

91.0

90.2

89.4

88.5

87.5

86.5

85.4

84.2

55

92.6

92.0

91.3

90.5

89.7

88.8

87.9

86.9

85.8

84.7

83.5

54

92.2

91.5

90.8

90.0

89.1

88.2

87.3

86.2

85.1

84.0

82.8

53

91.8

91.0

90.3

89.5

88.6

87.6

86.7

85.6

84.5

83.3

82.1

52

91.3

90.6

89.8

88.9

88.0

87.1

86.0

84.9

83.8

82.6

81.3

51

90.9

90.1

89.3

88.4

87.4

86.5

85.4

84.3

83.1

81.9

80.6

50

90.4

89.6

88.7

87.8

86.9

85.9

84.8

83.7

82.5

81.2

79.9

An interpolation shall be made for the age of the Participant on the basis of
full years and months as of the date of retirement.  Age for the contingent
annuitant shall be rounded to the nearest even age in full years as of the date
of the Participant’s retirement.  Factors for other ages shall be determined on
a comparable basis and are available upon request.



(c)



100% Contingent Annuitant Option.  The following table shows the percentage of
the basic monthly Retirement Pension payable to a Participant who is an Appleton
Plant Employee and continuing to the contingent annuitant at the same rate
(i.e., 100%) after the Participant’s death during the remaining lifetime of such
person:

Age of

Surviving

Spouse

 

Age of Participant

 

55

56

57

58

59

60

61

62

63

64

65

65

95.1

94.6

94.1

93.6

92.9

92.3

91.5

90.7

89.9

88.9

88.0

64

94.7

94.2

93.7

93.1

92.4

91.7

90.9

90.1

89.1

88.1

87.1

63

94.3

93.8

93.2

92.5

91.8

91.1

90.2

89.4

88.4

87.3

86.2

62

93.9

93.3

92.7

92.0

91.2

90.4

89.5

88.6

87.6

86.5

85.3

61

93.4

92.8

92.1

91.4

90.6

89.8

88.9

87.9

86.8

85.7

84.4

60

93.0

92.3

91.6

90.8

90.0

89.1

88.2

87.1

86.0

84.8

83.5

59

92.5

91.8

91.0

90.2

89.4

88.4

87.4

86.4

85.2

84.0

82.7

58

92.0

91.3

90.5

89.6

88.7

87.7

86.7

85.6

84.4

83.1

81.8

57

91.5

90.7

89.9

89.0

88.1

87.0

86.0

84.8

83.6

82.3

80.9

56

91.0

90.1

89.3

88.4

87.4

86.3

85.2

84.0

82.8

81.4

80.0

55

90.4

89.6

88.7

87.7

86.7

85.6

84.5

83.2

81.9

80.6

79.1

54

89.9

89.0

88.1

87.1

86.0

84.9

83.7

82.5

81.1

79.7

78.3

53

89.3

88.4

87.4

86.4

85.3

84.2

83.0

81.7

80.3

78.9

77.4

52

88.7

87.8

86.8

85.7

84.6

83.5

82.2

80.9

79.5

78.0

76.6

51

88.3

87.2

86.2

85.1

83.9

82.7

81.5

80.1

78.7

77.2

75.7

50

87.6

86.6

85.5

84.4

83.2

82.0

80.7

79.3

77.9

76.4

74.9

An interpolation shall be made for the age of the Participant on the basis of
full years and months as of the date of retirement.  Age for the contingent
annuitant shall be rounded to the nearest even age in full years as of the date
of the Participant’s retirement.  Factors for other ages shall be determined on
a comparable basis and are available upon request.

(d)



Annuity with Ten Year Certain Option.  The following table shows the percentage
of the basic monthly Retirement Pension payable to a Participant who is an
Appleton Plant Employee for the lifetime of the Participant, with a guarantee of
120 monthly payments:

Age at
Retirement

Percentage

65 (or over)

95.26

64

95.74

63

96.16

62

96.53

61

96.86

60

97.15

59

97.42

58

97.66

57

97.89

56

98.09

55

98.28





EAST\83473092.3

SUPPLEMENT G-12

--------------------------------------------------------------------------------

 

 

An interpolation shall be made for the age of the Participant on the basis of
full years and months as of the date of retirement.  Factors for other ages
shall be determined on a comparable basis and are available upon request.

(e)



Additional Factors for Code § 415 Limits.  In addition to the interest rate and
mortality tables listed at Section 1.04 of Appendix A to the Plan, the following
factors shall apply to Appleton Plant Employees:

(1)



Interest:  For Retirement Pensions payable in a form other than an annuity for
life only or a qualified joint and survivor annuity, 5% shall be used.

(2)



Mortality:  For payments made prior to July 1, 1996, the 1971 Group Annuity
Mortality Table projected to 1978 according to Scale E (males, 3 year setback).

(f)



Suspended or Duplicate Benefits.  For purposes of all calculations to which
Section 1.05 of Appendix A to the Plan applies, for Participants who are
Appleton Plant Employees, the following factors shall apply:

(1)



Interest:  8.25%.

(2)



Mortality:  The 1971 Group Annuity Mortality Table projected to 1978 according
to Scale E (males, 3 year setback).

(g)



All Other Equivalencies.  For purposes of all calculations to which Section 1.07
of Appendix A to the Plan applies, for Participants who are Appleton Plant
Employees, the Mortality Table used shall be the 1971 Group Annuity Mortality
Table projected to 1978 according to Scale E (males, 3 year setback).

G2.11



2002 Special Retirement Enhancement Program.

(a)



This Section G2.11 shall apply to Appleton Plant Employees who are Plan
Participants, are actively employed by the Company on May 1, 2002, and who, as
of August 1, 2002, have or will have accrued not fewer than ten (10) years of
Vesting Service and are not less than fifty-five (55) years of age (an “Eligible
Appleton Plant Participant”).

(b)



If an Eligible Appleton Plant Participant elects, during a fixed period of time
established by the Company, voluntarily to retire from the service of the
Company in accordance with the terms of the 2002 Special Retirement Enhancement
Program for Appleton Plant Hourly Employees, such Participant shall be eligible
to receive a Retirement Pension under this Section G2.11 in lieu of any other
Retirement Pension provided under Supplement G, Article 2 of the Plan.  Such
election shall be made on a form and in the manner prescribed by the Plan
Administrator.

(c)



An Eligible Appleton Plant Participant who makes the election described in
subsection (b) above shall receive the following enhancements to the Retirement
Pension such Participant is otherwise entitled to receive under the Plan:

(1)



Five (5) Years shall be added to the Eligible Appleton Plant Participant’s
accrued Years of Benefit Service; and



EAST\83473092.3

SUPPLEMENT G-13

--------------------------------------------------------------------------------

 

 

(2)



Five (5) Years shall be added to the Eligible Appleton Plant Participant’s
attained age, determined as of August 1, 2002, for purposes of calculating the
reduction for commencement prior Normal Retirement Age specified in Section
G2.07(b).

(d)



An election made under subsection (b) above shall be effective August 1, 2002,
unless an earlier Retirement Date is agreed in writing by and between the
electing Participant and the Plan Administrator.  For purposes of this Section
G2.11, an Eligible Appleton Plant Participant’s “Retirement Date” shall be the
first day of the month coincident with or next following the Participant’s
actual Termination of Employment with the Company, and the benefit multiplier
shall in all events be $36.50.

* * * * *

EAST\83473092.3

SUPPLEMENT G-14

--------------------------------------------------------------------------------

 

 

SUPPLEMENT H

Special Provisions Applicable to
Appleton Employees of the Roaring Spring, Pennsylvania Mill
Represented by Paper, Allied-Industrial, Chemical
and Energy Workers International Union, Local 422

Effective January 1, 2002, the Retirement Plan for Employees of the Roaring
Spring, Pennsylvania Mill of Appleton Papers, Inc. Represented by Paper,
Allied-Industrial, Chemical and Energy Workers International Union, Local 422
was merged into this Plan.  This Supplement H provides for such merger and sets
forth special provisions of the Plan applicable to current and former Roaring
Spring Mill Employees.

ARTICLE 1
Merger

H1.01



Special Definitions.

(a)



Roaring Spring Mill Plan:  The term “Roaring Spring Mill Plan” means the
Retirement Plan for Employees of the Roaring Spring, Pennsylvania Mill of
Appleton Papers, Inc. Represented by Paper, Allied-Industrial, Chemical and
Energy Workers International Union, Local 422, as in effect immediately prior to
its merger into the Plan.

(b)



API Non-Bargaining Unit Plan:  The term “API Non-Bargaining Unit Plan,” as well
as references in this Supplement H to the “Plan,” means the Appvion, Inc.
Retirement Plan (formerly known as Appleton Papers Inc. Retirement Plan for
Non-Bargaining Unit Employees).

(c)



Roaring Spring Mill Employee:  The term “Roaring Spring Mill Employee” means an
hourly employee of the Company employed at its Roaring Spring, Pennsylvania mill
and represented by the Union, excluding any such employee who is eligible to
actively participate in any other retirement, pension or profit-sharing plan
established by the Company or to which the Company makes contributions on his
behalf (other than the Appleton Papers Retirement Savings and Employee Stock
Ownership Plan).

(d)



Termination of Employment:  The term “Termination of Employment” for purposes of
this Supplement H for Roaring Spring Mill Employees, in lieu of the definition
of such term set forth at Section 1.40 of the Plan, shall mean a termination of
employment, or with respect to a Participant or employee who terminates
employment, or the like, such term means an employee’s ceasing to be in the
active employ of the Company (irrespective of any seniority rights or recall
rights) for any reason (including quit, discharge, disability, layoff,
retirement, or entrance into military service) other than death or an authorized
leave of absence.

(e)



Union:  The term “Union” means the Paper, Allied-Industrial, Chemical and Energy
Workers International Union, Local 422.

H1.02



Effective Date.  The effective date of the merger of the Roaring Spring Mill
Plan into the API Non-Bargaining Unit Plan is January 1, 2002.



EAST\83473092.3

SUPPLEMENT H-1

--------------------------------------------------------------------------------

 

 

H1.03



Transfer of Trust Assets and Liabilities.  The assets and liabilities
constituting the trust fund under the Roaring Spring Mill Plan shall be merged
into and become a part of the trust fund under the API Non-Bargaining Unit Plan,
effective January 1, 2002.

H1.04



Transfer of Benefit Obligations from Roaring Spring Mill Plan.  All Participants
and beneficiaries having a beneficial interest in or with respect to the Roaring
Spring Mill Plan on or as of January 1, 2002, shall, on and after January 1,
2002, look solely to the API Non-Bargaining Unit Plan for such benefits, in lieu
of any and all interest they had or may have had with respect to the Roaring
Spring Mill Plan.

H1.05



No Acceleration of Vesting.  In no event shall the merger of the Roaring Spring
Mill Plan into this Plan operate to accelerate any Participant’s vested interest
in an Accrued Benefit under the Roaring Spring Mill Plan subject in all events
to the requirements of Code § 411(a)(10).

H1.06



Effect of Compliance Amendments.  The API Non-Bargaining Unit Plan was amended
effective January 1, 2002 (with retroactive effect, as and where applicable, to
comply with the legislation collectively known as “GUST”); such amendments which
were made to conform the Plan to the law shall be deemed to have been made in
the same manner and effective as of the same time with respect to the
corresponding provisions of the Roaring Spring Mill Plan prior to the merger.

ARTICLE 2
Special Provisions

H2.01



Participation.  Effective January 1, 2002, the term “Participant” shall include
Roaring Spring Mill Employees who were Participants (or beneficiaries) under the
Roaring Spring Mill Plan as of December 31, 2001.  Further, the term “Eligible
Employee” under the Plan shall include a Roaring Spring Mill Employee.  Eligible
Employees who are Roaring Spring Mill Employees and whose Employment Date is
January 1, 2002 or later shall become Participants in the Plan as set forth in
Article 2 thereof.

H2.02



Break in Service.  In addition to the provisions regarding Breaks in Service set
forth in Section 1.07 of the Plan, the following shall apply with respect to
Roaring Spring Mill Employees:

(a)



Solely for purposes of determining whether a Break in Service has occurred for
eligibility and vesting purposes, Hours of Service shall include each hour, in
addition to Hours of Service as determined in Sections 4.01 and 4.02 of the
Plan, that would be a regularly scheduled working hour for the Company but for
the employee’s absence for such layoff during a period not to exceed 12 months
or the period during which he has recall rights under the collective bargaining
agreement with the Union, if greater, up to a maximum of 36 months, provided
that he returns to work with the Company within 2 weeks of any recall.

(b)



Reserved.

H2.03



Alternative Provisions Regarding Hours of Service.  As alternatives to the
corresponding provisions regarding Hours of Service set forth in Section 4.01 of
the Plan, the following shall be counted as Hours of Service with respect to
Roaring Spring Mill Employees:



EAST\83473092.3

SUPPLEMENT H-2

--------------------------------------------------------------------------------

 

 

(a)



Sick Leave or Disability.  8 hours per day of absence from employment with the
Company on account of sickness or disability, up to a maximum of 40 hours per
week and an overall maximum of 26 weeks per period of absence, reduced by any
such hours which are credited as Hours of Service under Section 4.01(a)(2) of
the Plan.

(b)



Authorized Leave of Absence.  8 hours per day of absence for any leave of
absence authorized by the Company in accordance with uniform rules applicable to
all employees similarly situated, up to a maximum of 40 hours per week and an
overall maximum of 13 weeks per period of absence, reduced by any such hours
which are credited as Hours of Service under Section 4.01(a)(2) of the Plan.

H2.04



Vesting Service.  A Participant who is a Roaring Spring Mill Employee shall be
credited with Vesting Service as follows:

(a)



A Participant will be credited with Vesting Service as of January 1, 1976 equal
to the full years and months (at the rate of 173 hours for each completed month)
of “credited service” standing to his credit on December 31, 1975 under the
provisions of the Roaring Spring Mill Plan then in effect, and

(b)



for each Plan Year beginning on or after January 1, 1976, he will be credited
with 1 year of Vesting Service for each Plan Year in which he has at least 1,000
Hours of Service (whether before or after the date he became a Participant).

H2.05



Benefit Service.  A Participant who is a Roaring Spring Mill Employee shall
receive Benefit Service as follows:

(a)



Prior to January 1, 1971:  Benefit Service prior to January 1, 1971 will be the
total of each of the following:

(1)



each full year of participation in the Original Trust (defined hereby to mean
the Combined Locks Profit Sharing Retirement Trust established by Trust
Agreement January 9, 1947, as amended) prior to January 1, 1971 and subsequent
to December 31, 1946 as defined in Section 6(g) of The Roaring Spring Mill
Retirement Trust United Paper Makers and Paper Workers, Local 422 as in effect
on November 16, 1977;

(2)



each year of employment defined by the Original Trust and required by the
Original Trust for the completion of its eligibility requirements in accord with
the terms of such Trust as it was in effect at the time any employee may have
become a Participant thereunder;

(3)



each full year of employment, as defined by the Original Trust, prior to January
1, 1971 and subsequent to December 31, 1946 during which a Participant hereunder
could have participated in the Original Trust but chose not to do so, such years
being designated as “nonparticipating eligibility benefit service;” and

(4)



the period of full-time continuous employment, as defined under the Original
Trust, prior to January 1, 1947.

(b)



Between January 1, 1971 and January 1, 1976:  Benefit Service between January 1,
1971 and January 1, 1976 will be the years (and fractions of a year in completed



EAST\83473092.3

SUPPLEMENT H-3

--------------------------------------------------------------------------------

 

 

months) of “credited service” as defined in the Roaring Spring Mill Plan as in
effect on December 31, 1975, for the period January 1, 1971 through December 31,
1975.

(c)



On and After January 1, 1976:  For Plan Years beginning on and after January 1,
1976, Benefit Service will be granted to each Participant on the basis of his
total Hours of Service during such year and prior to his Normal Retirement Date
which are attributable to employment as an Eligible Employee (“Eligible
Hours”).  For this purpose, Hours of Service credited for periods of absence
from employment which immediately follow employment as an Eligible Employee
shall be deemed to be attributable to employment as an Eligible Employee.  Any
calendar year subsequent to calendar year 1975 in which the Participant has
2,000 Eligible Hours will count as a full year of Benefit Service.  Where the
Participant’s total Eligible Hours of during such calendar year are less than
2,000, a fraction of a year of Benefit Service will be credited based on the
ratio of his actual Eligible Hours during such year to 2,000, rounded up to the
nearest tenth.

(d)



Conversion of Pre-1976 Years.  In the conversion of the aggregate credited
service accrued prior to January 1, 1976 into years (and fractions thereof) of
Benefit Service, any completed months of such aggregate shall be converted to
10ths of a year of Benefit Service by converting each such month to 166 hours
and dividing by 2,000.

H2.06



Service Prior to Break in Service.  A Participant who is a Roaring Spring Mill
Employee shall be credited with service prior to a Break in Service in
accordance with the following:

(a)



If an employee with no vested rights under the Plan incurs five consecutive
Breaks in Service, and if the number of consecutive Breaks in Service equals or
exceeds the employee’s aggregate years of Vesting Service as of the first such
Break in Service, all of his Benefit Service and Vesting Service prior to such
first Break in Service shall be forever lost and forfeited.

(b)



Such aggregate number of years of Vesting Service shall not include any years of
Vesting Service that may be disregarded by reason of a prior application of this
Section H2.06 or corresponding provisions of the Roaring Spring Mill Plan as
previously in effect.

(c)



Notwithstanding the foregoing, a Participant’s Vesting Service and Benefit
Service shall not include any Vesting Service or Benefit Service which would be
lost as of December 31, 1984 under the provisions of Section 4.05 of the Roaring
Spring Mill Plan as in effect prior to January 1, 1985.

H2.07



Additional Provision Regarding Service with Affiliates, etc.  For a Participant
who is a Roaring Spring Mill Employee, in addition to the provisions governing
service with an Affiliate under Section 4.07 of the Plan, no disability
Retirement Benefit will be payable in the event of a disability-caused
Termination of Employment while employed by an Affiliate.

H2.08



Retirement Pensions.  The following provisions regarding a Participant’s
Retirement Pension shall apply to Participants who are Roaring Spring Mill
Employees, except that any additional provisions regarding Retirement Pensions
contained in the Plan not superseded by the following shall continue to apply to
such Participants.

(a)



Retirement At or After Normal Retirement Age.



EAST\83473092.3

SUPPLEMENT H-4

--------------------------------------------------------------------------------

 

 

(1)



If a Participant who is a Roaring Spring Mill Employee terminates employment at
or after his Normal Retirement Age, he will be entitled to a Normal Retirement
Pension in a monthly amount determined by multiplying his years of Benefit
Service (including fractions of a year in completed months) as of his
Termination of Employment by a benefit formula as follows:

Date of retirement from active employment and upon which employment terminates:

On or After           Prior to

Benefit Formula

Benefit Formula for Nonparticipating Eligibility Benefit Service [as defined in
Section H2.05(a)(3)]

11/17/00

11/12/01

$31.50

$14.50

11/12/01

11/17/01

$39.50

$15.00

11/17/01

11/17/03

$40.00

$15.00

11/17/03

11/17/07

$41.00

$15.00

11/17/07

11/17/08

$41.50

$15.00

11/17/08

11/17/09

$42.00

$15.00

11/17/09

11/17/10

$42.50

$15.00

11/17/10

- - - - -

$43.00

$15.00

See prior plan document for Roaring Spring Mill Plan for benefit formula for
Termination of Employment dates prior to November 17, 2000.

(2)



Notwithstanding any statements to the contrary set forth herein, the monthly
benefit determined under Paragraph (1) above with respect to Benefit Service
described in Section H2.05(a)(1) shall be reduced by the amount of monthly
annuity which is the Actuarial Equivalent of the Participant’s share of the
Trust Fund as defined and made available under the terms of The Roaring Spring
Retirement Trust United Paper Makers and Paper Workers, Local 422, as in effect
at the time the benefit is payable under the terms of this Plan, stated as a
full cash refund annuity determined in accordance with the actuarial assumptions
set forth in Section H2.11(f) of this Plan.  (The actual distribution to any
Participant under The Roaring Spring Retirement Trust United Paper Makers and
Paper Workers, Local 422, shall not be subject to any effect by the provisions
of this Plan and shall be payable only in accord with the rules of that Trust.)

(3)



Notwithstanding any other provision of the Plan, if a Participant is credited
with an Hour of Service on or after January 1, 1988, the amount of the Normal
Retirement Pension of such Participant, if he continues in employment his Normal
Retirement Date, will be calculated based on Benefit Service accrued before and
after his Normal Retirement Date.

(b)



Early Retirement Pension.

(1)



If a Participant who is a Roaring Spring Mill Employee terminates employment on
or after the date he has both reached age 55 and completed at least 10 years of
Vesting Service (and before his Normal Retirement Age), he will be eligible to
receive an Early Retirement Pension.



EAST\83473092.3

SUPPLEMENT H-5

--------------------------------------------------------------------------------

 

 

(2)



Such Early Retirement Pension will be whichever benefit described in Paragraphs
(A) or (B) below as the Participant elects, in a time and manner as the Plan
Administrator may prescribe:

(A)



Payment at Normal Retirement Date.  A Retirement Pension starting on his Normal
Retirement Date in a monthly amount determined under Section H2.08(a) based on
his Benefit Service and the benefit formula in effect at his Termination of
Employment.

(B)



Payment Before Normal Retirement Date.

(i)



Effective as of November 12, 2001, a Retirement Pension starting on the first
day of any month coincident with or following the date his employment terminates
and before his Normal Retirement Date, in a monthly amount determined under
Paragraph (A) above, reduced as follows:

Age at

Pension

Commencement

          Date          

Percentage of

Pension Payable

Prior to Normal

Retirement Date

64

100%

63

100%

62

100%

61

95%

60

90%

59

85%

58

80%

57

75%

56

70%

55

65%

Prior to November 12, 2001, the reduction percentages for a Retirement Pension
starting on the first day of any month coincident with or following the date his
employment terminates and before his Normal Retirement Date shall be as follows:

 



Age at

Pension

Commencement

          Date          

Percentage of

Pension Payable

Prior to Normal

Retirement Date

64

100%

63

100%

62

100%

61

80%

60

75%

59

70%

58

65%

57

60%

56

55%

55

50%

(An adjustment will be made by straight line interpolation for ages which are
not integral.)

(c)



Vested Retirement Pension.

(1)



Upon the Termination of Employment of a Participant who is a Roaring Spring Mill
Employee and who (A) has accrued at least one Hour of Service on or after
January 1, 1989, (B) is not eligible for a Retirement Pension under Section
H2.08(a) or H2.08(b) and (C) has completed at least five (5) years of Vesting
Service, such Participant will be eligible to receive a vested Retirement
Pension.

(2)



Such vested Retirement Pension will start on the Participant’s Normal Retirement
Date in a monthly amount determined in accordance with Section H2.08(a)(1), or
if the Participant so elects (in a time and manner as the Plan Administrator may
prescribe), on the first day of any month prior to his Normal Retirement Date,
and coinciding with or following his 55th birthday in a reduced amount as
provided in Section H2.08(b)(2)(B).

(d)



Reemployment Before Pension Commencement Date.  If a Participant who is a
Roaring Spring Mill Employee and who is entitled to a Retirement Pension is
reemployed by the Company before his Pension Commencement Date, benefits based
on his Benefit Service credited after such reemployment will be based on the
benefit formula in effect at the time of his subsequent Termination of
Employment.  In such event, the amount of Retirement Pension payable with
respect to Benefit Service credited prior to such reemployment will not be
increased by any applicable increase in the benefit formula that may have
occurred subsequent to the date of such previous Termination of Employment,
until the Participant has been reemployed for a period of continuous active
employment of at least 12 months.

(e)



Participants Not Actively At Work.  If a Participant who is a Roaring Spring
Mill Employee is not actively at work immediately prior to his Termination of
Employment because of layoff, medical leave of absence or other authorized leave
of absence, his Retirement Pension (if any) under this Plan will be based on the
benefit formula as in effect under the Plan no later than the last day that he
was actively at work as an Eligible Employee.



EAST\83473092.3

SUPPLEMENT H-6

--------------------------------------------------------------------------------

 

 

(f)



Total and Permanent Disability Benefit.

(1)



Application.  The benefit provided hereunder is intended to be a disability
auxiliary benefit as described in Treasury Regulation section 1.401(a)-20;
A-10(c).  Thus, the annuity starting date for a Participant receiving a Total
and Permanent Disability benefit does not occur until the Participant attains
Normal Retirement Age and such Participant’s Surviving Spouse, if any, would be
entitled to the Pre-Retirement Surviving Spouse Annuity described in Article 6
of the Plan if the Participant dies before Normal Retirement Age (or the
commencement of benefits under any of the other provisions of Section H2.08 or
Article 5, as applicable).

(2)



Eligibility Requirements.  A Participant shall be eligible for Total and
Permanent Disability benefit payments from the Plan upon meeting all the
following requirements for “Total and Permanent Disability” for purposes of this
Section 2.08(f):

(A)



The Participant has not retired under any other provision of this Plan;

(B)



The Participant has 10 or more years of Benefit Service;

(C)



The Participant, on the basis of medical evidence satisfactory to the Company,
is found to be both wholly and permanently prevented from engaging in any
occupation or employment for wage or profit as a result of bodily injury or
disease, either occupational or non-occupational in cause, but excluding
disabilities resulting from service in the armed forces of any country (which
shall be the definition of the term “Disability” for purposes of this Section
H2.08(f)); and

(D)



The Participant’s Termination of Employment with the Company is on account of
the Participant’s Disability.

(3)



Manner of Payment.  Payments shall be made monthly and shall be due immediately
after the period covered by the Weekly Accident and Sickness Plan for which the
Participant is eligible, or upon application date of approved claim for Total
and Permanent Disability, or after the expiration of a period of six months
following the commencement of such period of Disability, whichever is
later.  Payments shall continue during the period of Total And Permanent
Disability until the earliest of the attainment of Normal Retirement Age, death
or recovery from such Disability.

(4)



Amount of Payment.  Subject to Subsection (5) below, the monthly amount of a
Participant’s Disability Retirement Pension shall be double the amount
determined under Section H2.08(a), based on:

(A)



the benefit formula applicable to terminations of employment occurring on the
date of the Participant’s last day of actual work prior to his Termination of
Employment on account of Disability, and



EAST\83473092.3

SUPPLEMENT H-7

--------------------------------------------------------------------------------

 

 

(B)



his Benefit Service as of such date, together with any additional Benefit
Service credited to him thereafter as a result of crediting Hours of Service
under Section H2.03(a) with respect to the period of his Disability.

(5)



Reduction of Payment.  Unless waived by the Company, the Total and Permanent
Disability monthly payments shall be reduced by the amount of any worker’s
compensation or disability benefit receivable for a concurrent period by the
Participant under any law, except to the extent such payments are provided by a
specific tax, contribution or other payment paid by the Participant.

In addition, Total and Permanent Disability benefits shall be reduced by
one-half if the Participant is eligible for an unreduced Federal Social Security
benefit.  The reduction shall be effective on the date the Participant’s
benefits under Social Security are effective or would otherwise be.  The Company
may require a Participant, as a condition to receiving a benefit hereunder, to
sign an agreement under which the Participant agrees to repay any overpayments
received as a result of any such reduction having not timely been made.

(6)



Optional Retirement.  During the Disability, the Participant may elect to stop
receiving Total and Permanent Disability payments at an optional early
retirement age between 55 and 65 and start to receive the benefit provided under
Section H2.08(a) or (b) of the Plan.

(7)



Continued Proof of Disability.  Proof of the continuance of the Disability may
be required by the Plan Administrator at any time, but no more than once per
year after the first year of Disability.  Such proof may consist of the required
medical statement forms completed by the Participant’s physician and approved by
a physician designated by the Company.  If there is no agreement between the two
aforementioned physicians, a third physician satisfactory to the Participant and
the Company shall be asked to resolve the question.  If such Participant is
deemed to be able to return to work and the Company refuses to accept such
Participant for employment, payments will be continued until he is accepted for
employment.

(8)



Recovery from Disability.  If a Participant recovers from his Disability prior
to his Normal Retirement Age, his Disability Retirement Pension shall cease.  If
the Participant returns to the employ of the Company or an Affiliate within
ninety (90) days after the end of his Disability and prior to his working
full-time for any other person (disregarding any employment which is primarily
for the purpose of rehabilitation), he shall continue as a Participant under the
Plan and the period of his Disability shall not be treated as a Break in
Service, but no Vesting Service or Benefit Service shall be credited for the
period of Disability.  Upon his subsequent retirement or other Termination of
Employment, the benefits based on his Benefit Service credited prior to his
Disability shall be determined based on the benefit formula in effect on the
Participant’s last day of actual work prior to his Termination of Employment on
account of Disability, and the benefits based on his Benefit Service credited
after his return shall be determined based on the benefit formula in effect at
the time of his subsequent retirement or other Termination of Employment.  If
the Participant recovers from his Disability prior to his Normal Retirement Age
and does not return to the employ of the Company or an Affiliate within the
aforesaid 90-day period, or is he refuses to submit proof of



EAST\83473092.3

SUPPLEMENT H-8

--------------------------------------------------------------------------------

 

 

continued Disability as required under Subsection (7) above, he shall be deemed
to have terminated his employment with the Company as of the date of his
Termination of Employment on account of Disability, no Vesting Service or
Benefit Service or Hours of Service shall be credited for any period after that
date, and his right, if any, to benefits under the Plan shall be determined on
that basis.

(9)



Maximum Benefit Period.

(A)



For Disability commencing before Participant’s attainment of age 60 – age 65.

(B)



Disability commencing on or after Participant’s attainment of age 60 – 60
months.

H2.09



Special Spouse Benefit Inapplicable.  For Participants who are Roaring Spring
Mill Employees, the “Special Spouse Benefit” described in Article 6 of the Plan
shall not apply.

H2.10



Additional Methods of Payment Provisions for Roaring Spring Mill Employees.  In
addition to the methods of payment provisions set forth in Article 7 of the Plan
or Section H2.08(f) (relating to the Total and Permanent Disability Benefit),
for Participants who are Roaring Spring Mill Employees the following additional
or alternative provisions regarding methods of payment shall apply, subject to
the restrictions on electing an optional form of payment under Section 7.04 of
the Plan:

(a)



Additional Condition for 75% or 100% Surviving Spouse Option.  Notwithstanding
the provisions of Section 7.05(b) of the Plan, if a Participant who is a Roaring
Spring Mill Employee dies before his Pension Commencement Date, the
Participant’s election of the 75% or 100% Surviving Spouse Option will be null
and void.

(b)



Offset for Accident or Sickness Benefits.  Notwithstanding anything in this Plan
to the contrary, no pension payments shall be payable to a Participant who is a
Roaring Spring Mill Employee with respect to any period for which weekly
accident or sickness benefits are payable to him under any Plan to which the
Company has contributed.  If such accident and sickness benefits during any
month are payable for a period of less than four and one-third weeks, the
monthly pension payable for that period shall be reduced by the percentage which
such period of accident and sickness benefits is of four and one-third weeks.

H2.11



Additional or Alternative Actuarial Assumptions.  The following additional or
alternative actuarial assumptions shall apply, as applicable, with respect to a
Participant who is a Roaring Spring Mill Employee in lieu of any actuarial
assumptions given in Appendix A to the Plan which would otherwise apply.  The
actuarial assumptions set forth in Appendix A or this Section H2.11, as
applicable, shall be used to determine benefits for Participants who are Roaring
Spring Mill Employees and who either separate from service or accrue benefits on
or after January 1, 1984.  For all other such Participants, actuarial
determinations governing benefits under the Plan or the Roaring Spring Mill Plan
shall be made in accordance with the Roaring Spring Mill Plan as in effect
before January 1, 1984.



EAST\83473092.3

SUPPLEMENT H-9

--------------------------------------------------------------------------------

 

 

(a)



50% Joint and Surviving Spouse Annuity.  The following table shows the
percentage of the basic monthly Retirement Pension payable to a Participant who
is a Roaring Spring Mill Employee and continuing to his Surviving Spouse at
one-half the rate (i.e., 50%) after his death during the remaining lifetime of
such Spouse.

Age of

Surviving

Spouse


Age of Participant

 

55

56

57

58

59

60

61

62

63

64

65

65

94.2

93.6

93.0

92.3

91.6

90.8

90.0

89.0

88.1

87.0

85.9

64

93.8

93.2

92.5

91.8

91.1

90.3

89.4

88.4

87.4

86.3

85.2

63

93.4

92.7

92.1

91.3

90.6

89.7

88.8

87.8

86.8

85.7

84.5

62

92.9

92.3

91.6

90.8

90.0

89.1

88.2

87.2

86.1

85.0

83.8

61

92.5

91.9

91.1

90.3

89.5

88.6

87.6

86.6

85.5

84.3

83.1

60

92.1

91.4

90.7

89.8

89.0

88.0

87.0

86.0

84.8

83.6

82.4

59

91.7

91.0

90.2

89.3

88.4

87.5

86.4

85.4

84.2

83.0

81.7

58

91.2

90.5

89.7

88.8

87.9

86.9

85.9

84.8

83.6

82.4

81.0

57

90.8

90.0

89.2

88.3

87.4

86.4

85.3

84.2

83.0

81.7

80.4

56

90.4

89.6

88.7

87.8

86.9

85.8

84.7

83.6

82.4

81.1

79.8

55

89.9

89.1

88.3

87.3

86.3

85.3

84.2

83.0

81.8

80.5

79.2

54

89.5

88.7

87.8

86.9

85.8

84.8

83.7

82.5

81.2

79.9

78.6

53

89.1

88.2

87.3

86.4

85.4

84.3

83.1

81.9

80.7

79.4

78.0

52

88.7

87.8

86.9

85.9

84.9

83.8

82.6

81.4

80.1

78.8

77.4

51

88.3

87.4

86.4

85.4

84.4

83.3

82.1

80.9

79.6

78.3

76.9

50

87.8

87.0

86.0

85.0

83.9

82.8

81.6

80.4

79.1

77.8

76.4

An interpolation shall be made for the age of the Participant on the basis of
full years and months as of the date of retirement.  Age for the Spouse shall be
rounded to the nearest even age in full years as of the date of the
Participant’s retirement.  Factors for other ages shall be determined on a
comparable basis and are available upon request.

(b)



50% Joint and Surviving Spouse Option.  The following table shows the percentage
of the basic monthly Retirement Pension payable to a Participant who is a
Roaring Spring Mill Employee and continuing to his Surviving Spouse at
three-fourth the rate (i.e., 75%) after his death during the remaining lifetime
of such Spouse.

 



Age of

Surviving

Spouse


Age of Participant

 

55

56

57

58

59

60

61

62

63

64

65

65

91.5

90.7

89.8

88.9

87.9

86.8

85.7

84.4

83.1

81.7

80.2

64

90.9

90.1

89.2

88.2

87.2

86.1

84.9

83.6

82.2

80.8

79.3

63

90.4

89.5

88.6

87.6

86.5

85.3

84.1

82.8

81.4

79.9

78.4

62

89.8

88.9

87.9

86.9

85.8

84.6

83.3

81.9

80.5

79.0

77.5

61

89.2

88.3

87.3

86.2

85.0

83.8

82.5

81.1

79.7

78.2

76.6

60

88.6

87.6

86.6

85.5

84.3

83.1

81.7

80.3

78.9

77.3

75.7

59

88.0

87.0

86.0

84.8

83.6

82.3

81.0

79.5

78.0

76.5

74.9

58

87.4

86.4

85.3

84.1

82.9

81.6

80.2

78.8

77.2

75.7

74.0

57

86.8

85.8

84.6

83.5

82.2

80.9

79.5

78.0

76.5

74.9

73.2

56

86.2

85.1

84.0

82.8

81.5

80.2

78.7

77.3

75.7

74.1

72.4

55

85.6

84.5

83.4

82.1

80.8

79.5

78.0

76.5

75.0

73.4

71.7

54

85.1

83.9

82.7

81.5

80.2

78.8

77.3

75.8

74.3

72.6

71.0

53

84.5

83.3

82.1

80.9

79.5

78.1

76.7

75.1

73.6

71.9

70.3

52

83.9

82.8

81.5

80.2

78.9

77.5

76.0

74.5

72.9

71.3

69.6

51

83.4

82.2

80.9

79.6

78.3

76.9

75.4

73.9

72.3

70.6

68.9

50

82.8

81.6

80.4

79.1

77.7

76.3

74.8

73.2

71.6

70.0

68.3

An interpolation shall be made for the age of the Participant on the basis of
full years and months as of the date of retirement.  Age for the Spouse shall be
rounded to the nearest even age in full years as of the date of the
Participant’s retirement.  Factors for other ages shall be determined on a
comparable basis and are available upon request.

(c)



100% Joint and Surviving Spouse Option.  The following table shows the
percentage of the basic monthly Retirement Pension payable to a Participant who
is a Roaring Spring Mill Employee and continuing to his Surviving Spouse at the
same rate after his death (i.e., 100%) during the remaining lifetime of such
Spouse).

Age of

Surviving

Spouse


Age of Participant

 

55

56

57

58

59

60

61

62

63

64

65

65

89.0

88.0

86.9

85.7

84.5

83.2

81.7

80.2

78.7

77.0

75.3

64

88.3

87.2

86.1

84.9

83.6

82.2

80.8

79.3

77.6

75.9

74.2

63

87.5

86.5

85.3

84.1

82.7

81.3

79.8

78.3

76.6

74.9

73.1

62

86.8

85.7

84.5

83.2

81.9

80.4

78.9

77.3

75.6

73.9

72.1

61

86.1

84.9

83.7

82.4

81.0

79.5

78.0

76.3

74.6

72.9

71.0

60

85.4

84.2

82.9

81.6

80.1

78.6

77.0

75.4

73.7

71.9

70.0

59

84.6

83.4

82.1

80.7

79.3

77.7

76.1

74.5

72.7

70.9

69.1

58

83.9

82.6

81.3

79.9

78.4

76.9

75.2

73.6

71.8

70.0

68.1

57

83.2

81.9

80.5

79.1

77.6

76.0

74.4

72.7

70.9

69.1

67.2

56

82.4

81.1

79.8

78.3

76.8

75.2

73.5

71.8

70.0

68.2

66.4

55

81.7

80.4

79.0

77.5

76.0

74.4

72.7

71.0

69.2

67.4

65.5

54

81.0

79.7

78.2

76.8

75.2

73.6

71.9

70.2

68.4

66.6

64.7

53

80.3

79.0

77.5

76.0

74.4

72.8

71.1

69.4

67.6

65.8

63.9

52

79.6

78.3

76.8

75.3

73.7

72.1

70.4

68.6

66.9

65.0

63.2

51

79.0

77.6

76.1

74.6

73.0

71.4

69.7

67.9

66.1

64.3

62.5



EAST\83473092.3

SUPPLEMENT H-10

--------------------------------------------------------------------------------

 

 

50

78.3

76.9

75.4

73.9

72.3

70.7

69.0

67.2

65.5

63.6

61.8

An interpolation shall be made for the age of the Participant on the basis of
full years and months as of the date of retirement.  Age for the Spouse shall be
rounded to the nearest even age in full years as of the date of the
Participant’s retirement.  Factors for other ages shall be determined on a
comparable basis and are available upon request.

(d)



Additional Factors for Code § 415 Limits.  In addition to the interest rate and
mortality tables listed at Section 1.04 of Appendix A to the Plan, the following
factors shall apply to Roaring Spring Mill Employees:

(1)



Interest:  For Retirement Pensions payable in a form other than an annuity for
life only or a qualified joint and survivor annuity, 5% shall be used.

(2)



Mortality:  For payments made prior to July 1, 1996, the 1971 Group Annuity
Mortality Table projected to 1978 according to Scale E (males, 3 year setback).

(e)



Suspended or Duplicate Benefits.  For purposes of all calculations to which
Section 1.05 of Appendix A applies, for Participants who are Roaring Spring Mill
Employees, the following factors apply:

(1)



Interest:  8.25%.

(2)



Mortality:  The 1971 Group Annuity Mortality Table projected to 1978 according
to Scale E (males, 3 year setback).

(f)



Trust Fund Offset:  For purposes of reducing a Participant’s benefit payable
under the Roaring Spring, Pennsylvania Mill of Appleton Papers Inc. Retirement
Plan as provided in Section H2.08(a)(2), the following shall be used:  [to be
supplied].

(g)



All Other Equivalencies:  For purposes of all calculations to which Section 1.07
of Appendix A to the Plan applies, for Participants who are Roaring Spring Mill
Employees, the Mortality Table used shall be the 1971 Group Annuity Mortality
Table projected to 1978 according to Scale E (males, 3 year setback).

* * * * *

 

 

EAST\83473092.3

SUPPLEMENT H-11

--------------------------------------------------------------------------------

 

 

SUPPLEMENT I

Special Provisions Applicable to
Appleton Employees of the Harrisburg, Pennsylvania Plant
Represented by Paper, Allied-Industrial, Chemical
and Energy Workers International Union, Local 1098

Effective January 1, 2002, the Retirement Plan for Employees of the Harrisburg,
Pennsylvania Plant of Appleton Papers, Inc. Represented by Paper,
Allied-Industrial, Chemical and Energy Workers International Union, Local 1098
was merged into this Plan.  This Supplement I provides for such merger and sets
forth special provisions of the Plan applicable to current and former Harrisburg
Plant Employees.

ARTICLE 1
Merger

I1.01



Special Definitions.

(a)



Harrisburg Plant Plan:  The term “Harrisburg Plant Plan” means the Retirement
Plan for Employees of the Harrisburg, Pennsylvania Plant of Appleton Papers Inc.
Represented by Paper, Allied-Industrial, Chemical and Energy Workers
International Union, Local 1098, as in effect immediately prior to its merger
into the Plan.

(b)



API Non-Bargaining Unit Plan:  The term “API Non-Bargaining Unit Plan,” as well
as references in this Supplement H to the “Plan,” means the Appvion, Inc.
Retirement Plan (formerly known as Appleton Papers Inc. Retirement Plan for
Non-Bargaining Unit Employees).

(c)



Harrisburg Plant Employee:  The term “Harrisburg Plant Employee” means an hourly
employee of the Company employed at its Harrisburg, Pennsylvania, plant and
represented by the Union, excluding any such employee who is eligible to
actively participate in any other retirement, pension or profit-sharing plan
established by the Company or to which the Company makes contributions on his
behalf (other than the Appleton Papers Retirement Savings and Employee Stock
Ownership Plan).

(d)



Termination of Employment:  The term “Termination of Employment” for purposes of
this Supplement H for Harrisburg Plant Employees, in lieu of the definition of
such term set forth in Section 1.40 of the Plan, shall mean a termination of
employment, or with respect to a Participant or employee who terminates
employment, or the like, such term means an employee’s ceasing to be in the
active employ of the Company (irrespective of any seniority rights or recall
rights) for any reason (including quit, discharge, disability, layoff,
retirement, or entrance into military service) other than death or an authorized
leave of absence.

(e)



Union:  The term “Union” means the Paper, Allied-Industrial, Chemical and Energy
Workers International Union, Local 1098.

I1.01



Effective Date.  The effective date of the merger of the Harrisburg Plant Plan
into the API Non-Bargaining Unit Plan is January 1, 2002. 



EAST\83473092.3

SUPPLEMENT I-1

--------------------------------------------------------------------------------

 

 

I1.02



Transfer of Trust Assets and Liabilities.  The assets and liabilities
constituting the trust fund under the Harrisburg Plant Plan shall be merged into
and become a part of the trust fund under the API Non-Bargaining Unit Plan,
effective January 1, 2002.

I1.03



Transfer of Benefit Obligations from Harrisburg Plant Plan.  All Participants
and beneficiaries having a beneficial interest in or with respect to the
Harrisburg Plant Plan on or as of January 1, 2002, shall, on and after January
1, 2002, look solely to the API Non-Bargaining Unit Plan for such benefits, in
lieu of any and all interest they had or may have had with respect to the
Harrisburg Plant Plan.

I1.04



No Acceleration of Vesting.  In no event shall the merger of the Harrisburg
Plant Plan into this Plan operate to accelerate any Participant’s vested
interest in an Accrued Benefit under the Harrisburg Plant Plan subject in all
events to the requirements of Code § 411(a)(10).

I1.05



Effect of Compliance Amendments.  The API Non-Bargaining Unit Plan was amended
effective January 1, 2002 (with retroactive effect, as and where applicable, to
comply with the legislation collectively known as “GUST”); such amendments which
were made to conform the Plan to the law shall be deemed to have been made in
the same manner and effective as of the same time with respect to the
corresponding provisions of the Harrisburg Plant Plan prior to the merger.

 

ARTICLE 2
Special Provisions

I2.01



Participation.  Effective January 1, 2002, the term “Participant” shall include
Harrisburg Plant Employees who were Participants (or beneficiaries) under the
Harrisburg Plant Plan as of December 31, 2001.  Further, the term “Eligible
Employee” under the Plan shall include a Harrisburg Plant Employee. Eligible
Employees who are Harrisburg Plant Employees and whose Employment Date is
January 1, 2002 or later shall become Participants in the Plan as set forth in
Article 2 thereof.

I2.02



Additional Provision Regarding Break in Service.  In addition to the provisions
regarding Breaks in Service set forth in Section 1.07 of the Plan, solely for
purposes of determining whether a Break in Service has occurred for eligibility
and vesting purposes, Hours of Service shall include each hour, in addition to
Hours of Service as determined in Sections 4.01 and 4.02 of the Plan, that would
be a regularly scheduled working hour for the Company but for the employee’s
absence for such layoff during a period not to exceed 12 months or the period
during which he has recall rights under the collective bargaining agreement with
the Union, if greater, provided that he returns to work with the Company within
5 days of any recall.

I2.03



Alternative Provision Regarding Hours of Service.  Notwithstanding anything in
Section 4.01(a)(5) of the Plan to the contrary, an authorized leave of absence
for which Hours of Service are counted for a Harrisburg Plant Employee shall
consist of a period not to exceed 3 months in which the employee is absent from
employment with the Company on such authorized leave of absence, reduced by any
such hours which are credited as Hours of Service under Paragraph 4.01(a)(2) of
the Plan.



EAST\83473092.3

SUPPLEMENT I-2

--------------------------------------------------------------------------------

 

 

I2.04



Eligible Hours for Calculating Benefit Service.  Eligible Hours for calculating
Benefit Service for Harrisburg Plant Employees shall be determined as follows:

(a)



Benefit Service is generally based on the number of Eligible Hours credited to a
Participant in a Plan Year.

(b)



A Participant’s Eligible Hours will consist only of the following Hours of
Service which are credited for employment as an Eligible Employee:

(1)



Hours of Service credited in accordance with Section 4.01(a)(1) of the Plan
(“Paid Working Time”);

(2)



Hours of Service credited in accordance with Section 4.01(a)(2) of the Plan
(“Paid Absence”) for:

(A)



paid vacation, holidays and similar paid absences,

(B)



jury duty,

(C)



funeral leave, and

(D)



the first three months of paid absence for sickness or disability;

(3)



Hours of Serviced credited in accordance with either Section 4.01(a)(2) or
4.01(a)(5) (as modified by Section I2.03 above) for the first three months of an
authorized leave of absence;

(4)



Hours of Service credited in accordance with Section 4.01(a)(3) of the Plan
(“Military Service”); and

(5)



Hours of Service credited in accordance with Section 4.01(a)(4) (“Back Pay
Awards”) in respect of periods described in Sections 4.01(a)(1) through (4) of
the Plan.

I2.05



Vesting Service.  A Participant who is a Harrisburg Plant Employee shall be
credited with Vesting Service as follows: 

(a)a Participant will be credited with Vesting Service as of January 1, 1976
equal to the “Credited Service” standing to his credit on December 31, 1975
under the provisions of the Harrisburg Plant Plan as then in effect, and

(b)for each Plan Year beginning on or after January 1, 1976, he will be credited
with 1 year of Vesting Service for each Plan Year in which he has at least 1,000
Hours of Service (whether before or after the date he became Participant).

I2.06



Benefit Service.  A Participant who is a Harrisburg Plant Employee shall receive
Benefit Service as follows: 

(a)Prior to January 1, 1976:  Benefit Service prior to January 1, 1976 will be
the number of full years and fractions of a year in completed months of
“Credited Service,” as defined in the Harrisburg Plant Plan immediately prior to
January 1, 1976.  For this purpose, completed months in excess of the number of
such full years will be converted to tenths



EAST\83473092.3

SUPPLEMENT I-3

--------------------------------------------------------------------------------

 

 

of years by crediting 1/12 of a year for each such month and rounding up to the
nearest tenth of a year.

(b)On or After January 1, 1976:  For Plan Years beginning on or after January 1,
1976, Benefit Service will be granted to each Participant on the basis of his
total Eligible Hours during such year and prior to his Normal Retirement Date as
follows:  If the Participant’s regularly scheduled work week throughout such
Plan Year is at least 40 hours, he will be credited with one year of Benefit
Service for each such Plan Year during which he completes at least 2,000
Eligible Hours.  If the Participant’s regularly scheduled work week is not at
least 40 hours throughout such year, he will be credited with one year of
Benefit Service for each such Plan Year during which he completes the number of
Eligible Hours determined in accordance with the following formula:

(2,000 x Hours in Regularly Scheduled Work Week)

40

In addition, for any such Plan Year during which the Participant completes less
than the Eligible Hours required for a full year of Benefit Service, a fraction
of a year of Benefit Service will be credited based on the ratio of his actual
Eligible Hours during such Plan Years to the number of Eligible Hours so
required for a full year of Benefit Service, rounded up to the nearest tenth.

I2.07



Service Prior to Break in Service.  A Participant who is a Harrisburg Plant
Employee shall be credited with service prior to a Break in Service in
accordance with the following: 

(a)



If an employee with no vested rights under the Plan incurs five consecutive
Breaks in Service, and if the number of consecutive Breaks in Service equals or
exceeds the employee’s aggregate years of Vesting Service as of the first such
Break in Service, all of his Benefit Service and Vesting Service prior to such
first Break in Service will be forever lost and forfeited. 

(b)



Such aggregate number of years of Vesting Service shall not include any years of
Vesting Service that may be disregarded by reason of a prior application of this
Section I2.07 or corresponding provisions of the Harrisburg Plant Plan as
previously in effect.

(c)



Notwithstanding the foregoing, a Participant’s Vesting Service and Benefit
Service shall not include any Vesting Service or Benefit Service which would be
lost as of December 31, 1984 under the provisions of Section 4.06 of the
Harrisburg Plant Plan as in effect prior to January 1, 1985.

I2.08



Retirement Pensions.  The following provisions regarding a Participant’s
Retirement Pension shall with apply respect to Participants who are Harrisburg
Plant Employees, except that any additional provisions regarding Retirement
Pensions contained in the Plan not superseded by the following shall continue to
apply to such Participants. 

(a)



Retirement At or After Normal Retirement Age. 

(1)



If a Participant who is a Harrisburg Plant Employee terminates employment at or
after his Normal Retirement Age, he will be entitled to a Normal Retirement
Pension in a monthly amount determined by multiplying his years of Benefit



EAST\83473092.3

SUPPLEMENT I-4

--------------------------------------------------------------------------------

 

 

Service (including proportionate credit for each tenth of a year) as of his
Termination of Employment by a benefit formula as follows:

Date upon which employment terminates (or, if earlier, Normal Retirement Benefit
Date is attained

Benefit Formula

    On or After

    Prior to

 

October 22, 1999

April 11, 2002

28.50

April 11, 2002

April 11, 2003

30.00

April 11, 2003

April 11, 2004

31.00

April 11, 2004

April 11, 2005

32.00

April 11, 2005

April 11, 2006

33.00

April 11, 2006

April 11, 2007

34.00

April 11, 2007

April 11, 2008

36.00

April 11, 2008

April 11, 2009

38.00

April 11, 2009

  - - - - -

41.50

See applicable prior Harrisburg Plant Plan document for benefit formula for
Termination of Employment dates prior to October 22, 1999.

(1)



Notwithstanding any other provision of the Plan, if a Participant is credited
with an Hour of Service on or after January 1, 1988, the amount of the Normal
Retirement Pension of such Participant, if he continues in employment after his
Normal Retirement Date, will be calculated based on Benefit Service accrued
before and after his Normal Retirement Date.

(b)



Early Retirement Pension.

(1)



If a Participant who is a Harrisburg Plant Employee terminates employment on or
after the date he has both reached age 55 and completed at least 10 years of
Vesting Service (and before his Normal Retirement Age), he will be eligible to
receive an Early Retirement Pension.

(6)



Such Early Retirement Pension will be whichever benefit described in Paragraphs
(A) or (B) below as the Participant elects, in a time and manner as the Plan
Administrator may prescribe:

(A)



Payment at Normal Retirement Date.  A Retirement Pension starting on his Normal
Retirement Date in a monthly amount determined under Section I2.08(a) based on
his Benefit Service and the benefit formula in effect at his Termination of
Employment.

(B)



Payment Before Normal Retirement Date.  A Retirement Pension starting on the
first day of any month coincident with or following the date his employment
terminates (or, in the case of a Participant entitled to a Vested Retirement
Pension under Section I2.08(d), a Retirement Pension starting at or after the
attainment of age 55) and before his Normal Retirement Date, in a monthly amount
determined under Paragraph (A) above, reduced in accordance with the following
table (as applicable):



EAST\83473092.3

SUPPLEMENT I-5

--------------------------------------------------------------------------------

 

 

(1)For Participants  whose employment terminates on or after April 11, 2002:

Age at Pension

Commencement Date

Percentage of Pension Payable

Prior to Normal Retirement Date

64

100%

63

100%

62

100%

61

69%

60

64%

59

59%

58

55%

57

51%

56

47%

55

44%

(2)For Participants  whose employment terminates before April 11, 2002:

Age at Pension

Commencement Date

Percentage of Pension Payable

Prior to Normal Retirement Date

64

91%

63

83%

62

76%

61

69%

60

64%

59

59%

58

55%

57

51%

56

47%

55

44%

(An adjustment shall be made by straight line interpolation for ages which are
not integral.)

(c)



Special Early Retirement.

(1)



A Participant who is a Harrisburg Plant Employee will be eligible to receive a
Special Early Retirement Pension, in lieu of any Retirement Pension payable in
accordance with Section I2.08(b), if his employment terminates while an Eligible
Employee under the following circumstances:

(A)



he has reached both age 55 and completed at least 10 years of Vesting Service;

(B)



he voluntarily elects to retire in response to a Company offer of the benefits
of this Section I2.08(c), or the Company has discharged him for valid business
reasons, other than for cause; and



EAST\83473092.3

SUPPLEMENT I-6

--------------------------------------------------------------------------------

 

 

(C)



no job or position is made available to him by the Company (a job or position
will be deemed available even if it involved a transfer or reassignment).

(7)



Payment of his Special Early Retirement Pension will start on the first day of
the month coincident with or next following his Termination of Employment.  Such
Special Early Retirement Pension will consist of:

(A)



A monthly amount commencing on the Participant’s Normal Retirement Date,
determined under Section I2.08(a), but without any reduction for commencement of
payment prior to Normal Retirement Date, and payable in accordance with Section
7.01 or 7.02 of the Plan, whichever is applicable, and

(B)



An additional monthly amount, equal to the monthly amount described in Paragraph
(A) above, but starting on the first day of the month coincident with or next
following his Termination of Employment and ending with the monthly payment for
the month prior to his Normal Retirement Date or the month of his death,
whichever occurs first.

(8)



In determining (A) the period within which Qualified Elections may be made
pursuant to Section 7.02(b) of the Plan and (B) eligibility for a Pre-retirement
Surviving Spouse Annuity under Article 6 of the Plan, the Pension Commencement
Date of a Participant whose employment terminates under this Section I2.08(c)
shall be the date on which payment of the Retirement Pension under Section
I2.08(c)(2)(B) starts.

(9)



Unless the provisions of Section 7.02 of the Plan have been waived within 90
days prior to the Pension Commencement Date established under Section
I2.08(c)(3) pursuant to a Qualified Election, the Surviving Spouse of a
Participant who terminates under this Section I2.08(c) shall be entitled to a
monthly benefit for life determined as follows:

(A)



If the Participant dies before his Normal Retirement Date, his Surviving Spouse
will be entitled to a monthly benefit in the amount that would have then become
payable to such spouse under a Qualified Joint and Surviving Spouse Annuity if
the Participant’s benefits had begun in that form in an amount determined under
Section I2.08(b)(2)(B) rather than under Section I2.08(c).

(B)



If the Participant dies on or after his Normal Retirement Date, his Surviving
Spouse will be entitled to a monthly benefit in an amount that would then become
payable under a Qualified Joint and Surviving Spouse Annuity if the
Participant’s benefits had begun in that form in an amount determined under
Section I2.08(c)(2)(A) (i.e., no reduction shall be made for the commencement of
payment prior to Normal Retirement Date under Section I2.08(b).



EAST\83473092.3

SUPPLEMENT I-7

--------------------------------------------------------------------------------

 

 

(d)



Vested Retirement Pension.

(1)



Upon the Termination of Employment of a Participant who is a Harrisburg Plant
Employee and who (A) has accrued at least on Hour of Service on or after January
1, 1989 and (B) is not eligible for a Retirement Pension under Sections I
2.08(a), I2.08(b) or I2.08(c) and (C) has completed at least five (5) years of
Vesting Service, such Participant will be eligible to receive a Vested
Retirement Pension.

(10)



Such Vested Retirement Pension will start on the Participant’s Normal Retirement
Date in a monthly amount determined in accordance with Section I2.08(a)(1), or
if the Participant so elects (in a time and manner as the Plan Administrator may
prescribe), on the first day of any month prior to his Normal Retirement Date,
and coinciding with or following his 55th birthday in a reduced amount as
provided in Section I2.08(b)(2)(B).

(e)



Reemployment Before Pension Commencement Date.  If a Participant who is a
Harrisburg Plant Employee and who is entitled to a Retirement Pension is
reemployed by the Company before his Pension Commencement Date, benefits based
on his Benefit Service credited after such reemployment will be based on the
benefit formula in effect at the time of his subsequent Termination of
Employment.  In such event, the amount of Retirement Pension payable with
respect to Benefit Service credited prior to such reemployment will not be
increased by any applicable increase in the benefit formula that may have
occurred subsequent to the date of such previous Termination of Employment,
until the Participant has been reemployed for a period of continuous active
employment of at least 12 months.

(f)



Participants Not Actively At Work.  If a Participant is not actively at work
immediately prior to his Termination of Employment because of layoff, medical
leave of absence or other authorized leave of absence, his Retirement Pension
(if any) under this Plan will be based on the benefit formula as in effect under
the Plan no later than the last day that he was actively at work.

(g)



Total and Permanent Disability Benefit.

(1)



Application.  The benefit provided hereunder is intended to be a disability
auxiliary benefit as described in Treasury Regulation Section 1.401(a)-20;
A-10(c).  Thus, the annuity starting date for a Participant receiving a Total
and Permanent Disability Benefit does not occur until the Participant attains
Normal Retirement Age and such Participant’s surviving spouse, if any, would be
entitled to the Pre-Retirement Surviving Spouse Annuity described in Article 6
if the Participant dies before Normal Retirement Age (or the commencement of
benefits under any of the other provisions of Section I2.08 or Article 5, as
applicable).

(11)



Eligibility Requirements.  A Participant shall be eligible for Total and
Permanent Disability Benefit payments from the Plan upon meeting all of the
following requirements for “Total and Permanent Disability”:

(A)



The Participant has not retired under any other provision of this Plan;



EAST\83473092.3

SUPPLEMENT I-8

--------------------------------------------------------------------------------

 

 

(B)



The Participant is not eligible for long-term disability benefits under any
other plan of the Company (due to pre-existing conditions, or otherwise);

(C)



The Participant has 10 or more years of Benefit Service;

(D)



The Participant, on the basis of medical evidence satisfactory to the Company,
is found to be both wholly and permanently prevented from engaging in any
occupation or employment for wage or profit as a result of bodily injury or
disease, either occupational or non-occupational in cause, but excluding
disabilities resulting from service in the armed forces of any country (which
shall be the definition of the term “Disability” for purposes of this Section
I2.08(g)); and

(E)



The Participant’s Termination of Employment with the Company is on account of
such Participant’s Disability.

(12)



Manner of Payment.  Payments shall be made monthly and shall be due immediately
after the period covered by the Weekly Accident and Sickness Plan for which the
Participant is eligible, or upon application date of approved claim for Total
and Permanent Disability, or after the expiration of six months following the
commencement of such period of Disability, whichever is later.  Payments shall
continue during the period of Total and Permanent Disability until the earliest
of the attainment of Normal Retirement Age, death or recovery from such
Disability.

(13)



Amount of Payment.  Subject to Paragraph (5) below, the monthly amount of a
Participant’s Disability Retirement Pension shall be double the amount
determined under Section I2.08(a), based on:

(A)



the benefit formula applicable to terminations of employment occurring on the
date of the Participant’s last day of actual work prior to his Termination of
Employment on account of Disability; and

(B)



his Benefit Service as of such date, together with any additional Benefit
Service credited to him thereafter as a result of the crediting of Hours of
Service under Section 4.01(a)(2) with respect to the period of his Disability.

(14)



Reduction of Payment.  Unless waived by the Company, the Total and Permanent
Disability monthly payments shall be reduced by the amount of any worker’s
compensation or disability benefit receivable for a concurrent period by the
Participant under any law, except to the extent such payments are provided by a
specific tax, contribution or other payment paid by the Participant.

In addition, Total and Permanent Disability benefits shall be reduced by
one-half if the Participant is eligible for an unreduced Federal Social Security
benefit.  The reduction shall be effective on the date the Participant’s
benefits under Social Security are effective or would otherwise be.  The Company
may require a Participant, as a condition to receiving a benefit hereunder, to
sign an agreement under which the Participant agrees to repay any overpayments
received as a result of any such reduction having not been timely made.



EAST\83473092.3

SUPPLEMENT I-9

--------------------------------------------------------------------------------

 

 

(15)



Optional Retirement.  During the Disability, the Participant may elect to stop
receiving Total and Permanent Disability payments at an optional early
retirement age between 55 and 65 and start to receive the benefit provided under
Section I2.08(a) or (b).

(16)



Continued Proof of Disability.  Proof of the continuance of the Disability may
be required by the Company at any time, but no more than once per year after the
first year of Disability.  Such proof shall consist of the required medical
statement forms completed by the Participant’s physician and approved by a
physician designated by the Company.  If there is no agreement between the two
aforementioned physicians, a third physician satisfactory to the Participant and
the Company shall be asked to resolve the question.  If such Participant is
deemed to be able to return to work and the Company refuses to accept such
Participant for employment, payments will be continued until he is accepted for
employment.

(17)



Recovery from Disability.  If a Participant recovers from his Disability prior
to his Normal Retirement Age, his Total and Permanent Disability Benefit shall
cease.

(18)



Maximum Benefit Period.

(A)



For Disability commencing before Participant’s attainment of age 60 – age 65.

(B)



For Disability commencing on or after Participant’s attainment of age 60 – 60
months.

(h)



Disability Retirement Pension.   In lieu of the Total and Permanent Disability
Benefit described in subsection (g) of this Section I2.08, a Harrisburg Plant
Employee who is or becomes eligible for benefits under a long-term disability
plan of the Company shall be entitled to a Disability Retirement Benefit
determined under Section 5.04 of the Plan, subject to the terms and conditions
thereof, except that (i) the benefit formula set forth in Section 12.08 shall
apply to the calculation of the Participant's accrued benefit, (ii) the terms
"Benefit Service" and "Vesting Service" shall be defined as set forth in this
Sections 12.04 and 12.05 respectively, and (iii) the definition of the term
"Disability" set forth in Section I2.08(g)(2)(D) shall apply to the
determination of such Disability Retirement Pension.    

(i)



Enhanced Retirement Program.

(1)



This Section I2.08(i) shall apply to a Participant who is a Harrisburg Plant
Employee and who is covered by the “Agreement on the Effects of the Plant
Closure Between Appleton Papers Inc. and Paper, Allied-Industrial, Chemical and
Energy Workers International Union Local No. 1098,” dated October 22, 1999, and
who, as of December 31, 2000, has or will have accrued not fewer than five (5)
years of Vesting Service and is not less than fifty (50) years of age.

(19)



If a covered Participant elects, during a fixed period of time established by
the Company, voluntarily to retire from the service of the Company, such
Participant shall be eligible to receive a Retirement Pension under this Section
I2.08(i) in lieu of any other Retirement Pension provided under Article 5 or
Section I2.08 of the



EAST\83473092.3

SUPPLEMENT I-10

--------------------------------------------------------------------------------

 

 

Plan.  Such election shall be made on a form and in the manner prescribed by the
Plan Administrator.

(20)



A Participant who makes an election described in Paragraph (2) above shall
receive the following enhancements to the Retirement Pension such Participant is
otherwise entitled to receive under the Plan, effective as of the Participant’s
actual Termination of Employment (“Retirement Date”):

(A)



Five (5) years shall be added to Participant’s accrued years of Benefit Service;

(B)



Five (5) years shall be added to the Participant’s age (for purposes of early
retirement reduction only);

(C)



Option to elect immediate commencement of Retirement Pension effective as of the
Participant’s Retirement Date; and

(D)



The reduction for commencement prior to Normal Retirement Date specified in
Section I2.08(b)(2)(B), shall be replaced by the following table:

Age (adjusted per item (B) above)

at Pension Commencement Date

Percentage of Pension Payable

Prior to Normal Retirement Date

65 or older

100%

63 - 64

100%

62

100%

61

95%

60

90%

59

85%

58

80%

57

75%

56

70%

55

65%

(An adjustment shall be made by straight line interpolation for ages which are
not integral.)

(21)



An election made under Paragraph (2) above shall effective June 30, 2001, unless
an earlier Retirement Date is agreed in writing by and between the electing
Participant and the Company.  An election shall be invalid if the electing
Participant terminates prior to June 30, 2001, without the prior written
agreement of the Company.

I2.09



Special Spouse Benefit Inapplicable.  For Participants who are Harrisburg Plant
Employees, the “Special Spouse Benefit” described in Article 6 of the Plan shall
not apply. 

I2.10



Additional Methods of Payment Provisions.

(a)



In addition to the methods of payment provisions set forth in Article 7 of the
Plan (other than the 100% Joint and Surviving Spouse Annuity Option), for
Participants who are



EAST\83473092.3

SUPPLEMENT I-11

--------------------------------------------------------------------------------

 

 

Harrisburg Plant Employees the following additional or alternative provisions
regarding methods of payment shall apply, subject to the restrictions on
electing an optional form of payment under Section 7.04 of the Plan:

(1)



Normal Form of Benefit. For a Participant who is a Harrisburg Plant Employee,
the provisions regarding a Retirement Pension set forth in Section 12.08(c)
(which provides for a Special Early Retirement Pension terminating at the
earlier of age 65 or death) shall apply to a Retirement Pension for such
Participant.

(22)



75% Joint and Surviving Spouse Annuity Option. The following table shows the
percentage of the basic monthly Retirement Pension payable to a Participant who
is a Harrisburg Plant Employee and continuing to his Surviving Spouse at
three-fourth the rate (i.e., 75%) after his death during the remaining lifetime
of such Spouse.

 

Age of
Surviving
Spouse

 

 

 

 

Age of Participant

 

 

 

 

 


55 

56 

57 

58 

59 

60 

61 

62 

63 

64 

65 

65 

91.5 

90.7 

89.8 

88.9 

87.9 

86.8 

85.7 

84.4 

83.1 

81.7 

80.2 

64 

90.9 

90.1 

89.2 

88.2 

87.2 

86.1 

84.9 

83.6 

82.2 

80.8 

79.3 

63 

90.4 

89.5 

88.6 

87.6 

86.5 

85.3 

84.1 

82.8 

81.4 

79.9 

78.4 

62 

89.8 

88.9 

87.9 

86.9 

85.8 

84.6 

83.3 

81.9 

80.5 

79.0 

77.5 

61 

89.2 

88.3 

87.3 

86.2 

85.0 

83.8 

82.5 

81.1 

79.7 

78.2 

76.6 

60 

88.6 

87.6 

86.6 

85.5 

84.3 

83.1 

81.7 

80.3 

78.9 

77.3 

75.7 

59 

88.0 

87.0 

86.0 

84.8 

83.6 

82.3 

81.0 

79.5 

78.0 

76.5 

74.9 

58 

87.4 

86.4 

85.3 

84.1 

82.9 

81.6 

80.2 

78.8 

77.2 

75.7 

74.0 

57 

86.8 

85.8 

84.6 

83.5 

82.2 

80.9 

79.5 

78.0 

76.5 

74.9 

73.2 

56 

86.2 

85.1 

84.0 

82.8 

81.5 

80.2 

78.7 

77.3 

75.7 

74.1 

72.4 

55 

85.6 

84.5 

83.4 

82.1 

80.8 

79.5 

78.0 

76.5 

75.0 

73.4 

71.7 

54 

85.1 

83.9 

82.7 

81.5 

80.2 

78.8 

77.3 

75.8 

74.3 

72.6 

71.0 

53 

84.5 

83.3 

82.1 

80.9 

79.5 

78.1 

76.7 

75.1 

73.6 

71.9 

70.3 

52 

83.9 

82.8 

81.5 

80.2 

78.9 

77.5 

76.0 

74.5 

72.9 

71.3 

69.6 

51 

83.4 

82.2 

80.9 

79.6 

78.3 

76.9 

75.4 

73.9 

72.3 

70.6 

68.9 

50 

82.8 

81.6 

80.4 

79.1 

77.7 

76.3 

74.8 

73.2 

71.6 

70.0 

68.3 

 

An interpolation shall be made for the age of the Participant on the basis of
full years and months as of the date of retirement. Age for the Spouse shall be
rounded to the nearest even age in full years as of the date of the
Participant's retirement. Factors for other ages shall be determined on a
comparable basis and are available upon request.

 

(b)



Reserved.

I2.11



Additional or Alternative Actuarial Assumptions.  The following additional or
alternative actuarial assumptions shall apply, as applicable, with respect to a
Participant who is a Harrisburg Plant Employees in lieu of any actuarial
assumptions given in Appendix A to



EAST\83473092.3

SUPPLEMENT I-12

--------------------------------------------------------------------------------

 

 

the Plan which would otherwise apply.  The actuarial assumptions set forth in
Appendix A or this Section I2.11, as applicable, shall be used to determine
benefits for Participants who are Harrisburg Plant Employees and who either
separate from service or accrue benefits on or after January 1, 1984.  For all
other such Participants, actuarial determinations governing benefits under the
Plan or the Harrisburg Plant Plan shall be made in accordance with the
Harrisburg Plant Plan as in effect before January 1, 1984. 

(a)



50% Joint and Surviving Spouse Annuity.  The following table shows the
percentage of the basic monthly Retirement Pension payable to a Participant who
is a Harrisburg Plant Employee and continuing to his Surviving Spouse at
one-half the rate (i.e., 50%) after his death during the remaining lifetime of
such Spouse.

Age of

Surviving

Spouse


Age of Participant

 

55

56

57

58

59

60

61

62

63

64

65

65

94.2

93.6

93.0

92.3

91.6

90.8

90.0

89.0

88.1

87.0

85.9

64

93.8

93.2

92.5

91.8

91.1

90.3

89.4

88.4

87.4

86.3

85.2

63

93.4

92.7

92.1

91.3

90.6

89.7

88.8

87.8

86.8

85.7

84.5

62

92.9

92.3

91.6

90.8

90.0

89.1

88.2

87.2

86.1

85.0

83.8

61

92.5

91.9

91.1

90.3

89.5

88.6

87.6

86.6

85.5

84.3

83.1

60

92.1

91.4

90.7

89.8

89.0

88.0

87.0

86.0

84.8

83.6

82.4

59

91.7

91.0

90.2

89.3

88.4

87.5

86.4

85.4

84.2

83.0

81.7

58

91.2

90.5

89.7

88.8

87.9

86.9

85.9

84.8

83.6

82.4

81.0

57

90.8

90.0

89.2

88.3

87.4

86.4

85.3

84.2

83.0

81.7

80.4

56

90.4

89.6

88.7

87.8

86.9

85.8

84.7

83.6

82.4

81.1

79.8

55

89.9

89.1

88.3

87.3

86.3

85.3

84.2

83.0

81.8

80.5

79.2

54

89.5

88.7

87.8

86.9

85.8

84.8

83.7

82.5

81.2

79.9

78.6

53

89.1

88.2

87.3

86.4

85.4

84.3

83.1

81.9

80.7

79.4

78.0

52

88.7

87.8

86.9

85.9

84.9

83.8

82.6

81.4

80.1

78.8

77.4

51

88.3

87.4

86.4

85.4

84.4

83.3

82.1

80.9

79.6

78.3

76.9

50

87.8

87.0

86.0

85.0

83.9

82.8

81.6

80.4

79.1

77.8

76.4

An interpolation shall be made for the age of the Participant on the basis of
full years and months as of the date of retirement.  Age for the Spouse shall be
rounded to the nearest even age in full years as of the date of the
Participant’s retirement.  Factors for other ages shall be determined on a
comparable basis and are available upon request.

(b)



Additional Factors for Code § 415 Limits.  In addition to the interest rate and
mortality tables listed at Section 1.04 of Appendix A to the Plan, the following
factors shall apply to Harrisburg Plant Employees:

(1)



Interest:  For Retirement Pensions payable in a form other than an annuity, for
life only or a qualified joint and survivor annuity, 5% shall be used.

(23)



Mortality:  For payments made prior to July 1, 1996, the 1971 Group Annuity
Mortality Table project to 1978 according to Scale E (males, 3 year setback).

(c)



Suspended or Duplicate Benefits.  For purposes of all calculations to which
Section 1.05 of Appendix A to the Plan applies, for Participants who are
Harrisburg Plant Employees the following factors apply:



EAST\83473092.3

SUPPLEMENT I-13

--------------------------------------------------------------------------------

 

 

(1)



Interest:  8.25%.

(24)



Mortality:  The 1971 Group Annuity Mortality Table projected to 1978 according
to Scale E (males, 3 year setback).

(d)



All Other Equivalencies.  For purposes of all calculations to which Section 1.07
of Appendix A to the Plan applies, for Participants who are Harrisburg Plant
Employees, the Mortality Table used shall be the 1971 Group Annuity Mortality
Table projected to 1978 according to Scale E (males, 3 year setback).

* * * * *

 

 

 

EAST\83473092.3

SUPPLEMENT I-14

--------------------------------------------------------------------------------

 

 

SUPPLEMENT J

Special Provisions Applicable to
Appvion, Inc. Kansas City Distribution Center
Represented by United Steel, Paper and Forestry, Rubber, Manufacturing, Energy,
Allied Industrial and Service Workers International Union, Local 348

Effective July 1, 2012, pursuant to a Memorandum of Agreement between Appleton
Papers Inc., Kansas City Distribution Center and United Steelworkers and Local
348 dated June 7, 2012 (“Agreement”), employees covered by the Agreement shall
be eligible to begin participation in the Plan, subject to the terms and
conditions of the Plan, as modified by this Supplement J.

Except as provided in or superseded by this Supplement J, the terms and
conditions of the Plan shall apply to Kansas City Distribution Center Employees
(defined in Section J1.01 below) in all respects.

ARTICLE 1
Definitions

J1.01



Special Definitions.

(a)



Kansas City Distribution Center Employee:  The term “Kansas City Distribution
Center Employee” means an hourly employee of the Company employed at its Kansas
City, Kansas distribution center and represented by the Union, excluding any
such employee who is eligible to actively participate in any other retirement,
pension or profit-sharing plan established by the Company or to which the
Company makes contributions on his behalf (other than the Appleton Papers
Retirement Savings and Employee Stock Ownership Plan).

(b)



Termination of Employment:  The term “Termination of Employment” for purposes of
this Supplement J for Kansas City Distribution Center Employees, in lieu of the
definition of such term set forth in Plan Section 1.40, shall mean a termination
of employment, including without limitation the cessation of active employment
(irrespective of any seniority rights or recall rights) for any reason
(including quit, discharge, disability, layoff, retirement, or entrance into
military service) other than death or an authorized leave of absence.

(c)



Union:  The term “Union” means United Steel, Paper and Forestry, Rubber,
Manufacturing, Energy, Allied Industrial and Service Workers International
Union, Local 348.

J1.02



Effective Date.  The effective date of this Supplement J is July 1, 2012. 

 



EAST\83473092.3

SUPPLEMENT J-1

--------------------------------------------------------------------------------

 

 

ARTICLE 3
Special Provisions

J2.01



Participation. 

(a)



Effective July 1, 2012, the term “Participant” shall include Kansas City
Distribution Center Employees who were active employees of the Company as of
July 1, 2012, and for whom the Company made contributions the PACE Industry
Union-Management Pension Fund (“PIUMPF”) through June 30, 2012.

(b)



Kansas City Distribution Center Employees whose Employment Date is July 1, 2012
or later, or who were actively employed by the Company as of June 30, 2012 but
were not eligible to receive PIUMPF contributions, shall become Participants in
the Plan as set forth in Article 2 of the Plan (“Participation”).  For purposes
of satisfying the requirements of Plan Section 2.01(b) for participation, the
Employee’s period of employment with the Company and Hours of Service shall be
calculated from the Employee’s Employment Date, whether prior to or on or after
July 1, 2012.

J2.02



Benefit Service. 

(a)



Benefit Service will be granted to each Participant who is a Kansas City
Distribution Center Employee for a Plan Year on the basis of his total Hours of
Service during such year and prior to his Normal Retirement Date which are
attributable to employment as an Eligible Employee on and after July 1, 2012
(“Eligible Hours”).  For this purpose, Hours of Service credited for periods of
absence from employment which immediately follow employment as an Eligible
Employee shall be deemed to be attributable to employment as an Eligible
Employee.

(1)



For Plan Years commencing on and after January 1, 2013:  If the Participant’s
regularly scheduled work week throughout a Plan Year is at least 40 hours, he
will be credited with one year of Benefit Service for each such Plan Year during
which he completes at least 2,000 Eligible Hours.  If the Participant’s
regularly scheduled work week is not at least 40 hours throughout such year, he
will be credited with one year of Benefit Service for each Plan Year during
which he completes the number of Eligible Hours determined in accordance with
the following formula:

(2,000 x Hours in Regularly Scheduled Work Week)

40

(2)



For Plan Year 2012: If the Participant’s regularly scheduled work week
throughout the period commencing July 1, 2012 and ending December 31, 2012 is at
least 40 hours, he will be credited with one-half (1/2) year of Benefit Service
for the 2012 Plan Year, provided he completes at least 1,000 Eligible Hours
during such period.  If the Participant’s regularly scheduled work week is not
at least 40 hours throughout such period, he will be credited with one-half
(1/2) year of Benefit Service for the 2012 Plan Year during which he completes
the number of Eligible Hours determined in accordance with the following
formula:

(1,000 x Hours in Regularly Scheduled Work Week)

40



EAST\83473092.3

SUPPLEMENT J-2

--------------------------------------------------------------------------------

 

 

(3)



Partial Years of Benefit Service:  In addition, for any Plan Year during which
the Participant completes less than the Eligible Hours required for a full year
of Benefit Service, a fraction of a year of Benefit Service will be credited
based on the ratio of his actual Eligible Hours during such Plan Year to the
number of Eligible Hours so required for a full year of Benefit Service, rounded
up to the nearest tenth (prorated for 2012). 

J2.03



Vesting Service.  A Participant who is a Kansas City Distribution Center
Employee will be credited with 1 year of Vesting Service for each Plan Year in
which he has at least 1,000 Hours of Service with the Company (whether before or
after the date he became a Participant).

J2.04



Retirement Pension.

(a)



The following provisions shall apply to Participants who are Kansas City
Distribution Center Employees, except that any additional provisions regarding
Retirement Pensions included in the Plan that are not superseded by this Section
J2.04 shall continue to apply to such Participants.

(1)



Normal Retirement Pension.  If such Participant’s employment terminates at or
after his Normal Retirement Age, he will be entitled to a Normal Retirement
Pension in a monthly amount determined by multiplying his years of Benefit
Service (including fractions of a year in completed months) as of his
Termination of Employment date by twenty-four dollars ($24.00).

(4)



Early Retirement Pension.  If such Participant’s employment terminates on or
after the date he has both reached age 55 and completed at least 10 years of
Vesting Service (and before his Normal Retirement Age), the Participant may
elect (in a time and manner as the Plan Administrator may prescribe) to receive
an Early Retirement Pension starting on the first day of any month coincident
with or following the date his employment terminates and before his Normal
Retirement Date, in a monthly amount determined under Section J2.04(a)(1) above,
reduced in accordance with the following table:

Age at Pension

Commencement Date

Percentage of Pension Payable

Prior to Normal Retirement Date

64

100%

63

100%

62

100%

61

95%

60

90%

59

85%

58

80%

57

75%

56

70%

55

65%

 

(5)



Vested Retirement Pension.  If such Participant’s employment terminates on or
after the date he has completed at least five (5) years of Vesting Service, and



EAST\83473092.3

SUPPLEMENT J-3

--------------------------------------------------------------------------------

 

 

such Participant is not eligible for a Retirement Pension under Section
J2.04(a)(1) or (2), such Participant will be eligible to receive a Vested
Retirement Pension.  Such Participant’s Vested Retirement Pension will start on
the Participant’s Normal Retirement Date in a monthly amount determined in
accordance with Section J2.04(a)(1), or, if the Participant so elects (in a time
and manner as the Plan Administrator may prescribe) on the first day of any
month prior to his Normal Retirement Date, and coincident with or following his
55th birthday, in a monthly amount determined in accordance with Section
J2.04(a)(1), reduced as follows:

Age at Pension

Commencement Date

Percentage of Pension Payable

Prior to Normal Retirement Date

65

100%

64

89%

63

79%

62

71%

61

64%

60

58%

59

52%

58

47%

57

42%

56

38%

55

34%

(b)



If an Early Retirement Pension or Vested Retirement Pension begins at a date
between the ages set forth in the tables in Section J2.04(a)(2) and (3), the
reduction shall be calculated by straight line interpolation of the applicable
percentage factors.

J2.05



Method of Payment.  Article 7 of the Plan (“Method of Payment”) shall apply in
all respects, except that the 100% Surviving Spouse Option (Plan Section 7.05)
shall not apply or be available to a Kansas City Distribution Center Employee in
any event.

J2.06



Disability.  A Kansas City Distribution Center Employee shall not be eligible
for or entitled to a Disability Retirement Pension under this Plan in any event.

* * * * *

 

 

EAST\83473092.3

SUPPLEMENT J-4

--------------------------------------------------------------------------------

 

 

SUPPLEMENT K

Special Provisions Applicable to 
Appvion, Inc. West Carrollton, OH Plant

Represented by United Steel, Paper and Forestry, Rubber, Manufacturing, Energy,
Allied Industrial and Service Workers International Union. Local 266

Effective September 24, 2012, pursuant to a Memorandum of Agreement between
Appleton Papers Inc., West Carrollton, OH Plant and United Steelworkers and
Local 266 dated August 29, 2012 ("Agreement"), employees covered by the
Agreement shall be eligible to begin participation in the Plan, subject to the
terms and conditions of the Plan, as modified by this Supplement K.

Except as provided in or superseded by this Supplement K, the terms and
conditions of the Plan shall apply to West Carrollton, OH Plant Employees
(defined in Section K1.01 below) in all respects.

ARTICLE 1
Definitions

K1.01Special Definitions.

(a)



West Carrollton, OH Plant Employee: The term "West Carrollton, OH Plant
Employee" means an hourly employee of the Company employed at its West
Carrollton, OH Plant and represented by the Union, excluding any such employee
who is eligible to actively participate in any other retirement, pension or
profit-sharing plan established by the Company or to which the Company makes
contributions on his behalf (other than the Appleton Papers Retirement Savings
and Employee Stock Ownership Plan).

(b)



Termination of Employment: The term "Termination of Employment" for purposes of
this Supplement K for West Carrollton, OH Plant Employees, in lieu of the
definition of such term set forth in Plan Section 1.40, shall mean a termination
of employment, including without limitation the cessation of active employment
(irrespective of any seniority rights or recall rights) for any reason
(including quit, discharge, disability, layoff, retirement, or entrance into
military service) other than death or an authorized leave of absence.

(c)



Union: The term "Union" means United Steel, Paper and Forestry, Rubber,
Manufacturing, Energy, Allied Industrial and Service Workers International
Union, Local 266.

K1.02 Effective Date. The effective date of this Supplement K is September 24,
2012.

ARTICLE 2

Special Provisions

K2.01Participation.

(a)



Effective September 24, 2012, the term "Participant" shall include West
Carrollton, OH Plant Employees who were active employees of the Company as of
September 24, 2012, and for whom the Company made contributions the PACE
Industry Union-Management Pension Fund ("PIUMPF") through September 23, 2012.



EAST\83473092.3

SUPPLEMENT K-1

--------------------------------------------------------------------------------

 

 

(b)



West Carrollton, OH Plant Employees whose Employment Date is September 24, 2012
or later, or who were actively employed by the Company as of September 23, 2012
but were not eligible to receive PIUMPF contributions, shall become Participants
in the Plan as set forth in Article 2 of the Plan ("Participation"). For
purposes of satisfying the requirements of Plan Section 2.01(b) for
participation, the Employee's period of employment with the Company and Hours of
Service shall be calculated from the Employee's Employment Date, whether prior
to or on or after September 24, 2012.

K2.02Benefit Service.

(a)Benefit Service will be granted to each Participant who is a West Carrollton,
OH Plant Employee for a Plan Year on the basis of his total Hours of Service
during such year and prior to his Normal Retirement Date which are attributable
to employment as an Eligible Employee on and after September 24, 2012 ("Eligible
Hours"). For this purpose, Hours of Service credited for periods of absence from
employment which immediately follow employment as an Eligible Employee shall be
deemed to be attributable to employment as an Eligible Employee.

(1)



For Plan Years commencing on and after January 1, 2013: If the Participant's
regularly scheduled work week throughout a Plan Year is at least 40 hours, he
will be credited with one year of Benefit Service for each such Plan Year during
which he completes at least 2,000 Eligible Hours. If the Participant's regularly
scheduled work week is not at least 40 hours throughout such year, he will be
credited with one year of Benefit Service for each Plan Year during which he
completes the number of Eligible Hours determined in accordance with the
following formula:

(2.000 x Hours in Regularly Scheduled Work Week)

40

(2)



Partial Years of Benefit Service: In addition, for any Plan Year during which
the Participant completes less than the Eligible Hours required for a full year
of Benefit Service, a fraction of a year of Benefit Service will be credited
based on the ratio of his actual Eligible Hours during such Plan Year to the
number of Eligible Hours so required for a full year of Benefit Service, rounded
up to the nearest tenth (prorated for 2012).

K2.03Vesting Service. A Participant who is a West Carrollton, OH Plant Employee
will be credited with 1 year of Vesting Service for each Plan Year in which he
has at least 1,000 Hours of Service with the Company (whether before or after
the date he became a Participant).

K2.04Retirement Pension.

(a)The following provisions shall apply to Participants who are West Carrollton,
OH Plant Employees, except that any additional provisions regarding Retirement
Pensions included in the Plan that are not superseded by this Section K2.04
shall continue to apply to such Participants.

(1)



Normal Retirement Pension. If such Participant's employment terminates at or
after his Normal Retirement Age, he will be entitled to a Normal Retirement



EAST\83473092.3

SUPPLEMENT K-2

--------------------------------------------------------------------------------

 

 

Pension in a monthly amount determined by multiplying his years of Benefit
Service (including fractions of a year in completed months) as of his
Termination of Employment date by forty-four dollars and seventy cents ($44.70).

(2)



Early Retirement Pension. If such Participant's employment terminates on or
after the date he has both reached age 55 and completed at least 10 years of
Vesting Service (and before his Normal Retirement Age), the Participant may
elect (in a time and manner as the Plan Administrator may prescribe) to receive
an Early Retirement Pension starting on the first day of any month coincident
with or following the date his employment terminates and before his Normal
Retirement Date, in a monthly amount determined under Section K2.04(a)(1) above,
reduced in accordance with the following table:

(3)



 

Age at Pension

Commencement Date

Percentage of Pension Payable
Prior to Normal Retirement Date


64 

100%


63 

100%


62 

100%


61 

95%


60 

90%


59 

85%


58 

80%


57 

75%


56 

70%


55 

65%

 

(4)



Vested Retirement Pension. If such Participant's employment terminates on or
after the date he has completed at least five (5) years of Vesting Service, and
such Participant is not eligible for a Retirement Pension under Section
K2.04(a)(1) or (2), such Participant will be eligible to receive a Vested
Retirement Pension. Such Participant's Vested Retirement Pension will start on
the Participant's Normal Retirement Date in a monthly amount determined in
accordance with Section K2.04(a)(1), or, if the Participant so elects (in a time
and manner as the Plan Administrator may prescribe) on the first day of any
month prior to his Normal Retirement Date, and coincident with or following his
55th birthday, in a monthly amount determined in accordance with Section
K2.04(a)(1), reduced as follows:





EAST\83473092.3

SUPPLEMENT K-3

--------------------------------------------------------------------------------

 

 



Age at Pension

Commencement Date

Percentage of Pension Payable
Prior to Normal Retirement Date

65

100%

64

89%

63

79%

62

71%

61

64%

60

58%

59

52%

58

47%

57

42%

56

38%

55

34%

 

(5)



Disability Retirement Pension. 

(A)



If a Participant who is a West Carrollton, OH Plant Employee with at least 5
years of Vesting Service terminates employment with the Company on account of a
Disability with respect to which he becomes eligible for and receives disability
benefits under the Social Security Act (which shall be the definition of the
term "Disability" for purposes of this Section K2.04(a)(4), except as modified
under subparagraphs (C) and (D) below), he will be entitled to a Disability
Retirement Pension starting on the first day of the month coincident with or
next following the date on which he actually starts receiving disability
benefits under the Social Security Act (excluding retroactive payment of such
benefits). The monthly amount of a Participant's Disability Retirement Pension
will be determined under Section K2.04(a)(1) based on his Benefit Service
(determined in accordance with Section K2.02) and the benefit formula in effect
at his Termination of Employment.

(B)



A Participant described in subparagraph (A) above who is eligible for a
Retirement Pension under any of the other provisions of Section K2.04 may elect
to receive any such other Retirement Pension instead of the Disability
Retirement Pension provided by this Section K2.04(a)(4). The Disability
Retirement Pension payable under this Section K2.04(a)(4) is intended to be a
disability auxiliary benefit as described in Treasury Regulation §
1.401(a)-20(c). Thus, the annuity starting date for a Participant receiving a
Disability Retirement Pension does not occur until the Participant attains
Normal Retirement Age and such Participant's surviving spouse, if any, would be
entitled to the Pre-Retirement Surviving Spouse annuity described in Article 6
of the Plan if the Participant dies before Normal Retirement Age (or the
commencement of benefits under any of the other provisions of the Plan, if
applicable).

(C)



Payment of a Disability Retirement Pension shall be conditioned upon the filing
of an application therefor and providing such information as the Plan
Administrator may require. The Plan Administrator may, as a condition of
authorizing any Disability Retirement Pension hereunder, require a medical
examination by such physicians as the Plan Administrator may designate. If a
Participant fails or refuses to submit to such medical examination, then no
Disability Retirement Pension will be payable until the Participant agrees to



EAST\83473092.3

SUPPLEMENT K-4

--------------------------------------------------------------------------------

 

 

and receive such examination. No Disability Retirement Pension will be payable
for the period of such refusal.

(D)



If a Participant recovers from his Disability prior to attaining his Normal
Retirement Age to such an extent that he would no longer be eligible for
disability benefits under the Social Security Act, he shall so notify the Plan
Administrator and payment of his Disability Retirement Pension will cease. If
the Participant fails to notify the Plan Administrator of his recovery from his
Disability, then any Disability Retirement Pension payments he received for
which he was not eligible must be repaid to the Trust upon the direction of the
Plan Administrator. The Plan Administrator may require physical examination of
the Participant by such physicians as the Plan Administrator may designate in
order to verify the Participant's continuing Disability, and may terminate
payment of a Disability Retirement Pension in the event the Participant refuses
to undergo such examination, or if the Plan Administrator determines, on the
basis of such an examination or otherwise, that the Participant's Disability has
ceased.

(E)



If a Participant's Disability Retirement Pension ceases in accordance with
subparagraph (D) above, he will be entitled to benefits in accordance with
Section K2.04(a)(2) or K2.04(a)(3) (whichever is applicable), based upon the
benefit formula taken into account in determining the amount of his Disability
Retirement Pension, provided, however, if the Participant returns to the
employment of the Company and earns Eligible Hours, any additional benefits that
may be payable to the Participant by reason of such reemployment upon his
subsequent Termination of Employment will be based upon the benefit formula in
effect upon such termination. Any such benefits thereafter payable to such
Participant will be reduced by the Actuarial Equivalent, based on the
assumptions set forth in Section 1.07 of Appendix A to the Plan, of any
Disability Retirement Pension payments found by the Plan Administrator to have
been made after the Participant recovered from his Disability.

(b) If an Early Retirement Pension or Vested Retirement Pension begins at a date
between the ages set forth in the tables in Section K2.04(a)(2) and (3), the
reduction shall be calculated by straight line interpolation of the applicable
percentage factors.

K2.05Method of Payment. Except as modified by this Supplement K, Article 7 of
the Plan ("Method of Payment") shall apply in all respects.



EAST\83473092.3

SUPPLEMENT K-5

--------------------------------------------------------------------------------